EXHIBIT 10.1
EXECUTION VERSION
            


SECOND AMENDMENT TO CREDIT AGREEMENT
This Second Amendment to Credit Agreement (this “Amendment”) is made and entered
into effective as of March 5, 2020, by and among HMS INCOME FUND, INC., a
Maryland corporation (“Borrower”), TIAA, FSB, as successor in interest to
certain assets of Everbank Commercial Finance, Inc., as Administrative Agent
(“Administrative Agent”), the Lenders party hereto, HMS EQUITY HOLDING, LLC, a
Delaware limited liability company (“Holding”), HMS EQUITY HOLDING II, INC., a
Delaware corporation (“Holding II”), HMS CALIFORNIA HOLDINGS GP LLC, a Delaware
limited liability company (“California Holding GP”) and HMS CALIFORNIA HOLDINGS
LP, a Delaware limited partnership (“California Holding LP”; and together with
Holding, Holding II, and California Holding GP, collectively, “Guarantors” and
each, a “Guarantor”).
RECITALS
WHEREAS, Borrower, Capital One, National Association, as original Administrative
Agent (the “Original Agent”) and the Lenders party thereto entered into that
certain Senior Secured Revolving Credit Agreement dated as of March 11, 2014 (as
supplemented by that certain Joinder and Reaffirmation Agreement dated as of
April 15, 2014 (the “Joinder Agreement”), executed by Holding for the benefit of
Administrative Agent on behalf of the Lenders, as amended by that certain First
Amendment to Loan Documents dated as of May 30, 2014 (the “2014 First
Amendment”), that certain Second Amendment to Credit Agreement dated as of
September 22, 2014, that certain Third Amendment to Credit Agreement dated as of
May 13, 2015, and that certain Fourth Amendment to Credit Agreement dated as of
May 29, 2015, as supplemented by that certain Assignment, Assumption, Joinder
and Amendment Agreement dated as of March 6, 2017 (the “First Assignment and
Assumption Agreement”), and as amended and restated by that certain Amended and
Restated Senior Secured Revolving Credit Agreement dated as of March 6, 2017, by
and among Borrower, the Guarantors party thereto, Administrative Agent and the
Lenders party thereto, as amended by that certain First Amendment to Credit
Agreement dated as of October 19, 2017, as supplemented by that certain
Assignment, Assumption, Joinder and Amendment Agreement dated as of December 21,
2018 (the “Second Assignment and Assumption Agreement”) and as further amended,
modified, restated, supplemented, renewed or extended from time to time, the
“Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, (a) Borrower and the other
grantors party thereto entered into that certain Amended and Restated General
Security Agreement dated as of March 11, 2014 in favor of Administrative Agent
for itself and for the benefit of the Lenders (as supplemented by the Joinder
Agreement, as amended by the 2014 First Amendment, as amended and supplemented
by the First Assignment and Assumption Agreement, the Second Assignment and
Assumption Agreement and as further amended, modified, restated, supplemented,
renewed or extended from time to time, the “Security Agreement”); and (b)
Borrower and the pledgors party thereto entered into that certain Amended and
Restated Equity Pledge Agreement dated as of March 11, 2014 in favor of
Administrative Agent for itself and for the benefit of the Lenders (as
supplemented by the Joinder Agreement, as amended by the 2014 First Amendment,
as amended and supplemented by the First Assignment and Assumption Agreement,
the Second Assignment and Assumption Agreement and as further amended, modified,
restated, supplemented, renewed or extended from time to time, the “Pledge
Agreement”); and
WHEREAS, Borrower has requested that the Lenders and the Administrative Agent
amend certain provisions to the Credit Agreement, and said parties are willing
to do so subject to the terms and conditions set forth herein, provided that
Borrower and Guarantors ratify and confirm all of their respective obligations
under the Credit Agreement and each other Loan Document to which each is a
party;


Credit Agreement    US_ACTIVE-117621989.6
140760.01015/122598522v.9

--------------------------------------------------------------------------------

EXHIBIT 10.1
EXECUTION VERSION
            


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, Borrower, each Guarantor, the Lenders party hereto and
the Administrative Agent agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
have the meanings assigned to them in the Credit Agreement.
2.    Amendments to the Credit Agreement. As of the date of this Amendment, the
Credit Agreement is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the bold and double-underlined text (indicated textually in the same manner as
the following example: bold and double-underlined text) as set forth on the
pages of the Credit Agreement attached as Appendix A hereto.
3.    Increase in Commitments.
(a)    Commitment Increase and Notice. By its execution hereof, Borrower hereby
requests (i) an increase in the aggregate Revolver Commitments by the amount of
$10,000,000 (from $120,000,000 to $130,000,000) (the “Revolver Increase”), to be
effectuated by a $10,000,000 increase in the Revolver Commitment of TIAA, FSB
(the “Increasing Lender”) and (ii) that the Commitment Increase Date be the date
hereof.
(b)    Consent of Administrative Agent. By its execution hereof, Administrative
Agent consents to (i) the increase in the aggregate Revolver Commitments by the
amount of $10,000,000, (ii) the new allocations of the Revolver Commitment as
set forth on Schedule B to this Amendment, which Schedule B replaces the
Schedule B to the Credit Agreement as of the date of this Amendment and
(iii) the establishment of the date hereof as the Commitment Increase Date.
4.    Acknowledgments of Administrative Agent and Lenders Regarding Commitment
Increase. By their execution hereof, each of the Administrative Agent and each
Existing Lender party hereto acknowledges and agrees that:
(a)    Section 3(a) of this Amendment shall be deemed to be a requested
Commitment Increase from Borrower with respect to the increase in the aggregate
Revolver Commitments by the Increasing Lenders as shown on Schedule B;
(b)    the Commitment Increase Date shall be the date hereof; and
(c)    each Lender waives any rights of such Lender under Section 2.14 of the
Credit Agreement to any prior notice of the increase in the aggregate Revolver
Commitment, or to participate in the increase in the aggregate Revolver
Commitment, in each case, effectuated pursuant this Amendment, except to the
extent specifically set forth herein.
5.    Conditions to Effectiveness. This Amendment shall be effective upon
satisfaction of each of the following conditions:
(a)    the Administrative Agent (or its counsel) shall have received from each
of the Administrative Agent, the Borrower, the Guarantors, and the Lenders,
either (a) a counterpart of this Amendment signed on behalf of such party or (b)
written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Amendment) that such
party has signed a counterpart of this Amendment;


Credit Agreement    US_ACTIVE-117621989.6
140760.01015/122598522v.9

--------------------------------------------------------------------------------

EXHIBIT 10.1
EXECUTION VERSION
            


(b)    the Administrative Agent shall have received all amounts due and owing,
including (i) all reasonable, documented, out-of-pocket costs and expenses
incurred by Administrative Agent in the preparation, due diligence and
documentation of this Amendment (inclusive of reasonable attorneys’ fees and
expenses of external legal counsel) and (ii) payment of all other fees and
reimbursement or payment of all legal fees and other expenses required to be
reimbursed or paid by Borrower, in each case, to the extent that invoices have
been provided to Borrower;
(c)    the Administrative Agent shall have received, for the benefit of the
Increasing Lender, an executed Note in the amount of the Lender’s Revolver
Commitment following the effectiveness of this Amendment;
(d)    The Administrative Agent shall have received, for the benefit of the
Lenders, an Extension Fee, in the aggregate amount of $409,000, equal to the
product of each Lender’s Revolver Commitment times a percentage equal to (i)
zero and thirty-five hundredths of one percent (0.35%) if such Lender’s Revolver
Commitment equals or is greater than $25,000,000, (ii) zero and twenty-seven
hundredths percent (0.27%) if such Lender’s Revolver Commitment is equal to or
greater than $15,000,000 but less than $25,000,000, or (iii) zero and seventeen
hundredths percent (0.17%) if such Lender’s Revolver Commitment is less than
$15,000,000, and calculated as provided in Schedule 1 to this Amendment;
(e)    the Administrative Agent shall have received resolutions of the board of
directors (or other governing body) of Borrower and each Guarantor certified by
the Secretary (or other custodian of records) of Borrower and each such
Guarantor which authorize the execution, delivery, and performance by Borrower
and each such Guarantor of this Amendment;
(f)    the Administrative Agent shall have received a certificate of the Chief
Financial Officer or another Responsible Officer, required pursuant to Section
2.14(d)(i)(D) of the Credit Agreement; and
(g)    the Administrative Agent shall have received all documents and other
items that it may reasonably request relating to any other matters relevant
hereto, all in form and substance satisfactory to the Administrative Agent.
6.    Representations, Warranties and Agreements. Each of the Borrower and each
Guarantor represents, warrants and agrees as follows:
(a)    it is duly authorized and empowered to execute, deliver and perform this
Amendment and all other instruments referred to or mentioned herein to which it
is a party; all action on its part requisite for the due execution, delivery and
the performance of this Amendment has been duly and effectively taken;
(b)    after giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement, as amended hereby, and any other Loan
Documents to which it is a party executed in connection herewith or therewith
are true in all material respects on and as of the date hereof as though made on
and as of the date hereof, except to the extent that such representation or
warranty was made as of a specific date, in which case such representation or
warranty was true in all material respects when made;


Credit Agreement    US_ACTIVE-117621989.6
140760.01015/122598522v.9

--------------------------------------------------------------------------------

EXHIBIT 10.1
EXECUTION VERSION
            


(c)    after giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default; and
(d)    when duly executed and delivered, each of this Amendment, the Credit
Agreement and any other Loan Documents to which it is a party executed in
connection herewith or therewith will be legal and binding obligations of it,
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors’ rights and by equitable principles of general
application.
7.    Continuing Effect of the Credit Agreement. This Amendment shall not
constitute a waiver of any provision not expressly referred to herein and shall
not be construed as a consent to any action on the part of Borrower or
Guarantors that would require a waiver or consent of the Lenders or an amendment
or modification to any term of the Loan Documents except as expressly stated
herein. Except as expressly modified hereby, the provisions of the Credit
Agreement and the Loan Documents are and shall remain in full force and effect.
8.    Ratification. Borrower and each Guarantor hereby confirm and ratify the
Credit Agreement, the Collateral Documents and each of the other Loan Documents
to which it is a party, as amended hereby, and acknowledge and agree that the
same shall continue in full force and effect, as amended hereby and by any prior
amendments thereto. Nothing in this Amendment extinguishes, novates or releases
any right, claim, lien, security interest or entitlement of any of the Lenders
or the Administrative Agent created by or contained in any of such documents nor
is Borrower or any other Guarantor released from any covenant, warranty or
obligation created by or contained herein or therein.
9.    Counterparts. This Amendment may be executed by all parties hereto in any
number of separate counterparts each of which may be delivered in original,
electronic or facsimile form and all of such counterparts taken together shall
be deemed to constitute one and the same instrument.
10.    References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Amendment shall refer to this Amendment as a whole and not to any
particular article, section or provision of this Amendment. References in this
Amendment to an article or section number are to such articles or sections of
this Amendment unless otherwise specified.
11.    Headings Descriptive. The headings of the several sections and
subsections of this Amendment are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Amendment.
12.    Governing Law. This Amendment shall be governed by and construed in
accordance with the law of the State of New York, without regard to such state’s
conflict of laws rules which would have the effect of applying the laws of any
other jurisdiction.
13.    Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
[Signature Pages Follow]


Credit Agreement    US_ACTIVE-117621989.6
140760.01015/122598522v.9

--------------------------------------------------------------------------------

EXHIBIT 10.1
EXECUTION VERSION
            


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers to be effective as of the day
and year first above written.
BORROWER:
 
HMS INCOME FUND, INC.,
a Maryland corporation




By:  /s/ Jeffrey S. Folkerts
Name: Jeffrey S. Folkerts
Title: Chief Accounting Officer and Treasurer







Credit Agreement    US_ACTIVE-117621989.6
140760.01015/122598522v.9

--------------------------------------------------------------------------------

EXHIBIT 10.1
EXECUTION VERSION
            




GUARANTORS:
 
HMS EQUITY HOLDING, LLC, 
a Delaware limited liability company


By: HMS INCOME FUND, INC., a Maryland corporation, its Managing Member




By:  /s/ Jeffrey S. Folkerts
Name: Jeffrey S. Folkerts
Title: Chief Accounting Officer and Treasurer





HMS EQUITY HOLDING II, INC.,
a Delaware corporation




By:  /s/ Jeffrey S. Folkerts
Name: Jeffrey S. Folkerts
Title: Chief Accounting Officer and Treasurer


 
HMS CALIFORNIA HOLDINGS GP LLC,
a Delaware limited liability company


By: /s/ Jeffrey S. Folkerts
Name: Jeffrey S. Folkerts
Title: Chief Accounting Officer and Treasurer


 
HMS CALIFORNIA HOLDINGS LP, 
a Delaware limited partnership




By:  /s/ Jeffrey S. Folkerts
Name: Jeffrey S. Folkerts
Title: Chief Accounting Officer and Treasurer





Credit Agreement    US_ACTIVE-117621989.6
140760.01015/122598522v.9

--------------------------------------------------------------------------------

EXHIBIT 10.1
EXECUTION VERSION
            




ADMINISTRATIVE AGENT AND LENDER:
 
TIAA, FSB




By: /s/ Martin O'Brien
Name: Martin O'Brien
Title: Director











Credit Agreement    US_ACTIVE-117621989.6
140760.01015/122598522v.9

--------------------------------------------------------------------------------

EXHIBIT 10.1
EXECUTION VERSION
            




LENDER:
 
VERITEX COMMUNITY BANK




By: /s/ Chad Bowser
Name: Chad Bowser
Title: EVP













Credit Agreement    US_ACTIVE-117621989.6
140760.01015/122598522v.9

--------------------------------------------------------------------------------

EXHIBIT 10.1
EXECUTION VERSION
            




LENDER:
 
CUSTOMERS BANK




By: /s/ Lyle P. Cunningham
Name: Lyle P. Cunningham
Title: Executive Vice President











Credit Agreement    US_ACTIVE-117621989.6
140760.01015/122598522v.9

--------------------------------------------------------------------------------

EXHIBIT 10.1
EXECUTION VERSION
            




LENDER:
 
TRUSTMARK NATIONAL BANK




By: /s/ Jeff Deutsch
Name: Jeff Deutsch
Title: Senior Vice President











Credit Agreement    US_ACTIVE-117621989.6
140760.01015/122598522v.9

--------------------------------------------------------------------------------

EXHIBIT 10.1
EXECUTION VERSION
            




LENDER:
 
HANCOCK WHITNEY BANK




By: /s/ Nathaniel Ellis
Name: Nathaniel Ellis
Title: Senior Vice President















Credit Agreement    US_ACTIVE-117621989.6
140760.01015/122598522v.9

--------------------------------------------------------------------------------


EXHIBIT 10.1
EXECUTION VERSION
            


SCHEDULE 1
EXTENSION FEE


Lender
Current Commitment
Upsize
Total Commitment
Extension Fee %
Extension
Fee
TIAA
$50,000,000
$10,000,000
$60,000,000
0.35%


$210,000


Green Bank
$20,000,000
$0
$20,000,000
0.27%


$54,000


Customers Bank
$25,000,000
$0
$25,000,000
0.35%


$87,500


Trustmark
$15,000,000
$0
$15,000,000
0.27%


$40,500


Hancock Whitney Bank
$10,000,000
$0
$10,000,000
0.17%


$17,000


Total
 $120,000,000
$10,000,000
$130,000,000
 


$409,000







[Schedule 1]



--------------------------------------------------------------------------------


EXHIBIT 10.1
EXECUTION VERSION
            


APPENDIX A
AMENDED CREDIT AGREEMENT



AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT
dated as of March 11, 2014 and
amended and restated as of March 6, 2017
among
HMS INCOME FUND, INC.,
as Borrower,
HMS EQUITY HOLDING, LLC and HMS EQUITY HOLDING II, INC.
as Guarantors,
The Lenders Listed Herein,
as Lenders,
EVERBANK COMMERCIAL FINANCE, INC.,
TIAA, FSB,
as Administrative Agent,
and
EVERBANK COMMERCIAL FINANCE, INC.,
TIAA, FSB,
as Sole Lead Arranger and Sole Bookrunner






























[Appendix A]



--------------------------------------------------------------------------------


EXHIBIT 10.1


TABLE OF CONTENTS


ARTICLE I
DEFINITIONS
SECTION 1.01.
Definitions.    2

SECTION 1.02.
Accounting Terms and Determinations.    4244

SECTION 1.03.
Use of Defined Terms.    4244

SECTION 1.04.
Terms Generally.    4244

ARTICLE II
THE CREDIT
SECTION 2.01.
Commitments to Make Advances.    4245

SECTION 2.02.
Method of Borrowing Advances.    4446

SECTION 2.03.
Continuation and Conversion Elections.    4547

SECTION 2.04.
Notes.    4547

SECTION 2.05.
Maturity of Advances.    4548

SECTION 2.06.
Interest Rates.    4648

SECTION 2.07.
Fees.    4749

SECTION 2.08.
Optional Termination or Reduction of Commitments.    4749

SECTION 2.09.
Termination of Commitments.    4850

SECTION 2.10.
Optional Prepayments.    4850

SECTION 2.11.
Mandatory Prepayments.    4850

SECTION 2.12.
General Provisions as to Payments.    5052

SECTION 2.13.
Computation of Interest and Fees.    5456

SECTION 2.14.
Increase in Commitments.    5456

SECTION 2.15.
Extension Options.    5759

SECTION 2.16.
Lender Consent.    5759



Conformed Credit Agreement - Page i         


24046802.4
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


ARTICLE III
CONDITIONS TO BORROWINGS
SECTION 3.01.
Conditions to Restatement and First Borrowing.    5759

SECTION 3.02.
Conditions to All Borrowings.    5962

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01.
Existence and Power.    6063

SECTION 4.02.
Organizational and Governmental Authorization; No Contravention.    6163

SECTION 4.03.
Binding Effect.    6163

SECTION 4.04.
Financial Information.    6163

SECTION 4.05.
Litigation.    6163

SECTION 4.06.
Compliance with ERISA.    6164

SECTION 4.07.
Payment of Taxes.    6264

SECTION 4.08.
Subsidiaries.    6264

SECTION 4.09.
Investment Company Act, Etc.    6264

SECTION 4.10.
All Consents Required.    6264

SECTION 4.11.
Ownership of Property; Liens.    6265

SECTION 4.12.
No Default.    6365

SECTION 4.13.
Full Disclosure.    6365

SECTION 4.14.
Environmental Matters.    6365

SECTION 4.15.
Compliance with Laws.    6365

SECTION 4.16.
Capital Securities.    6365

SECTION 4.17.
Margin Stock.    6366

SECTION 4.18.
Insolvency.    6466

SECTION 4.19.
Collateral Documents.    6466

SECTION 4.20.
Labor Matters.    6466

SECTION 4.21.
Patents, Trademarks, Etc.    6466



Conformed Credit Agreement - Page ii         


24046802.4
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


SECTION 4.22.
Insurance.    6467

SECTION 4.23.
Anti-Terrorism Laws.    6567

SECTION 4.24.
Ownership Structure.    6567

SECTION 4.25.
Reports Accurate; Disclosure.    6567

SECTION 4.26.
Location of Offices.    6668

SECTION 4.27.
Affiliate Transactions.    6668

SECTION 4.28.
Broker’s Fees.    6668

SECTION 4.29.
Survival of Representations and Warranties, Etc.    6668

SECTION 4.30.
Loans and Investments.    6668

SECTION 4.31.
No Default or Event of Default.    6668

SECTION 4.32.
USA Patriot Act; OFAC.    6669

SECTION 4.33.
Material Contracts.    6769

SECTION 4.34.
Collateral-Mortgage Property.    6769

SECTION 4.35.
Mortgaged Properties.    6769

SECTION 4.36.
Common Enterprise.    6769

SECTION 4.37.
Investment Policies.    6870

SECTION 4.38.
Eligibility of Portfolio Investments.    6870

SECTION 4.39.
Portfolio Investments.    6870

SECTION 4.40.
Selection Procedures.    6870

SECTION 4.41.
Coverage Requirement.    6870

SECTION 4.42.
Foreign Corrupt Practices.    6870

SECTION 4.43.
Structured Subsidiaries.    6871

SECTION 4.44.
Volcker Rule 69. The Advances do not constitute an “ownership interest” in the
Borrower for purposes of the Volcker Rule.    71

ARTICLE V
COVENANTS
SECTION 5.01.
Information.    6971



Conformed Credit Agreement - Page iii         


24046802.4
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


SECTION 5.02.
Inspection of Property, Books and Records.    7173

SECTION 5.03.
Maintenance of RIC Status and Business Development Company.    7274

SECTION 5.04.
Minimum Liquidity.    7274

SECTION 5.05.
Capital Expenditures.    7274

SECTION 5.06.
Sale/Leasebacks.    7274

SECTION 5.07.
Minimum Consolidated Tangible Net Worth.    7274

SECTION 5.08.
Acquisitions.    7274

SECTION 5.09.
Interest Coverage Ratio.    7274

SECTION 5.10.
Asset Coverage Ratio.    7275

SECTION 5.11.
Loans or Advances.    7275

SECTION 5.12.
Restricted Payments.    7375

SECTION 5.13.
Investments.    7375

SECTION 5.14.
Negative Pledge.    7476

SECTION 5.15.
Maintenance of Existence, etc.    7577

SECTION 5.16.
Dissolution.    7577

SECTION 5.17.
Consolidations, Mergers and Sales of Assets.    7577

SECTION 5.18.
Use of Proceeds.    7678

SECTION 5.19.
Compliance with Laws; Payment of Taxes.    7678

SECTION 5.20.
Insurance.    7679

SECTION 5.21.
Change in Fiscal Year.    7779

SECTION 5.22.
Maintenance of Property.    7779

SECTION 5.23.
Environmental Notices.    7779

SECTION 5.24.
Environmental Matters.    7779

SECTION 5.25.
Environmental Release.    7779

SECTION 5.26.
Depository Accounts.    7779



Conformed Credit Agreement - Page iv         


24046802.4
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


SECTION 5.27.
Transactions with Affiliates.    7779

SECTION 5.28.
Joinder of Subsidiaries.    7780

SECTION 5.29.
No Restrictive Agreement.    7981

SECTION 5.30.
Partnerships and Joint Ventures.    7981

SECTION 5.31.
Additional Debt.    7981

SECTION 5.32.
Post-closing Termination of Accounts.    7982

SECTION 5.33.
Modifications of Organizational Documents.    8082

SECTION 5.34.
ERISA Exemptions.    8082

SECTION 5.35.
Hedge Transactions.    8082

SECTION 5.36.
Performance of Loan Documents.    8082

SECTION 5.37.
Operating Leases.    8082

SECTION 5.38.
[Intentionally omitted].    8082

SECTION 5.39.
Compliance with Investment Policies and Investment Documents.    8083

SECTION 5.40.
Delivery of Collateral to Collateral Custodian.    8183

SECTION 5.41.
Custody Agreements.    8183

SECTION 5.42.
Adviser Information Reports.    8183

SECTION 5.43.
Notice of Adviser Events and Certain Breaches.    8183

SECTION 5.44.
Custodial Agreements.    8284

SECTION 5.45.
Amendments, Waivers, and Termination of the Advisory Agreement and Sub-Advisory
Agreement.    8284

SECTION 5.46.
Anti-Hoarding of Assets at Structured Subsidiaries.    8284

ARTICLE VI
DEFAULTS
SECTION 6.01.
Events of Default.    8284

SECTION 6.02.
Notice of Default.    8688

SECTION 6.03.
[Intentionally omitted.]    8688

SECTION 6.04.
Allocation of Proceeds.    8688



Conformed Credit Agreement - Page v         


24046802.4
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


ARTICLE VII
THE ADMINISTRATIVE AGENT
SECTION 7.01.
Appointment and Authority.    8789

SECTION 7.02.
Rights as a Lender.    8789

SECTION 7.03.
Exculpatory Provisions.    8789

SECTION 7.04.
Reliance by Administrative Agent.    8890

SECTION 7.05.
Delegation of Duties.    8890

SECTION 7.06.
Resignation of Administrative Agent.    8890

SECTION 7.07.
Non-Reliance on Administrative Agent and Other Lenders.    8991

SECTION 7.08.
[Intentionally omitted.]    8991

SECTION 7.09.
Other Agents.    8991

SECTION 7.10.
Hedging Agreements, Cash Management Services and Bank Products.    8991

ARTICLE VIII
CHANGE IN CIRCUMSTANCES; COMPENSATION
SECTION 8.01.
Basis for DeterminingChanges Regarding Interest Rate Inadequate or
Unfair.    8991

SECTION 8.02.
Illegality.    9093

SECTION 8.03.
Increased Cost and Reduced Return.    9094

SECTION 8.04.
ABR Advances Substituted for Affected Euro-Dollar Advances.    9195

SECTION 8.05.
Compensation.    9295

ARTICLE IX
MISCELLANEOUS
SECTION 9.01.
Notices Generally.    9296

SECTION 9.02.
No Waivers.    9497

SECTION 9.03.
Expenses; Indemnity; Damage Waiver.    9497

SECTION 9.04.
Setoffs; Sharing of Set-Offs; Application of Payments.    9599

SECTION 9.05.
Amendments and Waivers.    96100

SECTION 9.06.
Margin Stock Collateral.    98101

SECTION 9.07.
Successors and Assigns.    98101



Conformed Credit Agreement - Page vi         


24046802.4
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


SECTION 9.08.
Defaulting Lenders.    101104

SECTION 9.09.
Confidentiality.    102105

SECTION 9.10.
Representation by Lenders.    103106

SECTION 9.11.
Obligations Several.    103106

SECTION 9.12.
Survival of Certain Obligations.    103106

SECTION 9.13.
Governing Law.    103106

SECTION 9.14.
Severability.    103106

SECTION 9.15.
Interest.    103107

SECTION 9.16.
Interpretation.    103107

SECTION 9.17.
Counterparts; Integration; Effectiveness; Electronic Execution.    103107

SECTION 9.18.
Jurisdiction; Waiver of Venue; Service of Process; Waiver of Jury
Trial.    104107

SECTION 9.19.
Independence of Covenants.    105108

SECTION 9.20.
Concerning Certificates.    105108

SECTION 9.21.
Renewal and Restatement.    105108

ARTICLE X
GUARANTY
SECTION 10.01.
Unconditional Guaranty.    105109

SECTION 10.02.
Obligations Absolute.    106109

SECTION 10.03.
Continuing Obligations; Reinstatement.    107111

SECTION 10.04.
Additional Security, Etc.    108111

SECTION 10.05.
Information Concerning the Borrower.    108111

SECTION 10.06.
Guarantors’ Subordination.    108112

SECTION 10.07.
Waivers.    108112

SECTION 10.08.
Enforcement.    109112

SECTION 10.09.
Miscellaneous.    109112



Conformed Credit Agreement - Page vii         


24046802.4
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


Schedules:
    
Schedule A
-
Designation Notice
Schedule B
 
Revolver Commitment
Schedule 1.01
-
Mortgaged Properties
Schedule 4.8
-
Subsidiaries
Schedule 4.24
-
Subsidiaries and Affiliates
Schedule 4.30
-
Investments
Schedule 4.33
-
Contracts
Schedule 5.11
-
Loans and Advances
Schedule 5.14
-
Principal Amounts
Schedule 5.31
-
Debt
Schedule 5.37
-
Operating Leases





Exhibits:
    
Exhibit A
-
Form of Notice of Borrowing
Exhibit B-1
-
Form of Revolver Note
Exhibit B-2
-
Form of Swing Advance Note
Exhibit C
-
Form of Notice of Conversion
Exhibit D
-
Form of Borrowing Base Certification Report
Exhibit E
-
Form of Opinion of Borrower’s and Guarantors’ Counsel
Exhibit F
-
Form of Closing Certificate
Exhibit G
-
Form of Officer’s Certificate
Exhibit H
-
Form of Compliance Certificate
Exhibit I
-
Form of Joinder and Reaffirmation Agreement
Exhibit J
-
Form of General Security Agreement
Exhibit K
-
Form of Equity Pledge Agreement
Exhibit L
-
Form of Assignment and Assumption
Exhibits M-1 through M-4
-
Form of Tax Certificates





Conformed Credit Agreement - Page viii         


24046802.4
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1




AMENDED AND RESTATED
SENIOR SECURED REVOLVING CREDIT AGREEMENT
THIS AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT is dated as
of March 11, 2014 (and amended and restated as of March 6, 2017, this
“Agreement”) among HMS INCOME FUND, INC., a Maryland corporation as Borrower,
HMS EQUITY HOLDING, LLC, as a Guarantor, HMS EQUITY HOLDING II, INC., as a
Guarantor, the LENDERS listed on the signature pages hereof, as Lenders and
TIAA, FSB, as successor in interest to certain assets of Everbank Commercial
Finance, Inc., a Delaware corporation (“EverBank (“TIAA”), as Administrative
Agent (the “Administrative Agent”), Sole Lead Arranger and Sole Bookrunner.
R E C I T A L S:
WHEREAS, the Borrower, Capital One, National Association, as Administrative
Agent (the “Original Agent”) and certain Lenders are parties to that certain
Credit Agreement dated as of May 24, 2012, whereby the lenders therein have
extended credit to the Borrower, as amended by that certain First Amendment to
Credit Agreement dated as of August 16, 2013 and as further amended by that
certain Second Amendment to Credit Agreement dated as of November 19, 2013
(collectively, the “Original Agreements”);
WHEREAS, the Borrower, the Original Agent and certain Lenders are parties to
that certain Senior Secured Revolving Credit Agreement dated as of March 11,
2014, (as supplemented by that certain Joinder and Reaffirmation Agreement dated
as of April 15, 2014 (the “Joinder Agreement”) executed by HMS Equity Holding,
LLC, a Delaware limited liability company) which amended, restated and otherwise
superseded the Original Agreements, as amended by that certain First Amendment
to Credit Agreement dated as of May 30, 2014 and as further amended by that
certain Second Amendment to Credit Agreement dated as of September 22, 2014,
that certain Third Amendment to Credit Agreement dated as of May 13, 2015 and
that certain Fourth Amendment to Credit Agreement dated as of May 29, 2015
(collectively, the “Existing Credit Agreement”);
WHEREAS, the parties hereto desire to enter into this Agreement, which shall
amend and restate and otherwise supersede the Existing Credit Agreement and
provide that the Lenders may continue to extend credit to the Borrower as
provided in this Agreement;
WHEREAS, the Borrower has requested that the Lenders provide revolver
commitments pursuant to which loans will be made from time to time prior to the
Termination Date (as defined below);
WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth, to extend the revolver commitments and make loans to the
Borrower; and
NOW THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01.    Definitions. The terms as defined in this Section 1.01 shall,
for all purposes of this Agreement and any amendment hereto (except as otherwise
expressly provided or unless the context otherwise requires), have the meanings
set forth herein:


Conformed Credit Agreement - Page 1         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


“ABR” means the greatest of (i) the Prime Rate, (ii) the federal funds effective
rate from time to time plus 0.5% and (iii) the Adjusted LIBO Rate for a
one-month interest period on the applicable date plus 1.0%.
“ABR Borrowing” has the meaning set forth in the definition of “Borrowing”.
“ABR Advance” means, with respect to any Advance, such Advance when such Advance
bears or is to bear interest at a rate based upon the ABR.
“Acquisition” means any transaction or series of related transactions (other
than a Portfolio Investment) for the purpose of, or resulting in, directly or
indirectly, (a) the acquisition by the Borrower or any Subsidiary of all or
substantially all of the assets of a Person (other than a Subsidiary) or of any
business or division of a Person (other than a Subsidiary), (b) the acquisition
by the Borrower or any Subsidiary of more than 50% of any class of Voting Stock
(or similar ownership interests) of any Person (provided that formation or
organization of any Wholly Owned Subsidiary shall not constitute an
“Acquisition” to the extent that the amount of the Investment in such entity is
permitted under Sections 5.08 and 5.12), or (c) a merger, consolidation,
amalgamation or other combination by the Borrower or any Subsidiary with another
Person (other than a Subsidiary) if the Borrower or such Subsidiary is the
surviving entity; provided that in any merger involving the Borrower, the
Borrower must be the surviving entity.
“Adjusted Borrowing Base” means the Borrowing Base as set forth in the most
recent Borrowing Base Certification Report minus the aggregate amount of Cash
and Cash Equivalents included in such Borrowing Base.
“Adjusted LIBO Rate” applicable to any Interest Period means a rate per annum
equal to the quotient obtained (rounded upwards, if necessary, to the next
higher 1/100th of 1%) by dividing (i) the applicable LIBO Rate for such Interest
Period by (ii) 1.00 minus the Euro-Dollar Reserve Percentage.
“Administrative Agent” means EverBankTIAA, in its capacity as administrative
agent for the Lenders, and its successors and permitted assigns in such
capacity.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance Rate” means, as to any Eligible Investment and subject to adjustment as
provided in the definition of Borrowing Base, the following percentages with
respect to such Eligible Investment:


Conformed Credit Agreement - Page 2         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


Portfolio Investment
Advance Rate
Cash and Cash Equivalents
100%
Eligible Quoted Senior Bank Loan Investments (with a Value of at least 85% of
par value of such Investments)
80%
Eligible Quoted Senior Bank Loan Investments (with a Value of less than 85% and
greater than 65% of par value of such Investments)
40%
Eligible Investment Grade Debt Securities (with a Value of at least 85% of par
value of such Debt Securities)
80%
Eligible Investment Grade Debt Securities (with a Value of less than 85%  and
greater than 65% of par value of such Debt Securities)
40%
Eligible Core Portfolio Investments
70%
Eligible Unquoted Senior Bank Loan Investments and Eligible Non-Investment Grade
Debt Securities
65%

 
“Advances” means collectively the Revolver Advances and the Swing Advances.
“Advance” means any one of such Advances, as the context may require.
“Adviser” means HMS Adviser LP, a Texas limited partnership or any permitted
assignee approved by the Administrative Agent pursuant to Section 5.45 hereof.
“Adviser Event” means the occurrence of any one or more of the following events:
(a) any failure by the Adviser to make any payment, transfer or deposit required
to be made by the Borrower into an account established and maintained by the
Collateral Custodian in the name of the Borrower (and any sub-accounts related
thereto) which is subject to a Custodial Agreement, which failure continues
unremedied for a period of two Business Days; or (b) the occurrence of any of
the events listed in Sections 9(b)(i)-9(b)(v) of the Advisory Agreement.
“Advisers Act” means the Investment Advisers Act of 1940, as amended from time
to time.
“Adviser Termination Notice” has the meaning set forth in Section 5.43.
“Advisory Agreement” means the Investment Advisory and Administrative Services
Agreement, executed by and between Borrower, or any successor-in-interest to the
Borrower, and the Adviser, or any permitted assignee to such Adviser, and any
and all amendments, supplements, modifications or replacements thereto as
approved by the Administrative Agent pursuant to the terms of this Agreement.
“Affiliate” of any Person means (i) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 10% or more of the
common stock or equivalent


Conformed Credit Agreement - Page 3         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


equity interests. As used herein, the term “control” means possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Notwithstanding the foregoing, the term “Affiliate” shall
not include any Person that is an “Affiliate” solely by reason of the Borrower
or any Subsidiary’s investment therein in connection with a Core Portfolio
Investment in the ordinary course of business and consistent with the Investment
Policies.
“Agent Parties” has the meaning set forth in Section 9.01(d).
“Agreement” means this Credit Agreement, together with all amendments and
supplements hereto.
“Anti-Money Laundering Laws” means applicable laws or regulations in any
jurisdiction in which the Borrower or any Loan Party is located or doing
business that relates to money laundering, any predicate crime to money
laundering, or any financial record keeping and reporting requirements related
thereto.
“Applicable Laws” means all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Applicable Margin” has the meaning set forth in Section 2.06(a).
“Applicable Percentage” means with respect to any Lender, the percentage of the
total Revolver Commitments represented by such Lender’s Revolver Commitment. If
the Revolver Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolver Commitments most recently in effect,
giving effect to any assignments.
“Approved Dealer” means a broker-dealer acceptable to the Administrative Agent
in its sole discretion. The Administrative Agent acknowledges and agrees that
the following broker-dealers are acceptable as Approved Dealers: Credit Suisse
Group AG, Bank of America, Wells Fargo & Company, Citigroup, Inc., Goldman Sachs
& Co., Deutsche Bank AG, UBS AG, Toronto Dominion Bank, Jefferies Group, Inc.,
Macquarie Group, Ltd., Barclays PLC, Royal Bank of Scotland, Bank of New York,
Royal Bank of Canada, JP Morgan Chase & Co. and Morgan Stanley.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approved Pricing Service” means a pricing or quotation service acceptable to
the Administrative Agent in its sole discretion. The Administrative Agent
acknowledges and agrees that the following pricing and quotation services are
acceptable as an Approved Pricing Service: (i) Markit; (ii) Loan Pricing
Corporation (LPC); (iii) LoanX, Inc.; and (iv) IDC.
“Asset Coverage Ratio” means the ratio of Consolidated Tangible Net Worth plus
aggregate Debt of the Borrower and its Consolidated Subsidiaries (“Consolidated
Debt”) to outstanding Consolidated Debt.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07),


Conformed Credit Agreement - Page 4         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


and accepted by the Administrative Agent, in substantially the form of Exhibit L
or any other form approved by the Administrative Agent.
“Assignment of Mortgage” means, as to each Portfolio Investment secured by an
interest in real property, one or more assignments, notices of transfer or
equivalent instruments, each in recordable form and sufficient under the laws of
the relevant jurisdiction to reflect the transfer of the related mortgage, deed
of trust, security deed or similar security instrument and all other documents
related to such Portfolio Investment and, to the extent requested by the
Administrative Agent, to grant a perfected lien thereon by the Borrower in favor
of the Administrative Agent on behalf of the Secured Parties, each such
Assignment of Mortgage to be in form and substance acceptable to the
Administrative Agent.
“Authority” has the meaning set forth in Section 8.02.
“Bailee Agreement” means an agreement in form and substance reasonably
acceptable to the Administrative Agent and executed by a Person (other than an
Obligor, a Loan Party or any of their respective Affiliates) that is in
possession of any Collateral pursuant to which such Person acknowledges the Lien
of the Administrative Agent for the benefit of the Secured Parties.
“Bank Products” means any: (a) Hedging Agreements; and (b) other services or
facilities provided to any Loan Party by any Lender that provides the initial
funding of any Revolver Commitment on the Restatement Date or any Additional
Lender that provides the funding of a Revolver Commitment on any Commitment
Increase Date (but not any assignee of any of the foregoing Lenders) or any of
their respective Affiliates, in each case solely until such Person has assigned
all of its interests under this Agreement (each, in such capacity, a “Bank
Product Bank”) (but excluding Cash Management Services) with respect to (i)
credit cards, (ii) purchase cards, (iii) merchant services constituting a line
of credit, and (iv) leasing.
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978
(11 U.S.C. §§101, et. seq.), as amended from time to time.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBO Rate for
U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBO Rate with the applicable Unadjusted Benchmark Replacement by
the Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBO Rate with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of


Conformed Credit Agreement - Page 5         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


“ABR,” the definition of “Interest Period,” timing and frequency of determining
rates and making payments of interest and other administrative matters) that the
Administrative Agent decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBO Rate:
(1)    in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event”, the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of LIBO Rate permanently or indefinitely ceases to provide LIBO
Rate; or
(2)    in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBO Rate:
(1)    a public statement or publication of information by or on behalf of the
administrator of LIBO Rate announcing that such administrator has ceased or will
cease to provide LIBO Rate, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide LIBO Rate;
(2)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBO Rate, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for LIBO Rate, a
resolution authority with jurisdiction over the administrator for LIBO Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBO Rate, which states that the administrator of LIBO Rate
has ceased or will cease to provide LIBO Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide LIBO Rate; or
(3)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBO Rate announcing that LIBO Rate is no
longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBO Rate and
solely to the extent that


Conformed Credit Agreement - Page 6         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


LIBO Rate has not been replaced with a Benchmark Replacement, the period (x)
beginning at the time that such Benchmark Replacement Date has occurred if, at
such time, no Benchmark Replacement has replaced LIBO Rate for all purposes
hereunder in accordance with Section 8.01(b) and (y) ending at the time that a
Benchmark Replacement has replaced LIBO Rate for all purposes hereunder pursuant
to Section 8.01(b).
“Borrower” means HMS Income Fund, Inc., a Maryland corporation
(successor-by-merger to HMS Income LLC) and its successors and its permitted
assigns.
“Borrowing” means a borrowing hereunder consisting of Revolver Advances made to
the Borrower at the same time by all of the Lenders pursuant to Article II. “ABR
Borrowing” means a Borrowing if such Advances are ABR Advances. “Euro-Dollar
Borrowing” means a Borrowing if such Advances are Euro-Dollar Advances.
“Borrowing Base” means, based on the most recent Borrowing Base Certification
Report which as of the date of a determination of the Borrowing Base has been
received by the Administrative Agent, the lesser of (x) the sum of the
applicable Advance Rates of the aggregate Value of each Eligible Investment
identified in the definition of “Advance Rate” in this Section 1.01 (including
Pre-Positioned Investments) and (y) the aggregate Values of each Eligible
Investment, excluding Cash and Cash Equivalents, multiplied by the Maximum
Portfolio Advance Rate, plus the Value of Cash and Cash Equivalents included in
such Borrowing Base Certification Report; provided, however, that:
(a)     in no event shall more than 25% of the aggregate value of the Borrowing
Base consist of Eligible Non-Investment Grade Debt Securities and Eligible
Unquoted Senior Bank Loan Investments (in each case after giving effect to
Advance Rates);
(b)    in no event shall more than 15% of the aggregate value of the Borrowing
Base consist of debtor-in-possession Investments (in each case after giving
effect to Advance Rates);
(c)    for purposes of calculating the Borrowing Base, no single Portfolio
Investment (excluding Cash and Cash Equivalents) shall be included in the
Borrowing Base at a Value in excess of 10% of the Borrowing Base (in each case
after giving effect to Advance Rates);
(d)    all filings and other actions required to perfect the first-priority
security interest of the Administrative Agent on behalf of the Secured Parties
in the Portfolio Investments comprising the Borrowing Base have been made or
taken (and any Portfolio Investment for which all perfection steps have not been
completed, including without limitation notes, equities and securities perfected
by possession that have not yet been delivered to the Collateral Custodian or a
bailee that has delivered a valid, binding and effective Bailee Agreement to the
Administrative Agent in accordance with Section 5.40, shall be excluded from the
Borrowing Base until such collateral has been perfected);
(e)    in no event shall more than: (i) 20% of the aggregate value of the
Borrowing Base consist of Eligible Investments (excluding Cash and Cash
Equivalents) in the Largest Industry Classification Group, (ii) 15% of the
aggregate value of the Borrowing Base consist of Eligible Investments (excluding
Cash and Cash Equivalents) in the Second Largest Industry Classification Group,
(iii) 12.5% of the aggregate value of the Borrowing Base consist of Eligible
Investments (excluding Cash and Cash Equivalents) in any single Industry
Classification Group (other than the Largest Industry Classification Group or
the Second Largest Industry Classification Group), in each case, without
duplication, after giving effect to Advance Rates, (iv) 5% of the aggregate
value of the Borrowing Base consist of Eligible Investments (excluding Cash and
Cash Equivalents) in the Industry Classification Group of “Energy: Oil & Gas”
and (v) 5% of the aggregate value of the


Conformed Credit Agreement - Page 7         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


Borrowing Base consist of Eligible Investments (excluding Cash and Cash
Equivalents) in the Industry Classification Group of “Metals & Mining”;
(f)    no more than 20% of the Borrowing Base shall consist of loans with Net
Senior Leverage Ratio exceeding 6.25x;
(g)    if the Weighted Average Net Senior Leverage Ratio of loans in the
collateral pool exceeds 5.0x (excluding, from this calculation, LTV Investments
(other than those identified as LTV Investments pursuant to clause (xxxi) of the
definition of “Eligible Core Portfolio Investment”, clause (xv) of the
definition of “Eligible Debt Security” or clause (xxviii) of the definition of
“Eligible Senior Bank Loan Investment”) and loans with negative EBITDA), then
amounts of the most highly leveraged loans (excluding, from this calculation,
LTV Investments and loans with negative EBITDA) will be excluded from the
Borrowing Base until the ratio no longer exceeds 5.0x;
(h)    in no event shall more than 10% of the aggregate value of the Borrowing
Base consist of (i) LTV Investments (for the avoidance of doubt, whether such
LTV Investment has positive or negative EBITDA) plus (ii) loans (other than LTV
Investments) with negative EBITDA (in eachthe case of each of clauses (i) and
(ii), after giving effect to Advance Rates); and
(i)    if the Weighted Average Yield Test of loans in the collateral pool is
less than the sum of the LIBO Rate plus 3.75% per annum, then amounts of the
loans with the lowest rate per annum of current cash interest will be excluded
from the Borrowing Base until such test is equal to or exceeds the sum of the
LIBO Rate plus 3.75% per annum.
“Borrowing Base Certification Report” means a report in the form attached hereto
as Exhibit D, and otherwise reasonably satisfactory to the Administrative Agent,
certified by the chief financial officer or other authorized officer of the
Borrower regarding the Eligible Investments, and including or attaching a list
of all Portfolio Investments included in the Borrowing Base and the most recent
Value (and the source of determination of the Value) for each. Upon receipt by
the Administrative Agent, a Borrowing Base Certification Report shall be subject
to the Administrative Agent’s satisfactory review, acceptance or correction, in
the exercise of its reasonable discretion.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the State of New York and, if such day relates to any Euro-Dollar
Borrowing, means any Euro-Dollar Business Day.
“Capital Expenditures” means for any period the sum of all capital expenditures
incurred during such period by the Borrower and its Consolidated Subsidiaries,
as determined in accordance with GAAP; provided that in no event shall a
Portfolio Investment be considered a Capital Expenditure.
“Capital One” means Capital One, National Association, and its successors.
“Capital Securities” means, with respect to any Person, any and all shares,
interests (including membership interests and partnership interests),
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital (including any instruments convertible into
equity), whether now outstanding or issued after the Closing Date.
“Cash” means money, currency or a credit balance in any demand or deposit
account with a United States federal or state chartered commercial bank of
recognized standing having capital and surplus in excess of $500 million, so
long as such bank has not been a Defaulting Lender for more than three (3)
business days after notice to Borrower, or its Subsidiary, as applicable, (which
notice may be given by telephone or e-mail), which bank or its holding company
has a short-term commercial paper rating of: (a) at


Conformed Credit Agreement - Page 8         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


least A-1 or the equivalent by Standard & Poor’s Rating Services or at least P-1
or the equivalent by Moody’s Investors Service, Inc., or (b) at least A-2 or the
equivalent by Standard & Poor’s Rating Services or at least P-2 or the
equivalent by Moody’s Investors Service, Inc. (or, in the case of a current
Lender only, if not rated by Standard & Poor’s Rating Services or Moody’s
Investor’s Service, Inc., such Lender is rated by another rating agency
acceptable to the Administrative Agent and such Lender’s rating by such rating
agency is not lower than its rating by such rating agency on the Restatement
Date) and (i) all amounts and assets credited to such account are directly and
fully guaranteed or insured by the United States of America or any agency
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) or (ii) such bank is otherwise acceptable at all times and
from time to time to the Administrative Agent in its sole discretion. The
Administrative Agent acknowledges that, on the Restatement Date, Amegy Bank, a
division of ZB, National Association (formerly known as Amegy Bank National
Association), and each current Lender hereunder are acceptable banks within the
meaning of clause (b)(ii) of this definition.
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency thereof (provided that
the full faith and credit of the United States is pledged in support thereof)
with maturities of not more than one year from the date acquired; (b) time
deposits and certificates of deposit with maturities of not more than one (1)
year from the date acquired issued by a United States federal or state chartered
commercial bank of recognized standing having capital and surplus in excess of
$500 million, and which bank or its holding company has a short-term commercial
paper rating of at least A-1 or the equivalent by Standard & Poor’s Ratings
Services or at least P-1 or the equivalent by Moody’s Investors Service, Inc.;
and (c) investments in money market funds (i) which mature not more than ninety
(90) days from the date acquired and are payable on demand, (ii) with respect to
which there has been no failure to honor a request for withdrawal, (iii) which
are registered under the Investment Company Act of 1940, as amended, (iv) which
have net assets of at least $500,000,000 and (v) which maintain a stable share
price of not less than One Dollar ($1.00) per share and are either (A) directly
and fully guaranteed or insured by the United States of America or any agency
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) or (B) maintain a rating of at least A-2 or better by
Standard & Poor’s Rating Services and are maintained with an investment fund
manager that is otherwise acceptable at all times and from time to time to the
Administrative Agent in its sole discretion; provided that, notwithstanding the
foregoing, no asset, agreement, or investment maintained or entered into with,
or issued, guaranteed by, or administered by a Lender that has been a Defaulting
Lender for more than three (3) business days after notice to Borrower, or its
Subsidiary, as applicable, (which notice may be given by telephone or e-mail)
shall be a “Cash Equivalent” hereunder. The Administrative Agent acknowledges
that, on the Restatement Date, Fidelity Investments is an acceptable investment
fund manager within the meaning of the foregoing clause (B).
“Cash Interest Coverage Ratio” means with respect to a Debt Security or a Senior
Bank Loan Investment, either (a) the “Cash Interest Coverage Ratio” or
comparable definition set forth in the underlying Investment Documents for such
Debt Security or Senior Bank Loan Investment, or (b) in the case of any Debt
Security or Senior Bank Loan Investment with respect to which the related
underlying Investment Documents do not include a definition of “Cash Interest
Coverage Ratio” or comparable definition, the ratio of (i) EBITDA to (ii) Cash
Interest Expense of such Obligor with respect to the applicable Relevant Test
Period, as calculated by the Borrower in good faith.
“Cash Interest Expense” means with respect to any Obligor, the amount which, in
conformity with GAAP, would be set forth opposite the caption “interest expense”
or any like caption reflected on the most recent financial statements delivered
by such Obligor to the Borrower for such period, excluding any amortization of
financing costs, any interest paid-in-kind, and any original issue discount.
“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by any Lender that provides
the initial funding of any Revolver


Conformed Credit Agreement - Page 9         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


Commitment on the Restatement Date or any Additional Lender that provides the
funding of a Revolver Commitment on any Commitment Increase Date (but not any
assignee of any of the foregoing Lenders) or any of their respective Affiliates,
in each case solely until such Person has assigned all of its interests under
this Agreement (each, in such capacity, a “Cash Management Bank”): (a) ACH
transactions, (b) cash management services, including, without limitation,
controlled disbursement services, treasury, depository, overdraft, and
electronic funds transfer services, (c) foreign exchange facilities, (d) credit
or debit cards, and (e) merchant services not constituting a Bank Product.
“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. §9601 et seq. and its implementing regulations and
amendments.
“CERCLIS” means the Comprehensive Environmental Response Compensation and
Liability Information System established pursuant to CERCLA.
“Change in Control” means the occurrence after the Restatement Date of any of
the following: (i) any Person or two or more Persons acting in concert
(excluding the Persons that are officers and directors of the Borrower on the
Restatement Date) shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of more than 50% of the outstanding shares of the voting
stock of the Borrower; (ii) as of any date a majority of the board of directors
of the Borrower consists of individuals who were not either (A) directors of the
Borrower as of the corresponding date of the previous year, (B) selected or
nominated to become directors by the board of directors of the Borrower of which
a majority consisted of individuals described in clause (A), or (C) selected or
nominated to become directors by the board of directors of the Borrower of which
a majority consisted of individuals described in clause (A) and individuals
described in clause (B); or (iii) a representative from each of Main Street
Capital Corporation and Hines are not on the board of the directors of the
Borrower.
“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement; provided that notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
of America or foreign regulatory authorities, shall in each case be deemed to be
a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.
“Chapter 303” has the meaning set forth in Section 9.15.
“Closing Certificate” has the meaning set forth in Section 3.01(d).
“Closing Date” means March 11, 2014.
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code. Any reference to any provision of the Code shall also be
deemed to be a reference to any successor provision or provisions thereof.


Conformed Credit Agreement - Page 10         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


“Collateral” means collectively: (1) (i) 100% of the Capital Securities of the
Guarantors and of the current and future Domestic Subsidiaries (other than a
Structured Subsidiary) of the Borrower and Guarantors; (ii) 65% of the voting
and non-voting Capital Securities of any current or future Foreign Subsidiaries
(other than a Structured Subsidiary) and (iii) all of the other present and
future property and assets of the Borrower and each Guarantor including, but not
limited to, machinery and equipment, inventory and other goods, accounts,
accounts receivable, bank accounts, brokerage accounts, general intangibles,
financial assets, investment property, license rights, patents, trademarks,
copyrights, chattel paper, insurance proceeds, contract rights, hedge
agreements, documents, instruments, indemnification rights, tax refunds, and
cash; and (2) any other property which secures the Obligations pursuant to the
Collateral Documents; provided that, notwithstanding the foregoing, “Collateral”
shall include a security interest and any related property rights in (a) any
dividends or distributions on Permitted Capital Securities and (b) Permitted
Capital Securities issued by a Person other than a Subsidiary, or in any
Operating Documents of any such issuer, only at such time (in the case of clause
(b)) as both any Organizational Document restrictions on such a security
interest and the security interest of any secured third party shall have been
released, whether by agreement or by operation of law but shall not include any
related property rights in Capital Securities issued by a Person other than a
Subsidiary, or in any Operating Documents of any such issuer, to the extent the
security interest of the Administrative Agent does not attach thereto pursuant
to the terms of the Collateral Documents.
“Collateral Custodian” means any and each of (i) Amegy Bank, a division of
ZB, National Association (formerly known as Amegy Bank National Association), in
its capacity as Collateral Custodian under the Custodial Agreement or other
agreement with respect to the Collateral to which it is a party, together with
its successors and permitted assigns and (ii) any other Person acting as a
collateral custodian with respect to any Collateral under any Custodial
Agreement entered into in accordance with the terms of this Agreement.
Notwithstanding the foregoing, the Collateral Custodian shall at all times be
satisfactory to the Administrative Agent, in its reasonable discretion.
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, and all other agreements (including control agreements), instruments
and other documents, whether now existing or hereafter in effect, pursuant to
which the Borrower or any Subsidiary shall grant or convey (or shall have
granted or conveyed) to the Secured Parties a Lien in, or any other Person shall
acknowledge any such Lien in, property as security for all or any portion of the
Obligations, as any of them may be amended, modified or supplemented from time
to time.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” has the meaning set forth in Section 5.01(c).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means and includes, for the Borrower and the Consolidated
Subsidiaries that are Guarantors for any period, an amount equal to the sum of
(a) Consolidated Net Investment Income for such period; plus, (b) to the extent
such amounts were deducted in computing Consolidated Net Investment Income for
such period: (i) Consolidated Interest Expense for such period; (ii) income tax
expense for such period, determined on a consolidated basis in accordance with
GAAP; and (iii) Depreciation and Amortization for such period, determined on a
consolidated basis in accordance with GAAP.


Conformed Credit Agreement - Page 11         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


“Consolidated Interest Expense” for any period means interest, whether expensed
or capitalized, in respect of Debt of the Borrower or any of its Consolidated
Subsidiaries that are Guarantors outstanding during such period on a
consolidated basis in accordance with GAAP.
“Consolidated Net Investment Income” means, for any period, the net investment
income of the Borrower and the Consolidated Subsidiaries that are Guarantors set
forth or reflected on the consolidated income statement of the Borrower and its
Consolidated Subsidiaries for such period prepared in accordance with GAAP.
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Borrower in its consolidated financial statements as of such date.
“Consolidated Tangible Net Worth” means, at any time, Net Assets less the sum of
the value (to the extent reflected in determining Net Assets), as set forth or
reflected on the most recent consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, on a consolidated basis prepared in accordance with
GAAP (but without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect to value any
indebtedness or other liabilities of the Borrower or any subsidiary at “fair
value”, as defined therein and (ii) any treatment of indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such indebtedness in a reduced
or bifurcated manner as described therein, and such indebtedness shall at all
times be valued at the full stated principal amount thereof).
(A)    All assets which would be treated as intangible assets for balance sheet
presentation purposes under GAAP, including without limitation goodwill (whether
representing the excess of cost over book value of assets acquired, or
otherwise), trademarks, tradenames, copyrights, patents and technologies, and
unamortized debt discount and expense;
(B)    To the extent not included in (A) of this definition, any amount at which
the Capital Securities of the Borrower appear as an asset on the balance sheet
of the Borrower and its Consolidated Subsidiaries; and
(C)    Loans or advances to owners of Borrower’s Capital Securities, or to
directors, officers, managers or employees of Borrower and its Consolidated
Subsidiaries.
In addition, notwithstanding the foregoing, solely for purposes of determining
the minimum Consolidated Tangible Net Worth in Section 5.07, “Consolidated
Tangible Net Worth” shall be determined solely with respect to the assets and
liabilities of the Loan Parties on a stand-alone basis. For the avoidance of
doubt, “Consolidated Tangible Net Worth” shall not include any assets or
liabilities of any Loan Fund Joint Venture
“Control Agreement” means collectively, the Second Amended and Restated Control
Agreement dated as of May 30, 2014 by and among the Administrative Agent, the
Borrower and Amegy Bank, a division of ZB, National Association (formerly known
as Amegy Bank National Association), and any other control agreement between any
Loan Party and a financial institution, each as the same may from time to time
be amended, restated, supplemented or otherwise modified.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.


Conformed Credit Agreement - Page 12         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


“Core Portfolio Investment” means a Portfolio Investment originated or acquired
by the Borrower or any Subsidiary (or co-originated by the Borrower or any
Subsidiary so long as such Portfolio Investment complies with all Borrower’s
Investment Policies and is subject to the same due diligence by the Borrower as
Portfolio Investments originated or acquired solely by the Borrower). For
avoidance of doubt, Core Portfolio Investments shall not include Cash, Cash
Equivalents, any Senior Bank Loan Investment or any Debt Security.
“Covered Debt Amount” means, on any date, the sum of (x) all of the Credit
Exposures of all Lenders on such date plus (y) the aggregate principal amount
(including any increase in the aggregate principal amount resulting from
payable-in-kind interest) of Debt of the Loan Parties (other than Debt under
this Agreement) outstanding on such date.
“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its Revolver Advances and such Lender’s participation in
Swing Advances at such time.
“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
in connection with this Agreement and the other Loan Documents, including
without limitation (i) the reasonable fees, charges and disbursements of (A)
counsel for the Administrative Agent, (B) outside consultants for the
Administrative Agent, (C) appraisers, (D) commercial finance examinations, and
(E) all such out-of-pocket expenses incurred during any workout, restructuring
or negotiations in respect of the Obligations; and (ii) in connection with (A)
the syndication of the credit facilities provided for herein, (B) the
administration, management, execution and delivery of this Agreement and the
other Loan Documents, and the preparation, negotiation, administration and
management of any amendments, modifications or waivers of the provisions of this
Agreement and the other Loan Documents (whether or not the transactions
contemplated thereby shall be consummated), or (C) the enforcement or protection
of its rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral; and (b) all reasonable
out-of-pocket expenses incurred by the Secured Parties who are not the
Administrative Agent or any Affiliate of any of them, after the occurrence and
during the continuance of an Event of Default.
“Custodial Agreement” means, collectively, the Control Agreement and the Custody
Agreement, and any and each other control agreement entered into by and between
a Person acting as Collateral Custodian and the Borrower, and if required by the
Administrative Agent, and the Administrative Agent, in each case as the same may
from time to time be amended, restated, supplemented or otherwise modified.
“Custody Agreement” means collectively, the Second Amended and Restated Custody
Agreement by and between the Borrower and Amegy Bank, a division of ZB, National
Association (formerly known as Amegy Bank National Association), and any other
custody agreement between any Loan Party and a financial institution, each as
the same may from time to time be amended, restated, supplemented or otherwise
modified.
“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money; (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments; (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business; (iv)
all obligations of such Person as lessee under capital leases; (v) all
obligations of such Person to reimburse any bank or other Person in respect of
amounts payable under a banker’s acceptance; (vi) all Redeemable Preferred
Securities of such Person; (vii) all obligations (absolute or contingent) of
such Person to reimburse any bank or other Person in respect of amounts which
are available to be drawn or have been drawn under a letter of credit or similar
instrument; (viii) all Debt of others secured by a Lien on any asset of such
Person, whether or not


Conformed Credit Agreement - Page 13         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


such Debt is assumed by such Person; (ix) all Debt of others Guaranteed by such
Person; (x) all obligations of such Person with respect to interest rate
protection agreements, foreign currency exchange agreements or other hedging
agreements (valued at the termination value thereof computed in accordance with
a method approved by the International Swap Dealers Association and agreed to by
such Person in the applicable hedging agreement, if any); (xi) all obligations
of such Person under any synthetic lease, tax retention operating lease, sale
and leaseback transaction, asset securitization, off-balance sheet loan or other
off-balance sheet financing product; (xii) all obligations of such Person to
purchase securities or other property arising out of or in connection with the
sale of the same or substantially similar securities or property; and (xiii) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such
Person. The Debt of any Person shall include the Debt of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefore as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Debt provide that such Person is not liable therefor.
“Debt Security” means a note, bond, debenture, trust receipt or other
obligation, instrument or evidence of indebtedness, including over-the-counter
debt securities, middle market investments, debt instruments of public and
private issuers and tax-exempt securities, but specifically excluding (i) Equity
Securities or (ii) any security which by its terms permits the payment
obligation of the Obligor thereunder to be converted into or exchanged for
equity capital of such Obligor.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived in writing, become an Event of Default.
“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s ratable portion of the aggregate Credit
Exposure of all Lenders (calculated as if all Defaulting Lenders had funded all
of their respective Defaulted Advances) over the aggregate outstanding principal
amount of all Revolver Advances of such Defaulting Lender.
“Default Period” means, with respect to any Defaulting Lender, (i) in the case
of any Defaulted Advance, the period commencing on the date the applicable
Defaulted Advance was required to be extended to the Borrower under this
Agreement, in the case of a Revolver Advance (after giving effect to any
applicable grace period) and ending on the earlier of the following: (x) the
date on which (A) the Default Excess with respect to such Defaulting Lender has
been reduced to zero (whether by the funding of any Defaulted Advance by such
Defaulting Lender or by the non-pro-rata application of any prepayment pursuant
to Section 9.08(c)) and (B) such Defaulting Lender shall have delivered to the
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations hereunder; and (y) the date on which the Borrower, the
Administrative Agent and the Required Lenders (and not including such Defaulting
Lender in any such determination, in accordance with Section 9.08(a)) waive the
application of Section 9.08 with respect to such Defaulted Advances of such
Defaulting Lender in writing; (ii) in the case of any Defaulted Payment, the
period commencing on the date the applicable Defaulted Payment was required to
have been paid to the Administrative Agent or other Lender under this Agreement
(after giving effect to any applicable grace period) and ending on the earlier
of the following: (x) the date on which (A) such Defaulted Payment has been paid
to the Administrative Agent or other Lender, as applicable, together with (to
the extent that such Person has not otherwise been compensated by the Borrower
for such Defaulted Payment) interest thereon for each day from and including the
date such amount is paid but excluding the date of payment, at the greater of
the Federal Funds Rate plus two percent (2.0%) and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (whether by the funding of any Defaulted Payment by such Defaulting
Lender or by the application of any amount pursuant to Section 9.08(c)) and (B)
such Defaulting Lender shall have delivered to the Administrative Agent or other
Lender, as applicable, a written reaffirmation of its intention to honor its
obligations hereunder with


Conformed Credit Agreement - Page 14         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


respect to such payments; and (y) the date on which the Administrative Agent or
any such other Lender, as applicable waives the application of Section 9.08 with
respect to such Defaulted Payments of such Defaulting Lender in writing; and
(iii) in the case of any Distress Event determined by the Administrative Agent
(in its good faith judgment) or the Required Lenders (in their respective good
faith judgment) to exist, the period commencing on the date that the applicable
Distress Event was so determined to exist and ending on the earlier of the
following: (x) the date on which (A) such Distress Event is determined by the
Administrative Agent (in its good faith judgment) or the Required Lenders (in
their respective good faith judgment) to no longer exist and (B) such Defaulting
Lender shall have delivered to the Borrower and the Administrative Agent a
written reaffirmation of its intention to honor its obligations hereunder; and
(y) such date as the Borrower and the Administrative Agent mutually agree, in
their sole discretion, to waive the application of Section 9.08 with respect to
such Distress Event of such Defaulting Lender.
“Default Rate” means, (i) with respect to the Advances, on any day, the sum of
2% plus the then highest interest rate (including the Applicable Margin) which
may be applicable to any Advance (irrespective of whether any such type of
Advance is actually outstanding hereunder) and (ii) with respect to overdue
interest, fees and other amounts, on any day, the sum of 2% plus the ABR plus
the Applicable Margin.
“Defaulted Advance” has the meaning specified in the definition of “Defaulting
Lender”.
“Defaulted Investment” means any Investment (a) that is 31 days or more past due
with respect to any interest or principal payments or (b) that is or otherwise
should be considered a non-accrual investment by the Borrower in connection with
its Investment Policies and GAAP.
“Defaulted Payment” has the meaning specified in the definition of “Defaulting
Lender”.
“Defaulting Lender” means any Lender (i) that has failed to fund any portion of
any Revolver Advance required to be funded by it under this Agreement (each such
Revolver Advance, a “Defaulted Advance”) within three Business Days of the date
required to be funded by it hereunder, (ii) that has otherwise failed to pay
over to Administrative Agent or any other Lender any other amount required to be
paid by it hereunder (each such payment, a “Defaulted Payment”) within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (iii) as to which a Distress Event has occurred, in each case for so long as
the applicable Default Period is in effect.
“Depreciation and Amortization” means for any period an amount equal to the sum
of all depreciation and amortization expenses of the Borrower and its
Consolidated Subsidiaries that are Guarantors for such period, as determined on
a consolidated basis in accordance with GAAP.
“Distress Event” means, with respect to any Person (each, a “Distressed
Person”), (i) a voluntary or involuntary case (or comparable proceeding) has
been commenced with respect to such Person under the United States Bankruptcy
Code or any other applicable debtor relief law, (ii) a custodian, conservator,
receiver or similar official has been appointed for such Person or for any
substantial part of such Person’s assets, (iii) after the date hereof, such
Person has consummated or entered into a commitment to consummate a forced (in
the good faith judgment of the Administrative Agent) liquidation, merger, sale
of assets or other transaction resulting, in the good faith judgment of the
Administrative Agent, in a change of ownership or operating control of such
Person supported in whole or in part by guaranties, assumption of liabilities or
other comparable credit support of (including without limitation the
nationalization or assumption of ownership or operating control by) any
Governmental Authority and the Administrative Agent (in its good faith judgment)
or the Required Lenders believe (in their respective good faith judgment) that
such event increases the risk that such Person could default in performing its
obligations hereunder for so long as the Administrative Agent (in its good faith
judgment) or the Required Lenders (in their respective


Conformed Credit Agreement - Page 15         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


good faith judgment) so believe, or (iv) such Person has made a general
assignment for the benefit of creditors or has otherwise been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent, bankrupt or deficient in meeting any
capital adequacy or liquidity requirement of any Governmental Authority
applicable to such Person.
“Distressed Person” has the meaning specified in the definition of “Distress
Event”.
“Dollars” or “$” means dollars in lawful currency of the United States of
America.
“Domestic Subsidiary” means any Subsidiary which is organized under the laws of
any state or territory of the United States of America, other than a Subsidiary
that (i) is disregarded as an entity separate from its owner for U.S. federal
income tax purposes and (ii) owns an interest in a Foreign Subsidiary.
“Early Opt-in Election” means the occurrence of:
(1)    (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 8.01(b) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBO Rate, and
(2)    (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent and the Borrower.
“EBITDA” means, with respect to each Obligor on any Core Portfolio Investment,
Debt Security or Senior Bank Loan Investment the last four full fiscal quarters
for which financial statements have been provided to the Borrower by or on
behalf of any Obligor with respect to the related Core Portfolio Investment,
Debt Security or Senior Bank Loan Investment, the meaning of “EBITDA”, “Adjusted
EBITDA” or any comparable definition in the underlying Investment Documents for
each such Core Portfolio Investment, Debt Security or Senior Bank Loan
Investment, and in any case that “EBITDA”, “Adjusted EBITDA” or such comparable
definition is not defined in such underlying Investment Documents, an amount,
for the Obligor on such Core Portfolio Investment, Debt Security or Senior Bank
Loan Investment and any parent that is obligated pursuant to the underlying
Investment Documents for such Core Portfolio Investment, Debt Security or Senior
Bank Loan Investment (determined on a consolidated basis without duplication in
accordance with GAAP) equal to earnings from continuing operations for such
period plus (a) interest expense, (b) income taxes, (c) depreciation and
amortization for such four fiscal quarter period (to the extent deducted in
determining earnings from continuing operations for such period), (d)
amortization of intangibles (including, but not limited to, goodwill, financing
fees and other capitalized costs), other non-cash charges and organization
costs, (e) extraordinary losses in accordance with GAAP, (f) one-time,
non-recurring non-cash charges consistent with the compliance statements and
financial reporting packages provided by the Obligors, and (g) and any other
item the Borrower in good faith deems to be appropriate; provided that with
respect to any Obligor for which four full fiscal quarters of economic data are
not available, EBITDA shall be determined for such Obligor based on annualizing
the economic data from the reporting periods actually available.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b) (subject to such consents, if any, as may be
required under Section 9.07(b)); provided that


Conformed Credit Agreement - Page 16         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
“Eligible Core Portfolio Investment” means, on any date of determination, any
Core Portfolio Investment held by Borrower or its Subsidiaries that satisfies
each of the following requirements:
(i)    the Core Portfolio Investment is evidenced by Investment Documents
(including, in the case of any Loan other than a Noteless Loan, an original
promissory note) that have been duly authorized and that are in full force and
effect and constitute the legal, valid and binding obligation of the Obligor of
such Core Portfolio Investment to pay the stated amount of the Loan and interest
thereon, and the related Investment Documents are enforceable against such
Obligor in accordance with their respective terms;
(ii)    the Core Portfolio Investment was made in accordance with the terms of
the Investment Policies and arose in the ordinary course of the business of
Borrower, or its Subsidiary, as applicable;
(iii)    such Core Portfolio Investment is a First Lien Investment, secured by a
first priority, perfected security interest on all or substantially all of the
assets of the Obligor;
(iv)    in the case of any Core Portfolio Investment that is not solely held by
the Borrower and/or its Subsidiaries, the terms and conditions of such Core
Portfolio Investment provide the Borrower (and/or its Subsidiary, as applicable)
with the right to vote to approve or deny any amendments, supplements, waivers
or other modifications of such terms and conditions (other than such routine
amendments, supplements, waivers or other modifications as are permitted to be
approved by the administrative agent only without the vote of the syndicate
members);
(v)    the Core Portfolio Investment has an Eligible Investment Rating;
(vi)    the Core Portfolio Investment is not a Defaulted Investment and no other
Loan of the Obligor with respect to such Core Portfolio Investment is more than
45 days past due;
(vii)    the Obligor of such Core Portfolio Investment has executed all
appropriate documentation required by the Borrower, or its Subsidiary, as
applicable, in accordance with the Investment Policies;
(viii)    the Core Portfolio Investment, together with the Investment Documents
related thereto, is a “general intangible”, an “instrument”, an “account”, or
“chattel paper” within the meaning of the UCC of all jurisdictions that govern
the perfection of the security interest granted therein;
(ix)    all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making of such Core Portfolio
Investment have been duly obtained, effected or given and are in full force and
effect;
(x)    the Core Portfolio Investment is denominated and payable only in Dollars
in the United States;
(xi)    the Core Portfolio Investment bears some current interest, which is due
and payable no less frequently than quarterly;
(xii)    the Core Portfolio Investment, together with the Investment Documents
related thereto, does not contravene in any material respect any Applicable Laws
(including, without limitation,


Conformed Credit Agreement - Page 17         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


laws, rules and regulations relating to usury, truth in lending, fair credit
billing, fair credit reporting, equal credit opportunity, fair debt collection
practices and privacy) and with respect to which no Obligor party thereto is in
violation of any Applicable Laws or the terms and conditions of such Investment
Documents, to the extent any such violation results in or would be reasonably
likely to result in (a) an adverse effect upon the value or collectability of
such Core Portfolio Investment, (b) a material adverse change in, or a material
adverse effect upon, any of (1) the financial condition, operations, business or
properties of the Obligor or any of its respective Subsidiaries, taken as a
whole, (2) the rights and remedies of the Borrower or its Subsidiary (as
applicable) under the Investment Documents, or the ability of the Obligor or any
other loan party thereunder to perform its obligations under the Investment
Documents to which it is a party, as applicable, taken as a whole, or (3) the
collateral securing the Core Portfolio Investment, or the Liens of the Borrower
or its Subsidiary (as applicable) thereon or the priority of such Liens;
(xiii)    the Core Portfolio Investment, together with the related Investment
Documents, is fully assignable (and if such Investment is secured by a mortgage,
deed of trust or similar lien on real property, and if requested by the
Administrative Agent, an Assignment of Mortgage executed in blank has been
delivered to the Collateral Custodian);
(xiv)    the Core Portfolio Investment was documented and closed in accordance
with the Investment Policies, and each original promissory note, if any,
representing the portion of such Core Portfolio Investment payable to the
Borrower or its Subsidiary (as applicable), has been delivered to the Collateral
Custodian, duly endorsed as collateral or, in the case of a Pre-Positioned
Investment, held by a bailee on behalf of the Administrative Agent, in
accordance with the provisions of Section 5.40;
(xv)    the Core Portfolio Investment is free of any Liens and the interest of
the Borrower or its Subsidiary (as applicable) in all Related Property is free
of any Liens other than Liens permitted under the applicable Investment
Documents and all filings and other actions required to perfect the security
interest of the Administrative Agent on behalf of the Secured Parties in the
Core Portfolio Investment have been made or taken;
(xvi)    no right of rescission, set off, counterclaim, defense or other
material dispute has been asserted with respect to such Core Portfolio
Investment;
(xvii)    any Related Property with respect to such Core Portfolio Investment is
insured in accordance with the Investment Policies;
(xviii)    the primary business of the Obligor with respect to such Core
Portfolio Investment is not in the gaming, nuclear waste, bio-tech, or oil or
gas exploration industries;
(xix)    the Core Portfolio Investment is not a loan or extension of credit made
by the Borrower or one of its Subsidiaries to an Obligor solely for the purpose
of making any principal, interest or other payment on such Core Portfolio
Investment necessary in order to keep such Core Portfolio Investment from
becoming delinquent;
(xx)    such Core Portfolio Investment will not cause the Borrower (or its
Subsidiary, as applicable) to be deemed to own 5.0% or more of the voting
securities of any publicly registered issuer or any securities that are
immediately convertible into or immediately exercisable or exchangeable for 5.0%
or more of the voting securities of any publicly registered issuer;
(xxi)    the financing of such Core Portfolio Investment by the Lenders does not
contravene in any material respect Regulation U of the Federal Reserve Board,
nor require the Lenders to undertake reporting thereunder which it would not
otherwise have cause to make;


Conformed Credit Agreement - Page 18         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


(xxii)    such Core Portfolio Investment does not represent payment obligations
relating to “put” rights relating to Margin Stock;
(xxiii)    any taxes due and payable in connection with the making of such Core
Portfolio Investment have been paid and the Obligor has been given any
assurances (including with respect to the payment of transfer taxes and
compliance with securities laws) required by the Investment Documents in
connection with the making of the Investment;
(xxiv)    the terms of the Core Portfolio Investment have not been amended or
subject to a deferral or waiver the effect of which is to (A) reduce the amount
(other than by reason of the repayment thereof) or extend the time for payment
of principal or (B) reduce the rate or extend the time of payment of interest
(or any component thereof), in each case without the consent of the
Administrative Agent, not to be unreasonably withheld or delayed;
(xxv)    such Core Portfolio Investment does not contain a confidentiality
provision that restricts the ability of the Administrative Agent, on behalf of
the Secured Parties, to exercise its rights under the Loan Documents, including,
without limitation, its rights to review the Core Portfolio Investment, the
related Investment File or the Borrower’s credit approval file in respect of
such Core Portfolio Investment;
(xxvi)    the Obligor with respect to such Core Portfolio Investment is not (A)
an Affiliate of the Borrower or any other Person whose investments are primarily
managed by the Borrower or an Affiliate of the Borrower, unless (1) such Obligor
is an Affiliate solely by reason of the Borrower’s Portfolio Investment therein
or Borrower’s other Portfolio Investments or (2) such Core Portfolio Investment
is expressly approved by the Administrative Agent (in its sole discretion) or
(B) a Governmental Authority;
(xxvii)    all information delivered by any Loan Party to the Administrative
Agent with respect to such Core Portfolio Investment is true and correct to the
knowledge of such Loan Party;
(xxviii)    such Core Portfolio Investment is not an Equity Security and does
not by its terms permit the payment obligation of the Obligor thereunder to be
converted into or exchanged for equity capital of such Obligor;
(xxix)    the proceeds of such Core Portfolio Investment are not used to finance
construction projects or activities in the form of a traditional construction
loan where the only collateral for the loan is the project under construction
and draws are made on the loan specifically to fund construction in progress;
(xxx)    there is full recourse to the Obligor for principal and interest
payments with respect to such Core Portfolio Investment; and
(xxxi)    such Core Portfolio Investment does not have a negative EBITDA unless
it is an LTV Investment on the date of acquisition thereof; and
(xxxiixxxi)    such Core Portfolio Investment has a Net Senior Leverage Ratio of
less than 5.05.5x on the date of acquisition thereof or it shall be identified
as an LTV Investment.; provided, that, if any Core Portfolio Investment on its
date of acquisition was identified as an LTV Investment under the Existing
Credit Agreement because such Core Portfolio Investment’s Net Senior Leverage
Ratio was equal to or greater than 5.0x but was less than 5.5x, then such Core
Portfolio Investment shall no longer be identified as an LTV Investment;
provided, further, that, with respect to any Core Portfolio Investment which was
previously identified as an LTV Investment, whether on its date of acquisition
or otherwise, because such Core Portfolio Investment’s Net Senior Leverage Ratio
was equal to or greater than 5.5x (a) if subsequently such ratio decreases to a
ratio less than 5.5x, then such Core Portfolio Investment shall no longer be
identified


Conformed Credit Agreement - Page 19         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


as an LTV Investment, and (b) if subsequently such ratio increases to a ratio
equal to or greater than 5.5x, then such Core Portfolio Investment shall
thereafter be identified as an LTV Investment.
For purposes of this Agreement, the Borrower shall assign each Eligible Core
Portfolio Investment to an Industry Classification Group as reasonably
determined by the Borrower. To the extent that the Borrower reasonably
determines that any Eligible Core Portfolio Investment is not adequately
correlated with the risks of other Eligible Core Portfolio Investments in an
Industry Classification Group, such Eligible Core Portfolio Investment may be
assigned by the Borrower to an Industry Classification Group that is more
closely correlated to such Eligible Core Portfolio Investment.
“Eligible Debt Security” means, on any date of determination, any Debt Security
held by Borrower or its Subsidiaries as a Portfolio Investment that meets the
following conditions:
(i)    the investment in the Debt Security was made in accordance with the terms
of the Investment Policies applicable to “private placements”, “marketable
securities” or “idle funds investments”;
(ii)    the Debt Security has an Eligible Investment Rating;
(iii)    (A) the Debt Security is rated by a debt rating agency or other Person
engaged in the business of rating the creditworthiness of debt obligations and
(B) a Value Triggering Event related to the Debt Security has not occurred and
is continuing;
(iv)    the Debt Security is not a Defaulted Investment and is not owed by an
Obligor that is subject to an Insolvency Event or as to which the Borrower (or
its Subsidiary, as applicable) has received notice of an imminent Insolvency
Event proceeding;
(v)    the Obligor of such Debt Security has executed all appropriate
documentation, if any, required in accordance with applicable Investment
Policies;
(vi)    the Debt Security, together with the Investment Documents related
thereto (if any), is a “general intangible”, an “instrument”, an “account”, or
“chattel paper”, within the meaning of the UCC of all jurisdictions that govern
the perfection of the security interest granted therein;
(vii)    all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the purchase of such Debt
Security have been duly obtained, effected or given and are in full force and
effect;
(viii)    the Debt Security is denominated and payable only in Dollars in the
United States and the Obligor is organized under the laws of, and maintains its
chief executive office and principal residence in, the United States or any
state thereof;
(ix)    the Debt Security bears current all cash interest, which is due and
payable no less frequently than semi-annually;
(x)    the Obligor with respect to the Debt Security is not (A) an Affiliate of
the Borrower or any other Person whose investments are primarily managed by the
Borrower or any Affiliate of the Borrower, unless such Debt Security is
expressly approved by the Administrative Agent (in its sole discretion), (B) a
Governmental Authority (except in the case of a Debt Security, with an
Investment Grade Rating, issued by the United States of America or any state or
municipality or other political subdivision of the United States of America) or
(C) primarily in the business of gaming, nuclear waste, bio-tech or oil or gas
exploration;
(xi)    all information delivered by any Loan Party to the Administrative Agent
with respect to such Debt Security is true and correct to the knowledge of such
Loan Party;


Conformed Credit Agreement - Page 20         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


(xii)    the proceeds of such Debt Security are not used to finance construction
projects or activities in the form of a traditional construction loan where the
only collateral for the loan is the project under construction and draws are
made on the loan specifically to fund construction in progress;
(xiii)    the Debt Security is a Quoted Investment;
(xiv)    the Debt Security can be converted to Cash in 30 Business Days or fewer
without a greater than ten percent (10%) reduction in the value of such Debt
Security; and
(xv)    such Debt Security does not have a negative EBITDA unless it is an LTV
Investment on the date of acquisition thereof; and
(xvixv)    such Debt Security has a Net Senior Leverage Ratio of less than
5.05.5x on the date of acquisition thereof or it shall be identified as an LTV
Investment.; provided, that, if any Debt Security on its date of acquisition was
identified as an LTV Investment under the Existing Credit Agreement because such
Debt Security’s Net Senior Leverage Ratio was equal to or greater than 5.0x but
was less than 5.5x, then such Debt Security shall no longer be identified as an
LTV Investment; provided, further, that, with respect to any Debt Security which
was previously identified as an LTV Investment, whether on its date of
acquisition or otherwise, because such Debt Security’s Net Senior Leverage Ratio
was equal to or greater than 5.5x (a) if subsequently such ratio decreases to a
ratio less than 5.5x, then such Debt Security shall no longer be identified as
an LTV Investment, and (b) if subsequently such ratio increases to a ratio equal
to or greater than 5.5x, then such Debt Security shall thereafter be identified
as an LTV Investment.
“Eligible Investment Grade Debt Security” means an Eligible Debt Security that
has, as of the applicable date of determination of Value for such Eligible Debt
Security, an Investment Grade Rating.
“Eligible Investment Rating” means, as of any date of determination with respect
to a Portfolio Investment, an investment rating of “Grade 3” or better as
determined in accordance with the Investment Policies.
“Eligible Investments” means, collectively, Cash and Cash Equivalents, the
Eligible Quoted Senior Bank Loan Investments, the Eligible Investment Grade Debt
Securities, the Eligible Core Portfolio Investments, the Eligible Unquoted
Senior Bank Loan Investments and the Eligible Non-Investment Grade Debt
Securities.
“Eligible Non-Investment Grade Debt Security” means an Eligible Debt Security
that does not have, as of the applicable date of determination of Value for such
Eligible Debt Security, an Investment Grade Rating or for which market
quotations are not readily available.
“Eligible Quoted Senior Bank Loan Investment” means an Eligible Senior Bank Loan
Investment that is a Quoted Investment.
“Eligible Senior Bank Loan Investment” means, on any date of determination, any
Senior Bank Loan Investment of Borrower or its Subsidiaries that meets the
following conditions:
(i)    the Senior Bank Loan Investment is evidenced by Investment Documents that
are in full force and effect and constitute the legal, valid and binding
obligation of the Obligor of such Senior Bank Loan Investment to pay the stated
amount of the Loan and interest thereon without right of rescission, set off,
counterclaim or defense, and the related Investment Documents are enforceable
against such Obligor in accordance with their respective terms and, to the
knowledge of the Borrower, are not the subject of any material dispute;


Conformed Credit Agreement - Page 21         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


(ii)    the Senior Bank Loan Investment was made in accordance with the terms of
the Investment Policies applicable to “private placements”, “marketable
securities” or “idle funds investments”;
(iii)    such Senior Bank Loan Investment is secured by a first priority,
perfected security interest on a substantial portion of the assets of the
respective Obligor(s);
(iv)    the terms and conditions of such Senior Bank Loan Investment provide the
Borrower or its Subsidiary, as applicable, with the power to approve or deny any
amendments, supplements, waivers or other modifications of such terms and
conditions that would (i) increase the commitment or other obligations of the
Borrower or its Subsidiary (as applicable) thereunder, (ii) reduce the amount
of, or defer the date fixed for any payment of, principal, interest or fees due
or owing to Borrower or its Subsidiary (as applicable), or change the manner of
application of any payments owing to Borrower or its Subsidiary (as applicable),
under the Investment Documents, (iii) change the percentage of lenders under
such Senior Bank Loan Investment required to take any action under the
applicable Investment Documents, (iv) release or substitute all or substantially
all of the collateral held as security for, or release any guaranty given to
support payment of the obligations of, the Obligor under the applicable
Investment Documents;
(v)    the Senior Bank Loan Investment has an Eligible Investment Rating;
(vi)    the terms of the Senior Bank Loan Investment have not been amended or
subject to a deferral or waiver the effect of which is to (A) reduce the amount
(other than by reason of the repayment thereof) or, after giving effect to any
applicable grace or cure period, extend the time for payment of principal or (B)
reduce the rate or, after giving effect to any applicable grace or cure period,
extend the time of payment of interest (or any component thereof), in each case
without the consent of the Administrative Agent, not to be unreasonably withheld
or delayed;
(vii)    a Value Triggering Event related to the Senior Bank Loan Investment has
not occurred and is continuing;
(viii)    the Senior Bank Loan Investment is not a Defaulted Investment and is
not owed by an Obligor that is subject to an Insolvency Event or as to which the
Borrower has received notice of an imminent Insolvency Event proceeding;
(ix)    the Obligor of such Senior Bank Loan Investment has executed all
appropriate documentation required in accordance with applicable Investment
Policies;
(x)    the Senior Bank Loan Investment, together with the Investment Documents
related thereto, is a “general intangible”, an “instrument”, an “account”, or
“chattel paper”, within the meaning of the UCC of all jurisdictions that govern
the perfection of the security interest granted therein;
(xi)    all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making of such Senior Bank
Loan Investment have been duly obtained, effected or given and are in full force
and effect;


Conformed Credit Agreement - Page 22         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


(xii)    the Senior Bank Loan Investment is denominated and payable only in
Dollars in the United States and the Obligor is organized under the laws of, and
maintains its chief executive office and principal residence in, the United
States or any state thereof;
(xiii)    the Senior Bank Loan Investment bears current interest, which is due
and payable no less frequently than semi-annually;
(xiv)    the Senior Bank Loan Investment, together with the Investment Documents
related thereto, does not contravene in any material respect any Applicable Laws
and with respect to which no Obligor is in violation of any Applicable Laws or
the terms and conditions of such Investment Documents, to the extent any such
violation results in or would be reasonably likely to result in (a) an adverse
effect upon the value or collectability of such Senior Bank Loan Investment, (b)
a material adverse change in, or a material adverse effect upon, any of (1) the
financial condition, operations, business or properties of the Obligor or any of
its respective Subsidiaries, taken as a whole, (2) the rights and remedies of
the Borrower or its Subsidiary (as applicable) under the Investment Documents,
or the ability of the Obligor or any other loan party thereunder to perform its
obligations under the Investment Documents to which it is a party, as
applicable, taken as a whole, or (3) the collateral securing the Senior Bank
Loan Investment, or the Liens thereon or the priority of such Liens;
(xv)    the Senior Bank Loan Investment, together with the related Investment
Documents, is fully assignable subject to the customary right of the obligor in
a syndicated loan or credit facility to consent to an assignment (which consent
shall not be unreasonably withheld) prior to an event of default under such
Senior Bank Loan Investment and the customary right in a syndicated loan or
credit facility of the administrative agent under such syndicated loan or credit
facility to consent to the assignment (which consent shall not be unreasonably
withheld);
(xvi)    the Senior Bank Loan Investment was documented and closed in accordance
with applicable Investment Policies, and each original promissory note, if any,
representing the portion of such Senior Bank Loan Investment payable to the
Borrower or its Subsidiary (as applicable) has been delivered to the Collateral
Custodian, duly endorsed as collateral;
(xvii)    the Senior Bank Loan Investment is free of any Liens and the interest
of the Borrower or its Subsidiary (as applicable) in all Related Property is
free of any Liens other than Liens permitted under the applicable Investment
Documents and all filings and other actions required to perfect the security
interest of the Administrative Agent on behalf of the Secured Parties in the
Senior Bank Loan Investment have been made or taken;
(xviii)    any Related Property with respect to such Senior Bank Loan Investment
is insured in accordance with the applicable Investment Documents;
(xix)    such Senior Bank Loan Investment will not cause the Borrower or any of
its Subsidiaries (as applicable) to be deemed to own 5.0% or more of the voting
securities of any publicly registered issuer or any securities that are
immediately convertible into or immediately exercisable or exchangeable for 5.0%
or more of the voting securities of any publicly registered issuer;
(xx)    the financing of such Senior Bank Loan Investment by the Lenders does
not contravene in any material respect Regulation U of the Federal Reserve
Board, nor


Conformed Credit Agreement - Page 23         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


require the Lenders to undertake reporting thereunder which it would not
otherwise have cause to make and such Senior Bank Loan Investment does not
represent payment obligations relating to “put” rights relating to Margin Stock;
(xxi)    any taxes due and payable in connection with the making of such Senior
Bank Loan Investment have been paid and the Obligor has been given any
assurances (including with respect to the payment of transfer taxes and
compliance with securities laws) required by the Investment Documents in
connection with the making of the Investment;
(xxii)    such Senior Bank Loan Investment does not contain a confidentiality
provision that restricts the ability of the Administrative Agent (assuming the
Administrative Agent agrees to be bound by the terms of the applicable
confidentiality provision), on behalf of the Secured Parties, to exercise its
rights under the Loan Documents, including, without limitation, its rights to
review the Senior Bank Loan Investment, the related Investment File or the
Borrower’s credit approval file in respect of such Senior Bank Loan Investment;
(xxiii)    the Obligor with respect to such Senior Bank Loan Investment is not
(A) an Affiliate of the Borrower or any other Person whose investments are
primarily managed by the Borrower or any Affiliate of the Borrower, unless such
Senior Bank Loan Investment is expressly approved by the Administrative Agent
(in its sole discretion), (B) a Governmental Authority or (C) primarily in the
business of gaming, nuclear waste, bio-tech or oil or gas exploration;
(xxiv)    all information delivered by any Loan Party to the Administrative
Agent with respect to such Senior Bank Loan Investment is true and correct to
the knowledge of such Loan Party;
(xxv)    such Senior Bank Loan Investment is not (A) any type of bond, whether
high yield or otherwise, or any similar financial interest, (B) an Equity
Security and does not by its terms permit the payment obligation of the Obligor
thereunder to be converted into or exchanged for equity capital of such Obligor
or (C) a participation interest;
(xxvi)    the proceeds of such Senior Bank Loan Investment are not used to
finance construction projects or activities in the form of a traditional
construction loan where the only collateral for the loan is the project under
construction and draws are made on the loan specifically to fund construction in
progress;
(xxvii)    there is full recourse to the Obligor for principal and interest
payments with respect to such Senior Bank Loan Investment; and
(xxviii)    such Senior Bank Loan Investment does not have a negative EBITDA
unless it is an LTV Investmenthas a Net Senior Leverage Ratio of less than 5.5x
on the date of acquisition thereof; and
or it shall be identified as an LTV Investment; provided, that, if any
(xxix)    Senior Bank Loan Investment on its date of acquisition was identified
as an LTV Investment under the Existing Credit Agreement because such Senior
Bank Loan Investment’s Net Senior Leverage Ratio was equal to or greater than
5.0x but was less than 5.5x, then such Senior Bank Loan Investment has ashall no
longer be identified as an LTV Investment; provided, further, that, with respect
to any Senior Bank Loan Investment which was previously identified as an LTV
Investment, whether on its date of acquisition or otherwise,


Conformed Credit Agreement - Page 24         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


because such Senior Bank Loan Investment’s Net Senior Leverage Ratio of less
than 5.0x on the date of acquisition thereof or it shallwas equal to or greater
than 5.5x (a) if subsequently such ratio decreases to a ratio less than 5.5x,
then such Senior Bank Loan Investment shall no longer be identified as an LTV
Investment, and (b) if subsequently such ratio increases to a ratio equal to or
greater than 5.5x, then such Senior Bank Loan Investment shall thereafter be
identified as an LTV Investment.
“Eligible Unquoted Senior Bank Loan Investment” means an Eligible Senior Bank
Loan Investment that is an Unquoted Investment.
“Environmental Authority” means any foreign, federal, state, local or regional
government that exercises any form of jurisdiction or authority under any
Environmental Requirement.
“Environmental Authorizations” means all licenses, permits, orders, approvals,
notices, registrations or other legal prerequisites for conducting the business
of a Loan Party or any Subsidiary of a Loan Party required by any Environmental
Requirement.
“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement, whether or not incorporated in a judgment, decree or
order.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including, without limitation, ambient air, surface water,
groundwater or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.
“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.
“Environmental Notices” means notice from any Environmental Authority or by any
other person or entity, of possible or alleged noncompliance with or liability
under any Environmental Requirement, including without limitation any
complaints, citations, demands or requests from any Environmental Authority or
from any other person or entity for correction of any violation of any
Environmental Requirement or any investigations concerning any violation of any
Environmental Requirement.
“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.
“Environmental Releases” means releases as defined in CERCLA or under any
applicable federal, state or local environmental law or regulation and shall
include, in any event and without limitation, any release of petroleum or
petroleum related products.
“Environmental Requirements” means any legal requirement relating to health,
safety or the environment and applicable to a Loan Party, any Subsidiary of a
Loan Party or the Properties, including but not limited to any such requirement
under CERCLA or similar state legislation and all federal, state and local laws,
ordinances, regulations, orders, writs, decrees and common law.


Conformed Credit Agreement - Page 25         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


“Equity Security” means any equity security or other obligation or security that
does not entitle the holder thereof to receive periodic payments of interest and
one or more installments of principal.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law and all rules and regulations from time
to time promulgated thereunder. Any reference to any provision of ERISA shall
also be deemed to be a reference to any successor provision or provisions
thereof.
“Euro-Dollar Advance” means, with respect to any Advance, such Advance during
the Interest Period when such Advance bears or is to bear interest at a rate
based upon the LIBO Rate.
“Euro-Dollar Borrowing” has the meaning set forth in the definition of
“Borrowing”.
“Euro-Dollar Business Day” means any Business Day on which dealings in Dollar
deposits are carried out in the London interbank market.
“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.06(c).
“Event of Default” has the meaning set forth in Section 6.01.
“EverBank” means EverBank Commercial Finance, Inc., a Delaware corporation.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Hedging
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Hedging Obligation (or any guaranty thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedging
Obligation. If a Hedging Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such
Hedging Obligation that is attributable to swaps for which such guaranty or
security interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
any U.S. federal withholding Tax that is imposed on amounts payable to or for
the account of such Lender with respect to such Lender’s interest in a loan or
commitment under a Loan Document pursuant to a law in effect on the date on
which such Lender (i) acquires an interest in the loan or commitment, or (ii)
designates a new Lending Office, except in each case to the extent that such
Lender (or its assignor, if any) was entitled, immediately before the
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower pursuant to Section 2.12(e), (c) is attributable to
such Lender’s failure (other than as a result of a Change in Law) to comply with
Section 2.12(e)(vi), and (d) any U.S. federal withholding Taxes imposed under
FATCA.
“FATCA” means Sections 1471 through 1474 of the Code, as such sections are in
force as of the date of this Agreement (or any amended or successor version that
is substantively comparable and not


Conformed Credit Agreement - Page 26         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to Section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities entered into in connection with the
implementation of the foregoing.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the next higher 1/100th of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate charged to
EverBankTIAA on such day on such transactions as determined by the
Administrative Agent.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Final Maturity Date” means March 6, 20212023 or, upon an exercise of the
extension option in accordance with Section 2.15 hereof, the date one year
following the Termination Date.
“First Lien Investment” means a Portfolio Investment constituting a Debt
obligation (other than a Senior Bank Loan Investment) that is secured by the
pledge of collateral and which has the most senior pre-petition priority in any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceedings.
“Fiscal Quarter” means any fiscal quarter of the Borrower.
“Fiscal Year” means any fiscal year of the Borrower.
“Foreclosed Subsidiary” shall mean any Person that becomes a direct or indirect
Subsidiary of the Borrower (other than a Structured Subsidiary) solely as a
result of the Borrower or any other Subsidiary of the Borrower acquiring the
Capital Securities of such Person, through a bankruptcy, foreclosure or similar
proceedings, with the intent to sell or transfer all of the Capital Securities
of such Person; provided, that, in the event that the Borrower or such
Subsidiary (other than a Structured Subsidiary) of the Borrower is unable to
sell all of the Capital Securities of such Person within 180 days after the
Borrower or such Subsidiary (other than a Structured Subsidiary) of the Borrower
acquires the Capital Securities of such Person, such Person shall no longer be
considered a “Foreclosed Subsidiary” for purposes of this Agreement.
“Foreign Lender” means any Lender that is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code).
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Applicable Percentage of outstanding Swing Advances made by
the Swingline Lender other than Swing Advances as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.


Conformed Credit Agreement - Page 27         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.02, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to provide collateral security, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.
“Guaranteed Obligations” means the Obligations, including without limitation,
any and all liabilities, indebtedness and obligations of any and every kind and
nature, heretofore, now or hereafter owing, arising, due or payable from the
Borrower to one or more of the Lenders, the Hedge Counterparties, any Secured
Party, the Administrative Agent, or any of them, arising under or evidenced by
this Agreement, the Notes, the Collateral Documents or any other Loan Document;
provided, however, that “Guaranteed Obligations” shall not, as to any Guarantor,
include any Excluded Swap Obligations of such Guarantor.
“Guarantors” means, collectively, HMS Equity Holding, LLC, HMS Equity Holding
II, Inc., and all direct and indirect Subsidiaries of the Borrower or Guarantors
acquired, formed or otherwise in existence after the Restatement Date and
required to become a Guarantor pursuant to Section 5.28. It is understood and
agreed that, subject to Section 5.28, no Structured Subsidiary shall be required
to be a Guarantor as long as it remains a Structured Subsidiary as defined and
described herein.
“Hazardous Materials” includes, without limitation, (a) solid or hazardous
waste, as defined in the Resource Conservation and Recovery Act of 1980, 42
U.S.C. §6901 et seq. and its implementing regulations and amendments, or in any
applicable state or local law or regulation, (b) any “hazardous substance”,
“pollutant” or “contaminant”, as defined in CERCLA, or in any applicable state
or local law or regulation, (c) gasoline, or any other petroleum product or
by-product, including crude oil or any fraction thereof, (d) toxic substances,
as defined in the Toxic Substances Control Act of 1976, or in any applicable
state or local law or regulation and (e) insecticides, fungicides, or
rodenticides, as defined in the Federal Insecticide, Fungicide, and Rodenticide
Act of 1975, or in any applicable state or local law or regulation, as each such
Act, statute or regulation may be amended from time to time.
“Hedge Counterparty” means any Lender that provides the initial funding of any
Revolver Commitment on the Restatement Date or any Additional Lender that
provides the funding of a Revolver


Conformed Credit Agreement - Page 28         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


Commitment on any Commitment Increase Date (but not any assignee of any of the
foregoing Lenders) which Lender or Additional Lender has provided the
Administrative Agent with a fully executed designation notice substantially in
the form of Schedule A – Designation Notice, or any of their respective
Affiliates, in each case solely until such Person has assigned all of its
interests under this Agreement, that enters into a Hedging Agreement with the
Borrower that is permitted by Section 5.35.
“Hedge Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.
“Hedging Agreement” means each agreement or amended and restated agreement
between the Borrower and a Hedge Counterparty that governs one or more Hedge
Transactions entered into pursuant to Section 5.35, which agreement shall
consist of a “Master Agreement” in a form published by the International Swaps
and Derivatives Association, Inc., together with a “Schedule” thereto in the
form the Administrative Agent shall approve in writing, and each “Confirmation”
thereunder confirming the specific terms of each such Hedge Transaction.
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedge Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedge Transactions and (iii) any and all renewals, extensions and
modifications of any Hedge Transactions and any and all substitutions for any
Hedge Transactions.
“Hines” means either HMS Adviser LP or Hines Interests Limited Partnership.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Industry Classification Group” means any of the industry group classification
groups that are currently in effect by Moody’s or may be subsequently
established by Moody’s and provided by the Borrower to the Lenders.
“Information” has the meaning, for purposes of Section 9.09, specified in such
Section 9.09.
“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of 60 consecutive
days; or (b) the commencement by such Person of a voluntary case under any
applicable Insolvency Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
law, or the consent by such Person to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or


Conformed Credit Agreement - Page 29         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


the failure by such Person generally to pay its debts as such debts become due,
or the taking of action by such Person in furtherance of any of the foregoing.
“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
“Interest Coverage Ratio” means the ratio of Consolidated EBITDA to Consolidated
Interest Expense.
“Interest Payment Date” means the last Businessfifth (5th) day of each month for
both ABR Borrowings and Euro-Dollar Borrowings, or, if any such day is not a
Business Day, the next succeeding Business Day.
“Interest Period” means, with respect to (i) the Interest Payment Date on April
5, 2020, the period from and including February 28, 2020 through and including
March 31, 2020, and (ii) any Interest Payment Date thereafter, the period from
and including the previous Interest Payment Date (or, in the case of the initial
Interest Period, from and including the Restatement Date)first calendar day of
the month through and including the last calendar day preceding such Interest
Payment Dateof the month.
“Internal Control Event” means a material weakness in, or fraud that involves
management of the Borrower, Adviser or Sub-Adviser, which fraud has a material
effect on the Borrower’s internal controls over public reporting.
“Investment” means any investment in any Person, whether by means of
(i) purchase or acquisition of all or substantially all of the assets of such
Person (or of a division or line of business of such Person), (ii) purchase or
acquisition of obligations or securities of such Person, (iii) capital
contribution to such Person, (iv) loan or advance to such Person, (v) making of
a time deposit with such Person, (vi) Guarantee or assumption of any obligation
of such Person or (vii) by any other means.
“Investment Company Act” means the Investment Company Act of 1940, as amended.
“Investment Documents” means, with respect to any Core Portfolio Investment or
any Senior Bank Loan Investment, any related loan agreement, security agreement,
mortgage, assignment, all guarantees, note purchase agreement, intercreditor
and/or subordination agreements, and UCC financing statements and continuation
statements (including amendments or modifications thereof) executed by the
Obligor thereof or by another Person on the Obligor’s behalf in respect of such
Core Portfolio Investment or Senior Bank Loan Investment and any related
promissory note, including, without limitation, general or limited guaranties
and, if requested by the Administrative Agent, for each Core Portfolio
Investment secured by real property by a mortgage document, an Assignment of
Mortgage, and for all Core Portfolio Investments or Senior Bank Loan Investments
with a promissory note, an assignment thereof (which may be by allonge), in
blank, signed by an officer of the Borrower.
“Investment File” means, as to any Core Portfolio Investments, those documents
that are delivered to or held by the Collateral Custodian pursuant to the
Custodial Agreement.
“Investment Grade Rating” means, as of any date of determination with respect to
an Investment, such Investment has a rating of at least Baa3 from Moody’s
Investors Service, BBB- from Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. or BBB- from Fitch Ratings Ltd.


Conformed Credit Agreement - Page 30         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


“Investment Policies” means those investment objectives, policies and
restrictions of the Borrower as in effect on the Closing Date as delivered to
the Administrative Agent and as later described in Borrower’s annual reports on
Form 10K and other filings as filed with the Securities and Exchange Commission,
and any modifications or supplements as may be adopted by the Borrower from time
to time in accordance with this Agreement.
“Joinder Agreement” means a Joinder and Reaffirmation Agreement substantially in
the form of Exhibit I.
“Largest Industry Classification Group” means, as of any date of determination,
after giving effect to Advance Rates, the single Industry Classification Group
to which a greater portion of the Borrowing Base has been assigned than any
other single Industry Classification Group.
“Lender” means (a) the Swingline Lender and its successors and assigns and (b)
each lender listed on the signature pages hereof as having a Revolver Commitment
and such other Persons who may from time to time acquire a Revolver Commitment
in accordance with the terms of this Agreement (as amended and from time to time
in effect), and their respective successors and assigns.
“Lending Office” means, as to each Lender, its office located at its address set
forth on the signature pages hereof (or identified on the signature pages hereof
as its Lending Office) or such other office as such Lender may hereafter
designate as its Lending Office by notice to the Borrower and the Administrative
Agent.
“LIBO Rate” has the meaning set forth in Section 2.06(c).
“Lien” means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest
or encumbrance, servitude or encumbrance of any kind in respect of such asset to
secure or assure payment of a Debt or a Guarantee, whether by consensual
agreement or by operation of statute or other law, or by any agreement,
contingent or otherwise, to provide any of the foregoing. For the purposes of
this Agreement, the Borrower or any Subsidiary shall be deemed to own subject to
a Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.
“Liquidity” means at any time the aggregate Cash, Cash Equivalents and Eligible
Debt Securities of the Borrower and the Guarantors.
“Loan” means any loan arising from the extension of credit to an Obligor by the
Borrower in the ordinary course of business of the Borrower.
“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Hedging Agreements, any other document evidencing or securing the Advances, the
Custodial Agreement, and any other document or instrument delivered from time to
time in connection with this Agreement, the Notes, the Collateral Documents, the
Hedging Agreements, the Advances, as such documents and instruments may be
amended or supplemented from time to time.
“Loan Fund Joint Venture” means either (i) HMS-ORIX SLF LLC or (ii) any other
entity to which the Administrative Agent granted its prior written consent in
its sole discretion, so long as, in either case, it is a Person in which a Loan
Party directly or indirectly owns Permitted Capital Securities but for which no
Loan Party, acting alone or in concert with the other Loan Parties, has the
power to elect a majority of the board of directors or other managers and that
satisfies the following requirements:


Conformed Credit Agreement - Page 31         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1




(a)    the financial statements of such Person are not consolidated with the
financial statements of any Loan Party;


(b)    no Loan Party’s interest in such Person such Person is an Eligible
Investment;


(c)    such Person is formed and operated primarily for the purpose of
originating and acquiring loan assets; and


(d)    except for the obligation to make any capital call commitment of a Loan
Party to such Person that is not prohibited by Section 5.13 hereof,
(i)    no portion of the Debt or any other obligations (contingent or otherwise)
of such Person (A) is Guaranteed by any Loan Party, (B) is recourse to or
obligates any Loan Party in any way or (C) subjects any property of any Loan
Party, directly or indirectly, contingently or otherwise, to the satisfaction
thereof;
(ii)    no Loan Party has any material contract, agreement, arrangement or
understanding with such Person other than on terms no less favorable to such
Loan Party than those that might be obtained at the time from Persons that are
not Affiliates of any Loan Party; and
(iii)    no Loan Party has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.
“Loan Parties” means collectively the Borrower and each Guarantor that is now or
hereafter a party to any of the Loan Documents.
“LTV Investment” means any Investment that (i) does not include a financial
covenant based on debt to EBITDA, debt to EBIT or a similar multiple of debt to
operating cash flow, (ii) is designated as an LTV Investment by the Borrower at
the time of its acquisition thereof and (iii) relies on a borrowing base
computation as part of the underlying credit approval.
“Margin Stock” means “margin stock” as defined in Regulations T, U or X of the
Board of Governors of the Federal Reserve System, as in effect from time to
time, together with all official rulings and interpretations issued thereunder.
“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business or properties of the Loan Parties and any of
their respective Subsidiaries (other than the Structured Subsidiaries), taken as
a whole, (b) the rights and remedies of the Administrative Agent or the Lenders
under the Loan Documents, or the ability of the Borrower or any other Loan Party
to perform its obligations under the Loan Documents to which it is a party, as
applicable, or (c) the legality, validity or enforceability of any Loan Document
or (d) the Collateral, or the Administrative Agent’s Liens for the benefit of
the Secured Parties on the Collateral or the priority of such Liens.
“Material Contract” has the meaning given such term in Section 4.33.


Conformed Credit Agreement - Page 32         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


“Maximum Lawful Rate” means the maximum lawful rate of interest which may be
contracted for, charged, taken, received or reserved by the Lenders in
accordance with the applicable laws of the State of New York (or applicable
United States federal law to the extent that such law permits the Lenders to
contract for, charge, take, receive or reserve a greater amount of interest than
under New York law).
“Maximum Portfolio Advance Rate” means seventy-fiveseventy-two and one-half
percent (7572.5%).
“Minimum Liquidity Requirement” has the meaning given such term in Section 5.04.
“Mortgage” means, collectively any fee simple and leasehold mortgages, deeds of
trust and deeds to secure debt by the Borrower, whether now existing or
hereafter in effect, in form and content reasonably satisfactory to the
Administrative Agent and in each case granting a Lien to the Administrative
Agent (or a trustee for the benefit of the Administrative Agent) for the benefit
of the Secured Parties in Collateral constituting real property (including
certain real property leases) and related personalty, as such documents may be
amended, modified or supplemented from time to time.
“Mortgaged Property” means, collectively, any Mortgaged Property (as defined in
any Mortgage) covering the Properties.
“Mortgaged Property Security Documents” means collectively, any Mortgage and all
other agreements, instruments and other documents, whether now existing or
hereafter in effect, pursuant to which the Borrower or any Subsidiary grants or
conveys to the Administrative Agent and the Secured Parties a Lien in, or any
other Person acknowledges any such Lien in, real property as security for all or
any portion of the Obligations, as any of them may be amended, modified or
supplemented from time to time.
“Multiemployer Plan” has the meaning set forth in Section 4001(a)(3) of ERISA.
“Net Assets” means, at any time, the net assets of the Borrower and its
Consolidated Subsidiaries that are Guarantors, as set forth or reflected on the
most recent consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries prepared in accordance with GAAP; provided however, notwithstanding
the foregoing to the contrary, solely for purposes of determining the Asset
Coverage Ratio, “Net Assets” shall be determined with respect to the assets and
liabilities of the Borrower and all of its Subsidiaries.
“Net Senior Leverage Ratio” means with respect to a Core Portfolio Investment,
Debt Security or a Senior Bank Loan Investment either (a) the “Net Senior
Leverage Ratio” or comparable definition set forth in the underlying Investment
Documents for such Core Portfolio Investment, Debt Security or Senior Bank Loan
Investment, or (b) in the case of any Core Portfolio Investment, Debt Security
or Senior Bank Loan Investment with respect to which the related Underlying
Instruments do not include a definition of “Net Senior Leverage Ratio” or
comparable definition, the ratio of (i) the Senior Debt (including, without
limitation, such Core Portfolio Investment, Debt Security or Senior Bank Loan
Investment) of the applicable Obligor as of the date of determination minus the
amount of unrestricted cash and cash equivalents of such Obligor as of such date
to (ii) EBITDA of such Obligor with respect to the applicable Relevant Test
Period, as calculated by the Borrower in good faith.
“Noteless Loan” means a Core Portfolio Investment or a Senior Bank Loan
Investment with respect to which (i) the underlying Investment Documents do not
require the Obligor to execute and deliver a promissory note to evidence the
indebtedness created under such Core Portfolio Investment or Senior Bank Loan
Investment; and (ii) no Loan Party nor any Subsidiary of a Loan Party has
requested or


Conformed Credit Agreement - Page 33         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


received a promissory note from the related Obligor. Except as approved by the
Administrative Agent in writing, no Loan Party nor any Subsidiary of a Loan
Party shall request or receive a promissory note or other instrument from any
Obligor in connection with a Noteless Loan.
“Notes” means collectively the Revolver Notes, the Swing Advance Note and any
and all amendments, consolidations, modifications, renewals, substitutions and
supplements thereto or replacements thereof. “Note” means any one of such Notes.
“Notice of Borrowing” has the meaning set forth in Section 2.02.
“Notice of Continuation or Conversion” has the meaning set forth in Section
2.03.
“Obligations” means the collective reference to all of the following
indebtedness obligations and liabilities: (a) the due and punctual payment by
the Borrower of: (i) the principal of and interest on the Notes (including
without limitation, any and all Revolver Advances), when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and any renewals, modifications or extensions thereof, in whole or in
part; (ii) each payment required to be made by the Borrower under this Agreement
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon, and obligations, if any, to provide cash
collateral and any renewals, modifications or extensions thereof, in whole or in
part; and (iii) all other monetary obligations of the Borrower to the Secured
Parties under this Agreement and the other Loan Documents to which the Borrower
is or is to be a party and any renewals, modifications or extensions thereof, in
whole or in part; (b) the due and punctual performance of all other obligations
of the Borrower under this Agreement and the other Loan Documents to which the
Borrower is or is to be a party, and any renewals, modifications or extensions
thereof, in whole or in part; (c) the due and punctual payment (whether at the
stated maturity, by acceleration or otherwise) of all obligations (including any
and all Hedging Obligations arising under the Hedging Agreements and obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), indebtedness and liabilities of the Borrower, now existing or
hereafter incurred under, arising out of or in connection with any and all
Hedging Agreements and any renewals, modifications or extensions thereof
(including, all obligations, if any, of the Borrower as guarantor under the
Credit Agreement in respect of Hedging Agreements), and the due and punctual
performance and compliance by the Borrower with all of the terms, conditions and
agreements contained in any Hedging Agreement and any renewals, modifications or
extensions thereof; (d) the due and punctual payment and performance of all
indebtedness, liabilities and obligations of any one or more of the Borrower and
Guarantors arising out of or relating to any Bank Products; (e) the due and
punctual payment and performance of all indebtedness, liabilities and
obligations of any one or more of the Borrower and Guarantors arising out of or
relating to any Cash Management Services; and (f) the due and punctual payment
and performance of all obligations of each of the Guarantors under the Credit
Agreement and the other Loan Documents to which they are or are to be a party
and any and all renewals, modifications or extensions thereof, in whole or in
part.
“Obligor” means, with respect to any Portfolio Investment, the Person or Persons
obligated to make payments pursuant to such Portfolio Investment, including any
guarantor thereof.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Officer’s Certificate” has the meaning set forth in Section 3.01(e).
“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, the bylaws,
operating agreement, partnership agreement, limited partnership


Conformed Credit Agreement - Page 34         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


agreement, shareholder agreement or other applicable documents relating to the
operation, governance or management of such entity.
“Organizational Action” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, any corporate,
organizational or partnership action (including any required shareholder, member
or partner action), or other similar official action, as applicable, taken by
such entity.
“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation of such entity.
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, Taxes imposed as a result of a present or
former connection between such recipient and the jurisdiction imposing such Tax
(other than connections arising from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to a Loan Document, or sold or assigned an interest in any
Loan Document).
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made following a
request by the Borrower pursuant to this Agreement).
“Overadvance” has the meaning given such term in Section 2.01(c).
“overline” has the meaning given such term in Section 2.01(c).
“Participant” has the meaning assigned to such term in clause (d) of Section
9.07.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended, modified, supplemented
or restated from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Capital Securities” shall mean (i) with respect to HMS-ORIX SLF LLC,
Capital Securities owned by a Loan Party as a direct result of capital
contributions (cash or equity) by such Loan Party and (ii) with respect to any
other Loan Fund Joint Venture, Capital Securities owned by a Loan Party in an
amount not to exceed an amount determined by the Administrative Agent in its
sole discretion.
“Permitted Encumbrances” means Liens described in Section 5.14.
“Person” means a natural person, a corporation, a limited liability company, a
partnership (including without limitation, a joint venture), an unincorporated
association, a trust or any other entity or organization, including, but not
limited to, a Governmental Authority.


Conformed Credit Agreement - Page 35         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of any member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding 5 plan years made contributions.
“Platform” means any electronic system, including Intralinks®, ClearPar® and any
other internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent or any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.
“Pledge Agreement” means the Amended and Restated Equity Pledge Agreement, dated
as of the Closing Date, substantially in the form of Exhibit K, pursuant to
which Borrower and, if applicable, Guarantors pledge to the Administrative Agent
for the benefit of the Secured Parties, among other things, (i) all of the
capital stock and equity interests of the Guarantors and of each other current
or future Subsidiary of the Borrower and Guarantors except Foreign Subsidiaries
or Structured Subsidiaries; and (ii) sixty-five percent (65%) of the capital
stock and equity interests of each current or future Foreign Subsidiary (other
than Structured Subsidiaries).
“Portfolio Investment” means an investment made by the Borrower in the ordinary
course of business and consistent with the Investment Policies in a Person that
is accounted for under GAAP as a portfolio investment of the Borrower. Portfolio
Investments shall include Cash, Cash Equivalents, Core Portfolio Investments,
Senior Bank Loan Investments and Debt Securities. Without limiting the
generality of the foregoing, it is understood and agreed that any Portfolio
Investments that have been contributed or sold, purported to be contributed or
sold, or otherwise transferred to any Structured Subsidiary, or held by any
Structured Subsidiary, or which secure obligations of any Structured Subsidiary,
shall not be treated as Portfolio Investments.
“Pre-Positioned Investment” means any Investment that will be funded with the
proceeds of an Advance hereunder and which is designated by the Borrower in
writing to the Administrative Agent as a “Pre-Positioned Investment”.
“Prime Rate” means the rate of interest, as published in the “Money Rates”
section of The Wall Street Journal, or if not so published, the “Prime Rate” as
published in a newspaper of general circulation selected by the Administrative
Agent in its sole discretion; if a prime rate range is given, then the average
of such range shall be used; in the event that the Prime Rate is no longer
published, the Administrative Agent shall designate a new index based upon
comparable data and methodology.
“Proceeds” shall have the meaning given to it under the UCC and shall include
without limitation the collections and distributions of Collateral, cash or
non-cash.
“Property” or “Properties” means one or more of all real property owned, leased
or otherwise used or occupied by a Loan Party or any Subsidiary of a Loan Party,
wherever located.
“Quarterly Payment Date” means each of April 15, July 15, October 15 and January
15, or, if any such day is not a Business Day, the next succeeding Business Day.
“Quoted Investment” means a Portfolio Investment for which market quotations are
readily available from an Approved Pricing Service, or, in the case of Eligible
Quoted Senior Bank Loan Investments,


Conformed Credit Agreement - Page 36         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


from an Approved Pricing Service or an Approved Dealer. All Eligible Quoted
Senior Bank Loan Investments and Eligible Debt Securities must be Quoted
Investments.
“Receivables” shall have the meaning assigned to the term “Accounts” in the
Security Agreement.
“Redeemable Preferred Securities” of any Person means any preferred stock or
similar Capital Securities (including, without limitation, limited liability
company membership interests and limited partnership interests) issued by such
Person which is at any time prior to the Termination Date either (i) mandatorily
redeemable (by sinking fund or similar payments or otherwise) or (ii) redeemable
at the option of the holder thereof.
“Register” has the meaning set forth in Section 9.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Related Property” means, with respect to any Portfolio Investment, any property
or other assets of the Obligor thereunder pledged or purported to be pledged as
collateral to secure the repayment of such Portfolio Investment.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Relevant Test Period” means with respect to each Obligor on a Debt Security or
a Senior Bank Loan Investment, the relevant test period for the calculation of
Net Senior Leverage Ratio or Cash Interest Coverage Ratio, as applicable, for
such Debt Security or Senior Bank Loan Investment in accordance with the related
underlying Investment Documents or, if no such period is provided for therein,
each period of the last four consecutive reported fiscal quarters of the
principal Obligor on such Debt Security or Senior Bank Loan Investment; provided
that with respect to any Debt Security or Senior Bank Loan Investment for which
the relevant test period is not provided for in the related underlying
Investment Documents, if four (4) consecutive fiscal quarters have not yet
elapsed since the closing date of the relevant underlying Investment Documents,
“Relevant Test Period” shall initially include the period from such closing date
to the end of the fourth fiscal quarter thereafter, and shall subsequently
include each period of the last four (4) consecutive reported fiscal quarters of
such Obligor.
“Required Lenders” means at any time Lenders having at least 50.01% of the
aggregate amount of the Revolver Commitments or, if the Revolver Commitments are
no longer in effect, Lenders holding at least 50.01% of the aggregate
outstanding principal amount of the Revolver Notes; provided, however, that the
Revolver Commitments and any outstanding Revolver Advances of any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders; provided, further, that at least three (3) Lenders, including the
Administrative Agent, shall be required to constitute “Required Lenders”
hereunder.
“Responsible Officer” means, as to any Person, the president, chief executive
officer, chief financial officer, senior vice president, vice president, senior
managing director or treasurer of such Person.
“Restatement Date” means March 6, 2017.
“Restricted Payment” means (i) any dividend or other distribution on any shares
of the Borrower’s Capital Securities (except dividends payable solely in shares
of its Capital Securities); (ii) any


Conformed Credit Agreement - Page 37         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


payment of management, consulting, advisory or similar fees; or (iii) any
payment on account of the purchase, redemption, retirement or acquisition of
(a) any shares of the Borrower’s Capital Securities (except shares acquired upon
the conversion thereof into other shares of its Capital Securities) or (b) any
option, warrant or other right to acquire shares of the Borrower’s Capital
Securities.
“Revolver Advance” means an Advance made to the Borrower under this Agreement
pursuant to Section 2.01.
“Revolver Commitment” means, with respect to each Lender, (i) the amount set
forth opposite the name of such Lender on Schedule B, as the same may be amended
or modified from time to time pursuant to the terms hereof, or (ii) as to any
Lender which enters into an Assignment and Assumption (whether as transferor
Lender or as assignee thereunder), the amount of such Lender’s Revolver
Commitment after giving effect to such Assignment and Assumption, in each case
as such amount may be reduced from time to time pursuant to Section 2.08 or
terminated pursuant to Section 2.09.
“Revolver Notes” means (a) the promissory notes of the Borrower, substantially
in the form of Exhibit B-1 hereto, evidencing the obligation of the Borrower to
repay the Revolver Advances, together with all amendments, consolidations,
modifications, renewals, substitutions and supplements thereto or replacements
thereof and “Revolver Note” means any one of such Revolver Notes.
“RIC” or “regulated investment company” shall mean an investment company or
business development company that qualifies for the special tax treatment
provided for by subchapter M of the Code.
“Sale/Leaseback Transaction” means any arrangement with any Person providing,
directly or indirectly, for the leasing by any Loan Party or any of its
Subsidiaries of real or personal property which has been or is to be sold or
transferred by any Loan Party or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of any Loan Party or such
Subsidiary.
“Sanctioned Entity” shall mean (i) a country or a government of a country, (ii)
an agency of the government of a country, (iii) an organization directly or
indirectly controlled by a country or its government, (iv) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time.
“Second Largest Industry Classification Group” means, as of any date of
determination, after giving effect to Advance Rates, the single Industry
Classification Group to which a greater portion of the Borrowing Base has been
assigned than any other single Industry Classification Group other than the
Largest Industry Classification Group.
“Secured Parties” shall mean collectively: (1) the Administrative Agent in its
capacity as such under this Agreement, the Collateral Documents and the other
Loan Documents; (2) the Lenders, (3) the Hedge Counterparties in their capacity
as such under the Hedging Agreements; (4) any Bank Product Bank or Cash
Management Bank; and (5) except as otherwise provided in the definitions of
“Bank Products”, “Cash Management Services” and “Hedging Counterparties,” the
successors and assigns of the foregoing.
“Security Agreement” means the Amended and Restated General Security Agreement,
substantially in the form of Exhibit J, by and between the Borrower, the
Guarantors and the Administrative Agent for the benefit of the Secured Parties
to be executed and delivered in connection herewith.


Conformed Credit Agreement - Page 38         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


“Senior Bank Loan Investment” means a Portfolio Investment constituting a Debt
obligation (including without limitation term loans, over-the-counter debt
securities, middle market investments, the funded portion of revolving credit
lines and letter of credit facilities and other similar loans and investments
including interim loans) which is made by Borrower as a lender under a
syndicated loan or credit facility.
“Senior Debt” means all Debt of any Person other than Debt that is junior or
subordinated in right of payment or upon liquidation.
“Significant Unsecured Indebtedness Event” means that the aggregate principal
amount of unsecured Debt of the Borrower and its Subsidiaries exceeds, at any
time of determination, the sum of (A) the excess of the Borrowing Base over the
Covered Debt Amount plus (B) 30% of the shareholder’s equity in the Structured
Subsidiary (as calculated by the Consolidated Tangible Net Worth less the
Consolidated Tangible Net Worth of the Loan Parties).
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Special Purpose Subsidiary” shall mean any single purpose Subsidiary created
for the purpose of holding specific assets.
“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for breach of
representations and warranties referred to in clause (c), and (c)
representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
commercial loan securitizations (in each case in clauses (a), (b) and (c)
excluding obligations related to the collectability of the assets sold (other
than representations made at the time of the transfer of such assets that, to
the actual knowledge of the transferor, no event has occurred and is continuing
which could reasonably be expected to affect the collectability of such assets
or cause them not to be paid in full) or the creditworthiness of the underlying
obligors and excluding obligations that constitute credit recourse).
“Structured Subsidiaries” means a direct or indirect Subsidiary of the Borrower
which engages in no material activities other than in connection with the
purchase or financing of assets from the Loan Parties or any other Person, and
which is designated by the Borrower (as provided below) as a Structured
Subsidiary, so long as:
(a)    no portion of the Debt or any other obligations (contingent or otherwise)
of such Subsidiary (i) is Guaranteed by any Loan Party (other than Guarantees in
respect of Standard Securitization Undertakings), (ii) is recourse to or
obligates any Loan Party in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Loan Party
(other than property that has been contributed or sold or otherwise transferred
to such Subsidiary in accordance with the terms of Section 5.17), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof;
(b)    no Loan Party has any material contract, agreement, arrangement or
understanding with such Subsidiary other than on terms no less favorable to such
Loan Party than those that might be obtained at the time from Persons that are
not Affiliates of any Loan Party, other than fees payable in the ordinary course
of business in connection with servicing loan assets; and


Conformed Credit Agreement - Page 39         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


(c)    no Loan Party has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.
Except as provided in the next sentence, any such designation by the Borrower
shall be effected pursuant to a certificate of a Responsible Officer delivered
to the Administrative Agent, which certificate shall include a statement to the
effect that, to the best of such Responsible Officer’s knowledge, such
designation complied with the foregoing conditions. Notwithstanding anything
herein to the contrary, any such Subsidiary (and any other Subsidiary designated
by the Borrower from time to time as a “Structured Subsidiary” pursuant hereto)
shall not be deemed a Structured Subsidiary if it does not comply with all of
the foregoing conditions in this definition. Each Subsidiary of a Structured
Subsidiary shall be deemed to be a Structured Subsidiary and shall comply with
the foregoing requirements of this definition.
“Sub-Adviser” means MSC Adviser I, LLC, a Delaware limited liability company or
any permitted assignee approved by the Administrative Agent pursuant to Section
5.45 hereof.
“Sub-Advisory Agreement” means any Investment Sub-Advisory Agreement executed by
and among the Adviser, Sub-Adviser, Main Street Capital Corporation and
Borrower, and any and all amendments, supplements, modifications or replacements
thereto as approved by the Administrative Agent pursuant to the terms of this
Agreement.
“Subsidiary” of any Person means a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interest having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person;
provided however, the term “Subsidiary” shall not include any Person that
constitutes an investment made by the Borrower or a Subsidiary in the ordinary
course of business and consistently with the Investment Policies in a Person
that is accounted for under GAAP as a portfolio investment of the Borrower.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower. For the avoidance of doubt, a Loan Fund Joint Venture shall be
deemed not to be a Subsidiary of any Loan Party.
“Swing Advance” means an Advance made by the Swingline Lender pursuant to
Section 2.01, which must be an ABR Advance.
“Swing Advance Note” means the promissory note of the Borrower, substantially in
the form of Exhibit B-2, evidencing the obligation of the Borrower to repay the
Swing Advances, together with all amendments, consolidations, modifications,
renewals, and supplements thereto.
“Swing Borrowing” means a borrowing hereunder consisting of Swing Advances made
to the Borrower by the Swingline Lender pursuant to Article II.
“Swingline Lender” means EverBankTIAA, in its capacity as lender of Swing
Advances hereunder.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.


Conformed Credit Agreement - Page 40         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


“Termination Date” means the earlier to occur of (i) March 6, 20202022 or such
date as extended pursuant to Section 2.15, (ii) the date the Revolver
Commitments are terminated pursuant to Section 6.01 following the occurrence of
an Event of Default, or (iii) the date the Borrower terminates the Revolver
Commitments entirely pursuant to Section 2.08.
“Third Parties” means all lessees, sublessees, licensees and other users of the
Properties, excluding those users of the Properties in the ordinary course of
the Borrower’s business and on a temporary basis.
“TIAA” shall have the meaning set forth in the preamble hereto.
“Title Policy” means with respect to each Mortgaged Property, the mortgagee
title insurance policy (together with such endorsements as the Administrative
Agent may reasonably require) issued to the Administrative Agent in respect of
such Mortgaged Property by an insurer selected by the Administrative Agent,
insuring (in an amount satisfactory to the Administrative Agent) the Lien of the
Administrative Agent for the benefit of the Secured Parties on such Mortgaged
Property to be duly perfected and first priority, subject only to such
exceptions as shall be acceptable to the Administrative Agent.
“Total Unused Revolver Commitments” means at any date, an amount equal to:
(A) the aggregate amount of the Revolver Commitments of all of the Lenders at
such time, less (B) the sum of the aggregate outstanding principal amount of the
Revolver Advances of all of the Lenders at such time.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Underlying Instruments” means the underlying loan agreement, credit agreement,
indenture or other agreement evidencing any Debt Security or Senior Bank Loan
Investment, together with each other agreement that governs the terms of or
secures the obligations represented by such Debt Security or Senior Bank Loan
Investment or, the terms of which the holders of such Debt Security or Senior
Bank Loan Investment are the beneficiaries.
“Unquoted Investment” means a Portfolio Investment for which market quotations
from an Approved Pricing Service, or, in the case of Eligible Senior Bank Loan
Investments, an Approved Pricing Service or Approved Dealer, are not readily
available. Only Cash, Cash Equivalents, Eligible Core Portfolio Investments and
Eligible Unquoted Senior Bank Loan Investments may be Unquoted Investments.
“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
the Cash and Cash Equivalents of Borrower to the extent that such Cash and Cash
Equivalents (a) are free and clear of all Liens (other than Liens permitted
under Sections 5.14(j) and 5.14(l)), any legal or equitable claim or other
interest held by any other Person, and any option or right held by any other
Person to acquire any such claim or other interest, (b) are not subject to any
restriction pursuant to any provision of any outstanding Capital Securities
issued by any Person or of any Material Contract to which it is a party or by
which it or any of its property is bound (other than the Loan Documents) and (c)
are the subject of a control agreement that creates a valid and perfected
first-priority security interest in and lien in favor of the Administrative
Agent for the benefit of the Secured Parties.


Conformed Credit Agreement - Page 41         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


“Unused Commitment” means at any date, with respect to any Lender, an amount
equal to its Revolver Commitment less the sum of the aggregate outstanding
principal amount of the sum of its Revolver Advances.
“Unused Commitment Fee” has the meaning set forth in Section 2.07(a).
“Upfront Lender Fee” has the meaning set forth in Section 2.07(c).
“Value” means, as of any date of determination, the value assigned by the
Borrower to each of its Portfolio Investments as provided below:
(a)     Quoted Investments. With respect to Quoted Investments, the Borrower
shall, not less frequently than once per week, or upon request of the
Administrative Agent, determine the market value of such Portfolio Investments
in accordance with the following methodologies, as applicable:
(i)     in the case of any Portfolio Investment traded on an exchange, the
closing price for such Portfolio Investment most recently posted on such
exchange;
(ii)     in the case of any Portfolio Investment not traded on an exchange, the
fair market value thereof as determined by an Approved Pricing Service or other
quotation acceptable to the Administrative Agent in its sole discretion; and
(iii)    in the case of any Eligible Quoted Senior Bank Loan Investment not
traded on an exchange or priced by an Approved Pricing Service, the average ask
and bid prices as determined by two Approved Dealers selected by the Borrower;
provided, however, that to the extent a single agent or counterparty makes the
market in the Eligible Quoted Senior Bank Loan Investment, the average ask and
bid prices as determined by the single Approved Dealer shall be used.
(b)     Unquoted Investments. (i) With respect to Unquoted Investments, the fair
value of such Investment shall be determined, not less frequently than once per
Fiscal Quarter, in accordance with, the Investment Company Act and any orders of
the Securities and Exchange Commission by the Board of Directors of the Borrower
in its good faith judgment and consistent with past practices as described in
the Borrower’s reports and other filings filed with the Securities and Exchange
Commission as such practices may be amended from time to time in accordance with
the last sentence in this definition of “Value”, including consideration of
valuation procedures of a third-party valuation firm selected by the Borrower
and reasonably acceptable to the Administrative Agent, and as approved by the
Administrative Agent in its reasonable credit judgment. The valuation practices
described in the Borrower’s reports and other filings filed with the Securities
and Exchange Commission may be amended from time to time provided that the
Borrower shall furnish to the Administrative Agent, prior to the effective date
of any such amendment or modification, prompt notice of any changes in such
practices and shall not agree or otherwise permit to occur any modification of
such practices in any manner that would or would reasonably be expected to
adversely affect the interests or remedies of the Administrative Agent or the
Secured Parties under this Agreement or any Loan Document or impair the
collectability of any Investment without the prior written consent of the
Administrative Agent (in its sole discretion).
(ii)    In addition to receiving third-party portfolio valuation reports from
the Borrower, the Administrative Agent shall be permitted to engage the services
of an independent valuation firm in a manner consistent with its existing
procedures to provide assistance in the


Conformed Credit Agreement - Page 42         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


determination of any Unquoted Investments whose Net Senior Leverage Ratio (A) is
more than 1.0x greater than the Net Senior Leverage Ratio measured as of the
Restatement Date or thereafter at the time of the original acquisition by the
Borrower thereof, as the case may be and has Net Senior Leverage Ratio greater
than 4.0x or (B) has negative EBITDA for two consecutive fiscal quarters and is
not an LTV Investment.
“Value Triggering Event” means after the related Advance with respect to a Debt
Security or a Senior Bank Loan Investment, such Debt Security or Senior Bank
Loan Investment has a Value of less than 65% of par value and the occurrence of
any one of more of the following events:
(a)    the Net Senior Leverage Ratio for any Relevant Test Period of the related
Obligor with respect to such Debt Security or Senior Bank Loan Investment is (i)
greater than 3.50 and (ii) greater than 0.50 higher than the original Net Senior
Leverage Ratio on the date that the investment in the Debt Security or Senior
Bank Loan Investment was made by Borrower; or
(b)     the Cash Interest Coverage Ratio for any Relevant Test Period of the
related Obligor with respect to such Debt Security or Senior Bank Loan
Investment is (i) less than 1.50 to 1.00 and (ii) less than 85% of the original
Cash Interest Coverage Ratio on the date that the investment in the Debt
Security or Senior Bank Loan Investment was made by Borrower; or
(c)    an Obligor payment default under such Debt Security or Senior Bank Loan
Investment (after giving effect to any grace and/or cure period set forth in the
applicable loan agreement, but not to exceed five days) (including in respect of
the acceleration of the debt under the applicable loan agreement); or
(d)     a default as to all or any portion of one or more payments of principal
or interest has occurred in relation to any other senior or pari passu
obligation for borrowed money of the related Obligor (after giving effect to any
grace and/or cure period set forth in the applicable loan agreement, but not to
exceed five days); or
(e)    the failure of the related Obligor to deliver (i) with respect to
quarterly reports, any financial statements (including unaudited financial
statements) to the Administrative Agent sufficient to calculate any applicable
Net Senior Leverage Ratio of the related Obligor by the date that is no later
than ninety (90) days after the end of the first, second or third quarter of any
fiscal year, and (ii) with respect to annual reports, any audited financial
statements to the Administrative Agent sufficient to calculate any applicable
Net Senior Leverage Ratio of the related Obligor by the date that is no later
than one hundred and fifty (150) days after the end of any fiscal year; or
(f)     any amendment or waiver of, or modification or supplement to, an
Underlying Instrument governing a Loan executed on or effected on or after the
date on which the Borrower acquired such Loan is entered into that amends,
waives, forbears, supplements or otherwise modifies in any way the definition of
“Net Senior Leverage Ratio” or “Cash Interest Coverage Ratio” (or any respective
comparable definition in the applicable Underlying Instrument) or the definition
of any component thereof in a manner that, in the reasonable discretion of the
Administrative Agent, is materially adverse to the Administrative Agent or any
Lender.
“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.
“Voting Stock” means securities (as such term is defined in Section 2(1) of the
Securities Act of 1933, as amended) of any class or classes, the holders of
which are ordinarily, in the absence of


Conformed Credit Agreement - Page 43         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


contingencies, entitled to cast votes in any election of any corporate directors
(or Persons performing similar functions).
“Weighted Average Net Senior Leverage Ratio” means, as of any date of
determination, an amount equal (i) to the product of (x) the aggregate sum, with
respect to each Eligible Investment included in the Borrowing Base (excluding
Cash and Cash Equivalents), of the Net Senior Leverage Ratio for the obligor of
such Eligible Investment of all Indebtedness that has a ranking of payment or
lien priority senior to or pari passu with and including the tranche that
includes such Eligible Investment, times (y) the Value of such Eligible
Investment as of such date, divided by (ii) the aggregate of the Values of all
such Eligible Investments, rounded up to the nearest 0.01.
“Weighted Average Yield Test” means, as of any date of determination, an amount
equal (i) to the product of (x) the aggregate sum, with respect to each Eligible
Investment included in the Borrowing Base (excluding Cash and Cash Equivalents),
of the per annum rate of current cash interest for such Eligible Investments,
times (y) the Value of such Eligible Investment as of such date, divided by (ii)
the aggregate of the Values of all such Eligible Investments, rounded up to the
nearest 0.01.
“Wholly Owned Subsidiary” means any Subsidiary all of the Capital Securities of
which are at the time directly or indirectly owned by the Borrower.
SECTION 1.02.    Accounting Terms and Determinations. Unless otherwise specified
herein, all terms of an accounting character used herein shall be interpreted,
all accounting determinations hereunder shall be made, and all financial
statements required to be delivered hereunder shall be prepared in accordance
with GAAP, applied on a basis consistent (except for changes concurred in by the
Borrower’s independent public accountants or otherwise required by a change in
GAAP) with the most recent audited consolidated financial statements of the
Borrower and its Consolidated Subsidiaries delivered to the Administrative Agent
for distribution to the Lenders, unless with respect to any such change
concurred in by the Borrower’s independent public accountants or required or
permitted by GAAP, in determining compliance with any of the provisions of this
Agreement or any of the other Loan Documents: (i) the Borrower shall have
objected to determining such compliance on such basis at the time of delivery of
such financial statements, or (ii) the Required Lenders shall so object in
writing within 30 days after the delivery of such financial statements, in
either of which events such calculations shall be made on a basis consistent
with those used in the preparation of the latest financial statements as to
which such objection shall not have been made (which, if objection is made in
respect of the first financial statements delivered under Section 5.01 hereof,
shall mean the financial statements referred to in Section 4.04).
SECTION 1.03.    Use of Defined Terms. All terms defined in this Agreement shall
have the same meanings when used in any of the other Loan Documents, unless
otherwise defined therein or unless the context shall otherwise require.
SECTION 1.04.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular


Conformed Credit Agreement - Page 44         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time; (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights; and (g) titles of Articles and
Sections in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.
ARTICLE II
THE CREDIT
SECTION 2.01.    Commitments to Make Advances. (a) Each Lender severally agrees,
on the terms and conditions set forth herein, to make Revolver Advances to the
Borrower from time to time before the Termination Date; provided that,
immediately after each such Revolver Advance is made, the aggregate outstanding
principal amount of Revolver Advances by such Lender shall not exceed the amount
of the Revolver Commitment of such Lender at such time, provided further that
the aggregate principal amount of all Revolver Advances shall not exceed the:
lesser of: (1) the Borrowing Base; and (2) the aggregate amount of the Revolver
Commitments of all of the Lenders at such time. Each Revolver Advance shall be
in an aggregate principal amount of $1,000,000 or any larger multiple of
$100,000 (except that any such Revolver Advance may be in the aggregate amount
of the Total Unused Revolver Commitments) and shall be made from the several
Lenders ratably in proportion to their respective Revolver Commitments. Within
the foregoing limits, the Borrower may borrow under this Section, repay or, to
the extent permitted by Section 2.10, prepay Revolver Advances and reborrow
under this Section 2.01 at any time before the Termination Date.
(b)    In addition to the foregoing, the Swingline Lender shall from time to
time, upon the request of the Borrower by delivery of a Notice of Borrowing to
the Administrative Agent, if the conditions precedent in Article III have been
satisfied, make Swing Advances to the Borrower in an aggregate principal amount
at any time outstanding not exceeding $5,000,000; provided that, immediately
after such Swing Advance is made, the aggregate principal amount of all Revolver
Advances and Swing Advances shall not exceed the lesser of: (1) the Borrowing
Base; and (2) the aggregate amount of the Revolver Commitments of all of the
Lenders at such time. Each Swing Advance under this Section 2.01 shall be in an
aggregate principal amount of $500,000 or any larger multiple of $100,000.
Within the foregoing limits, the Borrower may borrow Swing Advances under this
Section 2.01, prepay and reborrow Swing Advances under this Section 2.01 at any
time before the Termination Date. Solely for purposes of calculating fees under
Section 2.07, Swing Advances shall not be considered a utilization of an Advance
of the Swingline Lender or any other Lender hereunder. At any time, upon the
request of the Swingline Lender, each Lender other than the Swingline Lender
shall, on the third Business Day after such request is made, purchase a
participating interest in Swing Advances in an amount equal to its Applicable
Percentage of such Swing Advances. On such third Business Day, each Lender will
immediately transfer to the Swingline Lender, in immediately available funds,
the amount of its participation. Whenever, at any time after the Swingline
Lender has received from any such Lender its participating interest in a Swing
Advance, the Administrative Agent receives any payment on account thereof, the
Administrative Agent will distribute to such Lender its participating interest
in such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded); provided, however, that in the event that such payment
received by the Administrative Agent is required to be returned, such Lender
will return to the Administrative Agent any portion thereof previously
distributed by the Administrative Agent to it. Each Lender’s obligation to
purchase such participating interests shall be absolute and unconditional and
shall not be affected by any circumstance, including: (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender or any other
Person may have against the Swingline Lender requesting such purchase or any
other Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default, Event of


Conformed Credit Agreement - Page 45         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


Default or the termination of the Commitments; (iii) any adverse change in the
condition (financial, business or otherwise) of the Borrower, any Loan Party or
any other Person; (iv) any breach of this Agreement by any Loan Party or any
other Lender; or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.


(c)    In the event the unpaid principal amount of the outstanding Advances ever
exceeds the amount of the Notes, Borrower agrees to pay the excess amount (an
"overline") immediately upon demand by the Administrative Agent.  In the event
the unpaid principal amount of the outstanding Advances ever exceeds the
Borrowing Base, Borrower agrees to pay the excess amount (an "overadvance")
immediately upon demand by the Administrative Agent.   Overlines and
overadvances shall bear interest at the rate stated in the Note.  If not sooner
paid, interest on overlines and overadvances shall be paid on the last day of
each month, until the Termination Date.  Upon request of the Administrative
Agent, Borrower shall execute a promissory note, payable to the order of
EverBankTIAA, to represent the amount of any overline and any overadvance;
however, Borrower acknowledges and agrees that the records of the Administrative
Agent and this Agreement shall constitute conclusive evidence of any overline or
overadvance and the obligation of Borrower to repay any overline and
overadvance, with interest. All overlines and overadvances for which the
Administrative Agent has not demanded payment earlier, and all unpaid and
accrued interest on overlines and overadvances not due and payable
earlier, shall be due and payable on the Termination Date.  Borrower
acknowledges and agrees that EverBankTIAA is not obligated to fund any Advance
that would create an overline or an overadvance.


SECTION 2.02.    Method of Borrowing Advances.
(a)    For Revolver Advances, the Borrower shall give the Administrative Agent
notice in the form attached hereto as Exhibit A (a “Notice of Borrowing”) prior
to (i) 12:00 P.M. (Eastern time) at least one Business Day before each ABR
Borrowing, and (ii) 11:00 A.M. (Eastern time) at least threeone (31) Euro-Dollar
Business DaysDay before each Euro-Dollar Borrowing, specifying:
(i)    the date of such Borrowing, which shall be a Business Day in the case of
an ABR Borrowing and a Euro-Dollar Business Day in the case of a Euro-Dollar
Borrowing,


(ii)    the aggregate amount of such Borrowing,


(iii)    whether the Revolver Advances comprising such Borrowing are to be ABR
Advances or Euro-Dollar Advances and


(iv)    in the case of a Euro-Dollar Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.
(b)    Upon receipt of a Notice of Borrowing requesting Revolver Advances, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share of such Borrowing and such Notice of
Borrowing, once received by the Administrative Agent, shall not be revocable by
the Borrower.
(c)    Not later than 11:00 A.M. (Eastern time) on the date of each Borrowing,
each Lender shall make available its ratable share of such Borrowing, in Federal
or other funds immediately available in Houston, Texas, to the Administrative
Agent at its address referred to in or specified pursuant to Section 9.01.
Unless the Administrative Agent determines that any applicable condition
specified in Article III has not been satisfied, the Administrative Agent will
disburse the funds so received from the Lenders to the Borrower.


Conformed Credit Agreement - Page 46         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


(d)    Notwithstanding anything to the contrary contained in this Agreement, no
Euro-Dollar Borrowing may be made if there shall have occurred a Default, which
Default shall not have been cured or waived.
(e)    In the event that a Notice of Borrowing fails to specify whether the
Revolver Advances comprising such Borrowing are to be ABR Advances or
Euro-Dollar Advances, such Revolver Advances shall be made as ABR Advances. If
the Borrower is otherwise entitled under this Agreement to repay any Revolver
Advances maturing at the end of an Interest Period applicable thereto with the
proceeds of a new Borrowing, and the Borrower fails to repay such Revolver
Advances using its own moneys and fails to give a Notice of Borrowing in
connection with such new Borrowing, a new Borrowing shall be deemed to be made
on the date such Revolver Advances mature in an amount equal to the principal
amount of the Revolver Advances so maturing, and the Revolver Advances
comprising such new Borrowing shall be ABR Advances.
(f)    Intentionally Omitted.
(g)    For Swing Advances, the Borrower shall give the Administrative Agent
notice in the form of a Notice of Borrowing prior to 1:00 P.M. (Eastern time) on
the Business Day of the Swing Advance, specifying (i) the aggregate amount of
such Advance, (ii) that it shall be a Swing Advance. All Swing Advances will be
deemed to be an ABR Advance. Unless the Administrative Agent determines that any
applicable condition specified in Article III has not been satisfied, the
Swingline Lender will make available to the Borrower the amount of any such
Swing Advance.
SECTION 2.03.    Continuation and Conversion Elections. By delivering a notice
(a “Notice of Conversion”), which shall be substantially in the form of
Exhibit C, to the Administrative Agent on or before 12:00 P.M., Eastern time, on
a Business Day (or Euro-Dollar Business Day, in the case of Euro-Dollar Advances
outstanding), the Borrower may from time to time irrevocably elect, by notice
one Business Day prior in the case of a conversion to ABR Advances or threeone
(31) Euro-Dollar Business DaysDay prior in the case of a conversion to
Euro-Dollar Advances, that all, or any portion in an aggregate principal amount
of $1,000,000 or any larger integral multiple of $100,000 be, (i) in the case of
ABR Advances, converted into Euro-Dollar Advances or (ii) in the case of
Euro-Dollar Advances, converted into ABR Advances; provided, however, that
(x) each such conversion shall be pro rated among the applicable outstanding
Revolver Advances of all Lenders that have made such Revolver Advances, and
(y) no portion of the outstanding principal amount of any Revolver Advances may
be continued as, or be converted into, any Euro-Dollar Advance when any Default
has occurred and is continuing. In the absence of delivery of (i) a timely
Notice of Conversion with respect to any ABR Advance, such ABR Advance shall
continue as an ABR Advance or (ii) a Notice of Conversion with respect to any
Euro-Dollar Advance at least three (3) Euro-Dollar Business Days before the last
day of the then current Interest Period with respect thereto, such Euro-Dollar
Advance shall, on such last day, automatically continue as a Euro-Dollar
Advance.
SECTION 2.04.    Notes. The Revolver Advances of each Lender shall be evidenced
by a single Revolver Note payable to the order of such Lender for the account of
its Lending Office in an amount equal to the original principal amount of such
Lender’s Revolver Commitment. The Swing Advances of the Swingline Lender shall
be evidenced by a single Swing Advance Note payable to the order of the
Swingline Lender in an amount equal to the original principal amount of
$5,000,000. Upon receipt of each Lender’s Note pursuant to Section 3.01, the
Administrative Agent shall deliver such Note to such Lender. Interest on the
daily outstanding principal amount of each Note shall be payable on each
Interest Payment Date. Each Lender shall record, and prior to any transfer of
its Note shall endorse on the schedule forming a part thereof appropriate
notations to evidence, the date, amount and maturity of, and effective interest
rate for, each Advance made by it, the date and amount of each payment of
principal made by the Borrower with respect thereto and such schedule shall
constitute rebuttable presumptive evidence of the


Conformed Credit Agreement - Page 47         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


principal amount owing and unpaid on such Lender’s Note; provided that the
failure of any Lender to make, or any error in making, any such recordation or
endorsement shall not affect the obligation of the Borrower hereunder or under
the Note or the ability of any Lender to assign its Notes. Each Lender is hereby
irrevocably authorized by the Borrower so to endorse its Notes and to attach to
and make a part of any Note a continuation of any such schedule as and when
required.
SECTION 2.05.    Maturity of Advances. Each Advance included in any Borrowing or
Swing Borrowing shall mature, and the principal amount thereof, together with
all accrued unpaid interest thereon, shall be due and payable on the Final
Maturity Date.
SECTION 2.06.    Interest Rates.
(a)    “Applicable Margin” means (a) with respect to any ABR Advance, 1.751.60%
and (b) with respect to any Euro-Dollar Advance, 2.752.60%.
(b)    ABR Advances shall bear interest on each day during each Interest Period
at a rate per annum equal to the product of (i) the ABR as of the first day of
the month in which such Advance is made plus the Applicable Margin multiplied by
(ii) the outstanding amount of ABR Advances on such day.  Such interest shall be
payable on each applicable Interest Payment Date.  Any overdue principal of and,
to the extent permitted by applicable law, overdue interest on any ABR Advance
shall bear interest, payable on demand, for each day until paid in full at a
rate per annum equal to the Default Rate.
(c)    Euro-Dollar Advances shall bear interest on each day during each Interest
Period at a rate per annum equal to the product of (i) (1) the Applicable
Margin, plus (2) the applicable Adjusted LIBO Rate for such Interest Period
multiplied by (ii) the outstanding amount of Euro-Dollar Advances on such day. 
Such interest shall be payable on each applicable Interest Payment Date.  Any
overdue principal of and, to the extent permitted by applicable law, overdue
interest on any Euro-Dollar Advance shall bear interest, payable on demand, for
each day until paid in full at a rate per annum equal to the Default Rate.
The “LIBO Rate” means, with respect to any Interest Period, the rate per annum
at which Eurodollar deposits in the London interbank market for one month are
quoted on Reuters LIBOR O1 screen, two (2) Business Days prior to the first day
of such Interest Period; provided that, in the event such rate is not available
at such time for any reason, then the rate for such Interest Period shall be
determined by such alternate method as reasonably selected by the Administrative
Agent; provided further, that if the LIBO Rate shall be less than zero, such
rate shall be deemed zero for purposes of the Revolver Advances.
“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
such Euro-Dollar Advance is determined or any category of extensions of credit
or other assets which includes loans by a non-United States office of any Lender
to United States residents). The Adjusted LIBO Rate shall be adjusted
automatically on and as of the effective date of any change in the Euro-Dollar
Reserve Percentage.
(d)    The Administrative Agent shall determine each interest rate applicable to
the Advances hereunder in accordance with the terms of this Agreement. The
Administrative Agent shall


Conformed Credit Agreement - Page 48         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


give prompt notice to the Borrower and the Lenders by facsimile of each rate of
interest so determined, and its determination thereof shall be conclusive in the
absence of manifest error.
(e)    After the occurrence and during the continuance of an Event of Default
(other than an Event of Default under Sections 6.01(g) or (h)), the principal
amount of the Advances (and, to the extent permitted by applicable law, all
accrued interest thereon) may, at the election of the Required Lenders, bear
interest at the Default Rate; provided, however, that automatically whether or
not the Required Lenders elect to do so, (i) any overdue principal of and, to
the extent permitted by law, overdue interest on the Advances shall bear
interest payable on demand, for each day until paid at a rate per annum equal to
the Default Rate, and (ii) after the occurrence and during the continuance of an
Event of Default described in Section 6.01(g) or 6.01(h), the principal amount
of the Advances (and, to the extent permitted by applicable law, all accrued
interest thereon) shall bear interest payable on demand for each day until paid
at a rate per annum equal to the Default Rate.
SECTION 2.07.    Fees.
(a)    The Borrower shall pay to the Administrative Agent for the ratable
account of each Lender an unused commitment fee (“Unused Commitment Fee”) equal
to the product of: the aggregate of the daily average amounts of such Lender’s
Unused Commitment, times (i) a per annum percentage equal to 0.625%, if the
Unused Commitment amounts to more than 50% of the Revolver Commitment or (ii) a
per annum percentage equal to 0.300%, if the Unused Commitment is 50% or less of
the Revolver Commitment. Such Unused Commitment Fee shall accrue from the
Restatement Date to but excluding the Termination Date. Unused Commitment Fees
shall be determined quarterly in arrears and shall be payable on each Quarterly
Payment Date and on the Termination Date; provided that should the Revolver
Commitments be terminated at any time prior to the Termination Date for any
reason, the entire accrued Unused Commitment Fee shall be paid on the date of
such termination. Any such Unused Commitment Fee following the Restatement Date
until the first Quarterly Payment Date shall be prorated according to the number
of days this Agreement was in effect during such Fiscal Quarter. For purposes of
calculating the Unused Commitment Fee, Swing Advances shall not be considered
usage of the Revolver Commitment.
(b)    The Borrower shall pay (i) to the Administrative Agent, for the account
and sole benefit of the Administrative Agent, any administrative fees owed to
Administrative Agent under any agreement between the Borrower and the
Administrative Agent, (ii) to the Administrative Agent, for the account and sole
benefit of the Administrative Agent, a monthly fee in the amount of $3,500 which
shall be payable on the last Business Day of each month and (ii) to the
Administrative Agent, for the account of the Lenders, such fees and other
amounts at such times as set forth in the fee letter by and between the
Administrative Agent and the Borrower.
(c)    The Borrower shall pay to the Administrative Agent for the ratable
account of each Lender an upfront fee (“Upfront Lender Fee”) equal to the
product of such Lender’s Revolver Commitment, times (i) a percentage equal to
0.50% if such Lender’s Revolver Commitment equals or is greater than
$25,000,000, (ii) a percentage equal to 0.40% if such Lender’s Revolver
Commitment is equal to or greater than $15,000,00 but less than $25,000,000 or
(iii) a percentage equal to 0.25% if such Lender’s Revolver Commitment is less
than $15,000,000.


SECTION 2.08.    Optional Termination or Reduction of Commitments. The Borrower
may, subject to any applicable prepayments pursuant to Section 2.11, upon at
least 3 Business Day’s irrevocable notice to the Administrative Agent, terminate
at any time, or proportionately reduce from time to time by an aggregate amount
of at least $5,000,000 or any larger multiple of $1,000,000, the Revolver


Conformed Credit Agreement - Page 49         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


Commitments; provided, however: (1) each termination or reduction, as the case
may be, shall be permanent and irrevocable; (2) no such termination or reduction
shall be in an amount greater than the Total Unused Revolver Commitments on the
date of such termination or reduction; (3) no such reduction pursuant to this
Section 2.08 shall result in the aggregate Revolver Commitments of all of the
Lenders being reduced to an amount less than $10,000,000, unless the Revolver
Commitments are terminated in their entirety, in which case all accrued fees (as
provided under Section 2.07) shall be payable on the effective date of such
termination; and (4) (unless the Borrower shall have prepaid all Advances, and
terminated in full all Revolver Commitments and Swing Advance commitments,
within 30 days after the Administrative Agent has disapproved any entity
described in clause (ii) of the definition of “Loan Fund Joint Venture”) the
Borrower shall pay to the Administrative Agent, for distribution ratably to the
Lenders, a commitment reduction fee equal to (a) 1.0% of the amount of such
permanent reduction to the Revolver Commitment, if such reduction occurs on or
prior to the second anniversary of the Restatement Date and (b) 0.25% of the
amount of such reduction, if such reduction occurs after the second anniversary
of the Restatement Date and ninety (90) days prior to the third anniversary of
the Restatement Date. Each reduction shall be made ratably among the Lenders in
accordance with their respective Revolver Commitments.
SECTION 2.09.    Termination of Commitments. The Revolver Commitments shall
terminate on the Termination Date. Any Advances then outstanding shall be due
and payable in accordance with Section 2.11(f) hereof and any unpaid Advances,
together with interest thereon, shall be due and payable on the Final Maturity
Date.
SECTION 2.10.    Optional Prepayments.
(a)    The Borrower may prepay any ABR Borrowing, in whole at any time, or from
time to time in part in amounts aggregating at least $1,000,000 or any larger
integral multiple of $100,000 (or any lesser amount equal to the outstanding
balance of such Advance), by paying the principal amount to be prepaid together
with accrued interest thereon to the date of prepayment, (i) upon at least one
(1) Business Day’s notice to the Administrative Agent any Borrowing that is an
ABR Borrowing or (ii) without any notice, any Swing Borrowing. Each such
optional prepayment shall be applied (i) first to any Swing Advances
outstanding, and (ii) then applied to prepay ratably to the Revolver Advances of
the several Lenders outstanding on the date of payment or prepayment in the
following order or priority: (a) first, to ABR Advances, and (b) second, to
Euro-Dollar Advances.
(b)    Subject to any payments required pursuant to the terms of Article VIII
for such Euro-Dollar Borrowing, the Borrower may, upon at least three (3)
Business Day’s prior written notice, prepay in minimum amounts of $1,000,000
with additional increments of $100,000 (or any lesser amount equal to the
outstanding balance of such Advances) all or any portion of the principal amount
of any Euro-Dollar Borrowing prior to the maturity thereof, by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment and such payments required pursuant to the terms of Article
VIII. Each such optional prepayment shall be applied to prepay ratably the
Euro-Dollar Advances of the several Lenders included in such Euro-Dollar
Borrowing.
(c)    Upon receipt of a notice of prepayment pursuant to this Section 2.10, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share of such prepayment and such notice, once
received by the Administrative Agent, shall not thereafter be revocable by the
Borrower.
SECTION 2.11.    Mandatory Prepayments.
(a)    On each date on which the Revolver Commitments are reduced or terminated
pursuant to Section 2.08 or Section 2.09, the Borrower shall repay or prepay
such principal amount


Conformed Credit Agreement - Page 50         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


of the outstanding Revolver Advances, if any (together with interest accrued
thereon and any amount due under Section 8.05), as may be necessary so that
after such payment the aggregate unpaid principal amount of the Revolver
Advances does not exceed the aggregate amount of the Revolver Commitments as
then reduced. Each such payment or prepayment shall be applied (i) first to any
Swing Advances outstanding, and (ii) then applied to prepay ratably to the
Revolver Advances of the several Lenders outstanding on the date of payment or
prepayment in the following order or priority: (a) first, to ABR Advances, and
(b) second, to Euro-Dollar Advances.
(b)    In the event that the aggregate principal amount of all Advances at any
one time outstanding shall at any time exceed the aggregate amount of the
Revolver Commitments of all of the Lenders at such time, the Borrower shall
immediately repay so much of the Advances as is necessary in order that the
aggregate principal amount of the Advances thereafter outstanding, shall not
exceed the aggregate amount of the Revolver Commitments of all of the Lenders at
such time. Each such payment or prepayment shall be applied (i) first to any
Swing Advances outstanding, and (ii) then applied to prepay ratably to the
Revolver Advances of the several Lenders outstanding on the date of payment or
prepayment in the following order or priority: (a) first, to ABR Advances, and
(b) second, to Euro-Dollar Advances.
(c)    In the event that the aggregate principal amount of all Advances at any
one time outstanding shall at any time exceed the Borrowing Base, the Borrower
shall either immediately (i) repay so much of the Advances as is necessary in
order that the aggregate principal amount of the Advances thereafter outstanding
shall not exceed the Borrowing Base. or (ii) provide notice to the
Administrative Agent of its agreement to the effect that, within three (3)
Business Days after the date of such excess, (x) the Borrower shall have
acquired (and shall have met all conditions to such acquisition) a loan or loans
from a Structured Subsidiary to the Borrower to increase the Borrowing Base to
an amount at least equal to the amount of all outstanding Advances and (y) such
loan or loans acquired to so increase the Borrowing Base meet the criteria for
an Eligible Investment; provided, that the Borrower shall provide together with
such notice a Borrowing Base Certification Report, calculated on a pro forma
basis after giving effect to such acquisition.
(d)    If at any time the Borrower is not in compliance with the Minimum
Liquidity Requirement, the Borrower shall immediately repay so much of the
Revolver Advances as is necessary in order that, after giving effect to such
repayment, the Minimum Liquidity Requirement is satisfied. Each such payment or
prepayment shall be applied ratably to the Revolver Advances of the several
Lenders outstanding on the date of payment or prepayment in the following order
or priority: (i) first, to ABR Advances, and (ii) lastly to Euro-Dollar
Advances.
(e)    If at any time (i) the Administrative Agent on behalf of the Secured
Parties does not own or have a valid and perfected first priority security
interest in any Eligible Investment or (ii) any representation or warranty with
respect to any Eligible Investment included in the Borrowing Base is not true
and correct in all material respects, then upon the earlier of the Borrower’s
receipt of notice from the Administrative Agent or the Borrower becoming aware
thereof, the Borrower, in its sole discretion, shall elect to either (x) repay
the Advances outstanding (together with any amounts owing under Article VIII
relating to such repayment) to the extent required by Section 2.11(c) after
giving effect to the exclusion of such ineligible Portfolio Investment from the
Borrowing Base, or (y) substitute an Eligible Investment for such ineligible
Portfolio Investment; provided that no such substitution shall be permitted
unless (1) such substitute Portfolio Investment is an Eligible Investment on the
date of substitution, (2) after giving effect to the inclusion of the substitute
Eligible Investment, no repayment of any Advances outstanding shall be required
under Section 2.11(c) (after giving effect to the exclusion of such ineligible
Portfolio Investment from the Borrowing Base), (3) all representations and
warranties of the Borrower contained in Article IV shall be true and correct, in


Conformed Credit Agreement - Page 51         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


all material respects, as of the date of substitution, (4) all actions or
additional actions (if any) necessary to perfect the security interest of the
Administrative Agent in such substitute Portfolio Investment and related
Collateral shall have been taken as of or prior to the date of substitution and
(5) the Borrower shall deliver to the Administrative Agent on the date of such
substitution (A) a certificate of a Responsible Officer certifying that each of
the foregoing is true and correct as of such date and (B) a Borrowing Base
Certification Report (including a calculation of the Borrowing Base after giving
effect to such substitution).
(f)    At any time after the Termination Date and prior to the Final Maturity
Date, in the event that there is any sale or other disposition of Collateral, or
any principal collection of, or principal repayment or principal prepayment from
any proceeds of Collateral, or receipt by Borrower of any insurance or
condemnation proceeds, Borrower shall repay the Advances on the first Business
Day of the immediately succeeding month in an aggregate amount equal to the net
proceeds of such sale and/or other dispositions (i.e., gross proceeds less the
reasonable direct costs of such sales or other dispositions) plus the amount of
principal collections, principal repayments, principal prepayments and/or
receipts, and until the date of payment, such proceeds shall be held in trust
for the Administrative Agent. Each such payment shall be applied (i) first, to
any Swing Advances outstanding, and (ii) then applied to prepay ratably to the
Revolver Advances of the several Lenders outstanding on the date of payment or
prepayment in the following order or priority: (a) first, to ABR Advances, and
(b) second, to Euro-Dollar Advances.
(g)    Any repayment or prepayment made pursuant to this Section shall not
affect the Borrowers’ obligation to continue to make payments under any Hedging
Agreement, which shall remain in full force and effect notwithstanding such
repayment or prepayment, subject to the terms of such Hedging Agreement.
(h)    Any repayment or prepayment made pursuant to this Section shall be in
cash without any prepayment premium or penalty (but including all breakage or
similar costs) on the customary terms of the Administrative Agent.    
SECTION 2.12.    General Provisions as to Payments.
(a)    Except as provided in Section 2.12(e), the Borrower shall make each
payment of principal of, and interest on, the Advances and of fees hereunder
without any set off, counterclaim or any deduction whatsoever, not later than
12:00 P.M. (Eastern time) on the date when due, in Federal or other funds
immediately available in Houston, Texas, to the Administrative Agent at its
address referred to in Section 9.01. The Administrative Agent will promptly
distribute to each Lender its ratable share of each such payment received by the
Administrative Agent for the account of the Lenders.
(b)    Whenever any payment of principal of, or interest on, the ABR Advances or
of fees shall be due on a day which is not a Business Day, the date for payment
thereof shall be extended to the next succeeding Business Day. Whenever any
payment of principal of or interest on, the Euro-Dollar Advances shall be due on
a day which is not a Euro-Dollar Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Euro-Dollar Business Day. If the
date for any payment of principal is extended by operation of law or otherwise,
interest thereon shall be payable for such extended time.
(c)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share


Conformed Credit Agreement - Page 52         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to ABR
Advances. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Advance included in such Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
(d)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
(e)    Taxes.
(i)    Defined Terms. For purposes of this Section 2.12(e), the term “Applicable
Law” includes FATCA.
(ii)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
except as required by any Applicable Law. If any Applicable Law (as determined
in the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.12(e)(ii)) the Administrative Agent or Lender, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made.
(iii)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (ii) above, the Borrower shall timely pay to the relevant
Governmental


Conformed Credit Agreement - Page 53         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


Authority in accordance with Applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
(iv)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.12(e)(iv)) payable or paid by the Administrative Agent or such Lender,
as the case may be, or required to be withheld or deducted from a payment to
such recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the amount of, calculation of
and circumstances giving rise to such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(v)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.12(e),
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(vi)    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments hereunder or under any
other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in this Section 2.12(e)
(vi)(A), (B) and (C) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
Without limiting the generality of the foregoing:
(A)    each Lender that is a United States person (as such term is defined in
Section 7701(a)(30)) of the Code) shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly completed
and executed copies of Internal Revenue Service Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;


Conformed Credit Agreement - Page 54         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


(B)    any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is entitled under
Applicable Law to do so), whichever of the following is applicable: (i) in the
case of a Foreign Lender claiming the benefits of an income tax treaty to which
the United States is a party, duly completed and executed copies of Internal
Revenue Service Form W-8BEN-E claiming an exemption from U.S. federal
withholding Tax with respect to U.S. source payments to be received by such
Foreign Lender under any Loan Document, (ii) duly completed and executed copies
of Internal Revenue Service Form W-8ECI, (iii) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, (x) a certificate substantially in the form of Exhibit M-1
hereto to the effect that such Foreign Lender is not (1) a “bank” within the
meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of
the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed and executed copies of Internal Revenue Service Form
W-8BEN-E, and (iv) to the extent a Foreign Lender is not the beneficial owner,
duly completed and executed copies of Internal Revenue Service Form W-8IMY,
accompanied by duly completed and executed copies of Internal Revenue Service
Form W-8ECI, Internal Revenue Service Form W-8BEN-E, a certificate substantially
in the form of Exhibit M-2 or Exhibit M-3 hereto, Internal Revenue Service Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a certificate substantially
in the form of Exhibit M-4 hereto on behalf of each such direct and indirect
partner;    
(C)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower or the Administrative Agent, such documentation
prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.12(e)(vi)(C),
“FATCA” shall include any amendments to FATCA made after the date of this
Agreement, and
(D)    any Foreign Lender shall, to the extent it is entitled by Applicable Law
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to


Conformed Credit Agreement - Page 55         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), duly completed and executed copies of any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(vii)    Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall promptly pay to the Borrower an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent or such Lender (including Taxes), as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.


(viii)    Survival. Each party’s obligations under this Section 2.12(e) shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
commitments hereunder and the repayment, satisfaction or discharge of all
obligations under any Loan Document.


SECTION 2.13.    Computation of Interest and Fees. Interest on the Advances
shall be computed on the basis of a year of 360 days or 365/366 days, in the
case of ABR Loans, in which case the interest rate payable is based on the Prime
Rate and paid for the actual number of days elapsed (including the first day but
excluding the last day). Utilization fees, Unused Commitment Fees, Upfront
Lender Fees and any other fees payable hereunder shall be computed on the basis
of a year of 360 days and paid for the actual number of days elapsed (including
the first day but excluding the last day).
SECTION 2.14.    Increase in Commitments.
(a)    The Borrower shall have the right, at any time prior to the date that is
one hundred eighty (180) days prior to the Termination Date by written notice to
and in consultation with the Administrative Agent, to request an increase in the
aggregate Revolver Commitments (each such requested increase, a “Commitment
Increase”), by having one or more existing Lenders increase their respective
Revolver Commitments then in effect (each, an “Increasing Lender”), by adding as
a Lender with a new Revolver Commitment hereunder one or more Persons that are
not already Lenders (each, an “Additional Lender”), or a combination thereof,
provided that (i) any such request for a


Conformed Credit Agreement - Page 56         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


Commitment Increase shall be in a minimum amount of $5,000,000, (ii) immediately
after giving effect to any Commitment Increase, (y) the aggregate Revolver
Commitments shall not exceed $150,000,000 and (z) the aggregate of all
Commitment Increases effected shall not exceed $55,000,000, (iii) no Default or
Event of Default shall have occurred and be continuing on the applicable
Commitment Increase Date (as hereinafter defined) or shall result from any
Commitment Increase, (iv) immediately after giving effect to any Commitment
Increase (including any Borrowings in connection therewith and the application
of the proceeds thereof), the Borrower shall be in compliance with the covenants
contained in Article V, (v) no consent of any Lender to such Commitment Increase
shall be required and no Lender shall be obligated to participate as a Lender in
such Commitment Increase, (vi) the Borrower shall give the existing Lenders the
right of first refusal for participating in any such Commitment Increase by
providing such notice to the Administrative Agent ten (10) Business Days before
executing a commitment with any Person that is not already a Lender, and (vii)
Section 5.07 will be adjusted by mutual consent of the Borrower and the Majority
Lenders. An existing Lender shall have priority over Additional Lenders to
participate in such requested Commitment Increase if such existing Lender
provides written notice of its election to participate within ten (10) Business
Days of such existing Lender’s receipt of such notice. Such notice from the
Borrower shall specify the requested amount of the Commitment Increase. No
Lender shall have any obligation to become an Increasing Lender and any decision
by a Lender to increase its Commitment shall be made in its sole discretion
independently from any other Lender. Other than fees payable to the
Administrative Agent, any fees paid by the Borrower for a Commitment Increase to
an Increasing Lender, an Additional Lender, and the Administrative Agent, shall
be for their own account and shall be in an amount, if any, mutually agreed upon
by each such party and the Borrower, in each party’s sole discretion.
(b)    Each Additional Lender must qualify as an Eligible Assignee (the
selection of which shall include the prior approval of the Administrative
Agent). The Borrower and each Additional Lender shall execute a joinder
agreement, and the Borrower and each Lender shall execute all such other
documentation as the Administrative Agent and the Borrowers may reasonably
require, all in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower, to evidence the Revolver Commitment adjustments referred
to in Section 2.14(e); provided that the failure of any Lender that is not an
Additional Lender or an Increasing Lender to execute any such documentation
shall not impair the ability of the Additional Lenders, the Increasing Lenders
and the Borrower to effect a Commitment Increase pursuant to this Section 2.14.
(c)    If the aggregate Revolver Commitments are increased in accordance with
this Section 2.14, the Borrower (in consultation with the Administrative Agent),
Increasing Lender(s) (if any) and Additional Lender(s) (if any) shall agree upon
the effective date (the “Commitment Increase Date,” which shall be a Business
Day not less than thirty (30) days prior to the Termination Date). The
Administrative Agent shall promptly notify the Lenders of such increase and the
Commitment Increase Date.
(d)    Notwithstanding anything set forth in this Section 2.14 to the contrary,
the Borrower shall not incur any Revolver Advances pursuant to any Commitment
Increase (and no Commitment Increase shall be effective) unless the conditions
set forth in Section 2.14(a) as well as the following conditions precedent are
satisfied on the applicable Commitment Increase Date:
(i)    The Administrative Agent shall have received the following, each dated
the Commitment Increase Date and in form and substance reasonably satisfactory
to the Administrative Agent:


Conformed Credit Agreement - Page 57         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


(A)    a supplement to this Agreement signed by the Required Lenders and each
other Lender committing to the Commitment Increase, setting forth the
reallocation of Commitments referred to in Section 2.14(e), all other
documentation required by the Administrative Agent pursuant to Section 2.14(b)
and such other modifications, documents or items as the Administrative Agent,
the Lenders or their counsel may reasonably request;
(B)    an instrument, duly executed by the Borrower and each Guarantor
acknowledging and reaffirming its obligations under this Agreement, the
Collateral Documents, and the other Loan Documents to which it is a party;
(C)    a certificate of the secretary or an assistant secretary of the Borrower
and each Guarantor, certifying to and attaching the resolutions adopted by the
board of directors (or similar governing body) of such party approving or
consenting to such Commitment Increase;
(D)    a certificate of the Chief Financial Officer or another Responsible
Officer of the Borrower, certifying that (x) as of the Commitment Increase Date,
all representations and warranties of the Borrower and the Guarantors contained
in this Agreement and the other Loan Documents are true and correct in all
material respects (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty is true and correct as of such date), (y) immediately
after giving effect to such Commitment Increase (including any Borrowings in
connection therewith and the application of the proceeds thereof), the Borrower
is in compliance with the covenants contained in Article V, and (z) no Default
or Event of Default has occurred and is continuing, both immediately before and
after giving effect to such Commitment Increase (including any Borrowings in
connection therewith and the application of the proceeds thereof);
(E)    unless waived by the Administrative Agent and the Additional Lender(s),
if any, an opinion or opinions of counsel for the Borrower and the Guarantors,
in a form satisfactory to Administrative Agent and covering such matters as
Administrative Agent may reasonably request, addressed to the Administrative
Agent and the Lenders, together with such other documents, instruments and
certificates as the Administrative Agent shall have reasonably requested; and
(F)    such other documents or items that the Administrative Agent, the Lenders
or their counsel may reasonably request.
(ii)    In the case of any Borrowing of Revolver Advances in connection with
such Commitment Increase for the purpose of funding an Acquisition, the
applicable conditions set forth in this Agreement with respect to Acquisitions
shall have been satisfied.
(e)    On the Commitment Increase Date, (i) the aggregate principal outstanding
amount of the Revolver Advances (the “Initial Advances”) immediately prior to
giving effect to the Commitment Increase shall be deemed to be repaid, (ii)
immediately after the effectiveness of the Commitment Increase, the Borrower
shall be deemed to have made new Borrowings of Revolver Advances (the
“Subsequent Borrowings”) in an aggregate principal amount equal to the aggregate
principal amount of the Initial Advances and of the types and for the Interest
Period specified in a Notice of Borrowing delivered to the Administrative Agent
in accordance with Section 2.01, (iii) each


Conformed Credit Agreement - Page 58         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


Lender shall pay to the Administrative Agent in immediately available funds an
amount equal to the difference, if positive, between (y) such Lender’s pro rata
percentage (calculated after giving effect to the Commitment Increase) of the
Subsequent Borrowings and (z) such Lender’s pro rata percentage (calculated
without giving effect to the Commitment Increase) of the Initial Advances, (iv)
after the Administrative Agent receives the funds specified in clause (iii)
above, the Administrative Agent shall pay to each Lender the portion of such
funds equal to the difference, if positive, between (y) such Lender’s pro rata
percentage (calculated without giving effect to the Commitment Increase) of the
Initial Advances and (z) such Lender’s pro rata percentage (calculated after
giving effect to the Commitment Increase) of the amount of the Subsequent
Borrowings, (v) the Lenders shall be deemed to hold the Subsequent Borrowings
ratably in accordance with their respective Revolver Commitments (calculated
after giving effect to the Commitment Increase), (vi) the Borrower shall pay all
accrued but unpaid interest on the Initial Advances to the Lenders entitled
thereto, and (vii) the signature pages hereto shall be deemed amended to reflect
the Revolver Commitments of all Lenders after giving effect to the Commitment
Increase. The deemed payments made pursuant to clause (i) above in respect of
each Euro-Dollar Advance shall be subject to indemnification by the Borrower
pursuant to the provisions of Section 8.05 if the Commitment Increase Date
occurs other than on the last day of the Interest Period relating thereto.
SECTION 2.15.    Extension Options. At least 45 days prior to each of March 6,
20202022 (the thirdfifth anniversary of the Restatement Date) and March 6,
20212023 (the fourthsixth anniversary of the Restatement Date), the Borrower
may, by notice to the Administrative Agent (who shall promptly notify the
Lenders) request that the Administrative Agent and the Lenders extend the date
set forth in the definition of Termination Date by one year, and the
Administrative Agent and the Lenders may, each in their sole and individual
discretion, elect to do so, it being understood that (i) no extension shall be
effective unless all Lenders unanimously agree to extend and (ii) any Lender who
has not responded to such extension request within fifteen (15) Business Days
following the date of the Administrative Agent’s notice of such extension
request to the Lenders, shall be deemed to have rejected such request. In the
event that one extension request is exercised and accepted by all Lenders, this
Agreement shall be automatically amended as of March 6, 20202022 to provide that
the definition of Termination Date would be extended to March 6, 20212023. In
the event that two extension requests are exercised and accepted by all Lenders,
upon effectiveness of the second extension, this Agreement shall be
automatically amended as of March 6, 20212023 to provide that the definition of
Termination Date would be extended to March 6, 20222024. Any extension pursuant
to this Section 2.15 shall be effective as of the date of the amendment to this
Agreement effecting such extension and each such amendment shall be conditioned
upon: (x) no Default or Event of Default and (y) continued accuracy of the
representations and warranties, in each case as of the date of such amendment in
all material respects. The first extension request shall expire if not made on
or prior to March 6, 20202022 and shall not take effect prior to March 6,
20202022. The second extension request shall expire if not made on or prior to
March 6, 2021 and shall not take effect prior to March 6, 20212023. In no event
shall the Termination Date be later than March 6, 20222024.
SECTION 2.16.    Lender Consent. The Lenders hereby consent to the appointment
of EverBank as successor Administrative Agent and the other matters set forth in
the Assignment, Assumption and Amendment Agreement, dated as of the Restatement
Date, between EverBank and Capital One, National Association, a copy of which
has been provided to each Lender.
ARTICLE III
CONDITIONS TO BORROWINGS
SECTION 3.01.    Conditions to Restatement and First Borrowing. The obligation
of each Lender to make an Advance on or after the Restatement Date is subject to
the satisfaction of the conditions set forth in Section 3.02 and the following
additional conditions:1 


Conformed Credit Agreement - Page 59         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


(a)    receipt by the Administrative Agent from each of the parties hereto of a
duly executed counterpart of this Agreement signed by such party;
(b)    receipt by the Administrative Agent of a duly executed Revolver Note for
the account of each Lender, complying with the provisions of Section 2.04;
(c)    receipt by the Administrative Agent of an opinion of counsel to the Loan
Parties, dated as of the Restatement Date (or in the case of an opinion
delivered pursuant to Section 5.28 hereof such later date as specified by the
Administrative Agent) in a form satisfactory to Administrative Agent and
covering such matters set forth in Exhibit E hereto and such additional matters
relating to the transactions contemplated hereby as the Administrative Agent may
reasonably request;
(d)    receipt by the Administrative Agent of a certificate (the “Closing
Certificate”), dated the date of the first Borrowing after the Restatement Date,
substantially in the form of Exhibit F hereto, signed by a chief financial
officer or other authorized officer of each Loan Party, to the effect that, to
his knowledge, (i) no Default has occurred and is continuing on the date of the
first Borrowing and (ii) the representations and warranties of the Loan Parties
contained in Article IV are true on and as of the date of the first Borrowing
hereunder;
(e)    receipt by the Administrative Agent of all documents which the
Administrative Agent or any Lender may reasonably request relating to the
existence of each Loan Party, the authority for and the validity of this
Agreement, the Notes and the other Loan Documents, and any other matters
relevant hereto, all in form and substance satisfactory to the Administrative
Agent, including without limitation a certificate of incumbency of each Loan
Party (the “Officer’s Certificate”), signed by the Secretary, an Assistant
Secretary, a member, manager, partner, trustee or other authorized
representative of the respective Loan Party, substantially in the form of
Exhibit G hereto, certifying as to the names, true signatures and incumbency of
the officer or officers of the respective Loan Party, authorized to execute and
deliver the Loan Documents, and certified copies of the following items: (i) the
Loan Party’s Organizational Documents; (ii) the Loan Party’s Operating
Documents; (iii) if applicable, a certificate of the Secretary of State of such
Loan Party’s state of organization as to the good standing or existence of such
Loan Party, and (iv) the Organizational Action, if any, taken by the board of
directors of the Loan Party or the members, managers, trustees, partners or
other applicable Persons authorizing the Loan Party’s execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
the Loan Party is a party;
(f)    completion of due diligence to the satisfaction of the Administrative
Agent with respect to the Borrower and the Guarantors, including but not limited
to review of the Investment Policies, risk management procedures, accounting
policies, systems integrity, compliance, management and organizational structure
and the loan and investment portfolio of the Borrower and the Guarantors;
(g)    the Security Agreement and the other Collateral Documents, each in form
and content satisfactory to the Administrative Agent shall have been duly
executed by the applicable Loan Parties and such documents shall have been
delivered to the Administrative Agent and shall be in full force and effect and
each document (including each UCC financing statement and amendments and
continuations thereof required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent for the benefit of the Secured Parties, upon
filing, recording or possession by the Administrative Agent, as the case may be,
a valid, legal and perfected first-priority security interest in and lien on the
Collateral described in the Collateral Documents, free of all liens or
encumbrances (except Permitted Encumbrances), shall have been delivered to the
Administrative Agent; Borrower shall also deliver or cause to be delivered


Conformed Credit Agreement - Page 60         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


the certificates (with undated stock powers executed in blank) for all shares of
stock or other equity interests pledged to the Administrative Agent for the
benefit of Lenders pursuant to the Pledge Agreement;
(h)    the Administrative Agent shall have received the results of a search of
the UCC filings (or equivalent filings) made with respect to the Borrower and
the Loan Parties in the states (or other jurisdictions) in which the Loan
Parties are organized, the chief executive office of each such Person is
located, any offices of such persons in which records have been kept relating to
Collateral described in the Collateral Documents and the other jurisdictions in
which UCC filings (or equivalent filings) are to be made pursuant to the
preceding paragraph, together with copies of the financing statements (or
similar documents) disclosed by such search, and accompanied by evidence
satisfactory to the Administrative Agent that the Liens other than Permitted
Encumbrances indicated in any such financing statement (or similar document)
have been released or subordinated to the satisfaction of Administrative Agent;
(i)    receipt by the Administrative Agent of a Borrowing Base Certification
Report, dated as of the date of the initial Notice of Borrowing and satisfactory
in all respects to the Administrative Agent;
(j)    the Borrower shall have paid all fees required to be paid by it on the
Closing Date, including all fees required hereunder and any fees owed to the
Administrative Agent, the Lead Arranger, and the Lenders, and shall have
reimbursed the Administrative Agent for all fees, costs and expenses of closing
the transactions contemplated hereunder and under the other Loan Documents,
including the reasonable legal, audit and other document preparation costs
incurred by the Administrative Agent;
(k)    such other documents or items as the Administrative Agent, the Lenders or
their counsel may reasonably request;
(l)    the Administrative Agent shall have received and reviewed
(i) satisfactory audited consolidated financial statements of the Borrower for
the two most recent fiscal years ended prior to the Restatement Date as to which
such financial statements are available, (ii) satisfactory unaudited quarterly
financial statements of the Borrower as of the most recent quarter end and such
other financial information as the Administrative Agent may reasonably request;
and (iii) satisfactory financial statement projections through and including the
Borrower’s 2017 fiscal year, together with such information as the
Administrative Agent and the Lenders shall reasonably require (including,
without limitation, a detailed description of the assumptions used in preparing
such projections);
(m)    the Administrative Agent shall have received an Officer’s Certificate to
the effect that any credit facilities currently in effect for the Borrower
(except to the extent being so repaid with the proceeds of the initial Loan on
or after the Restatement Date) and any and all liens thereunder have been
terminated and released; and
(n)    the Administrative Agent shall have received evidence of insurance
maintained by the Loan Parties, insuring against such risks and with such
insurers as are acceptable to the Administrative Agent.
For purposes of determining compliance with the conditions specified in this
Section 3.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


Conformed Credit Agreement - Page 61         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


SECTION 3.02.    Conditions to All Borrowings. The obligation of each Lender to
make an Advance on the occasion of each Borrowing or Swing Borrowing is subject
to the satisfaction of the following conditions:
(a)    receipt by the Administrative Agent of a Notice of Borrowing as required
by Section 2.02, together with a Borrowing Base Certification Report dated as of
the date of delivery and satisfactory in all respects to the Administrative
Agent;
(b)    receipt by the Administrative Agent of such documentation as the
Administrative Agent shall reasonably require confirming that the Borrower shall
be in compliance with the Minimum Liquidity Requirement, if applicable;
(c)    the fact that, immediately before and after such Borrowing or Swing
Borrowing, no Default shall have occurred and be continuing;
(d)    an Officer’s Certificate to the effect that the representations and
warranties of the Loan Parties contained in Article IV of this Agreement and the
other representations and warranties contained in the Loan Documents shall be
true, in all material respects, on and as of the date of such Borrowing or Swing
Borrowing (except to the extent that any such representations and warranties
speak as to a specific date, in which case such representations and warranties
shall be true as of such date);
(e)    an Officer’s Certificate to the effect that, immediately after such
Borrowing or Swing Borrowing: (A) the aggregate outstanding principal amount of
the Revolver Advances of each Lender will not exceed the amount of its Revolver
Commitment and (B) the aggregate outstanding principal amount of the Revolver
Advances will not exceed the aggregate amount of the Revolver Commitments of all
of the Lenders as of such date;
(f)    with respect to each Pre-Positioned Investment that is funded with the
proceeds of such Advance, the Administrative Agent and the Collateral Custodian
shall have received a faxed copy of the executed note, if any, evidencing such
Pre-Positioned Investment, and, if requested in writing by the Administrative
Agent, the Administrative Agent shall have received a copy of the credit
analysis, underwriting materials and any similar document previously prepared by
the Borrower in connection with its investment decision in such Pre-Positioned
Investment; and
(g)    an Officer’s Certificate to the effect that, immediately after such
Borrowing or Swing Borrowing the aggregate outstanding principal amount of the
Revolver Advances will not exceed the lesser of: (A) the aggregate amount of the
Revolver Commitments of all of the Lenders as of such date; and (B) the
Borrowing Base.
Each Borrowing or Swing Borrowing and each Notice of Continuation or Conversion
hereunder shall be deemed to be a representation and warranty by the Loan
Parties on the date of such Borrowing or Swing Borrowing as to the truth and
accuracy of the facts specified in clauses (c), (d) and (e) of this Section.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
The Borrower and Guarantors represent and warrant that:
SECTION 4.01.    Existence and Power. As of the Restatement Date, the Borrower
is a corporation, and each Guarantor, if any, is a corporation, limited
liability company or other legal entity


Conformed Credit Agreement - Page 62         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, as the case may be, is duly
qualified to transact business in every jurisdiction where, by the nature of its
business, such qualification is necessary, and has all organizational powers and
all governmental licenses, authorizations, consents and approvals required to
carry on its business as now conducted.
SECTION 4.02.    Organizational and Governmental Authorization; No
Contravention. The execution, delivery and performance by each Loan Party of
this Agreement, the Notes, the Collateral Documents and the other Loan Documents
to which such Loan Party is a party (i) are within such Loan Party’s
organizational powers, (ii) have been duly authorized by all necessary
Organizational Action, (iii) require no action by or in respect of, or filing
with, any Governmental Authority that has not been obtained or made when
required, (iv) do not contravene, or constitute a default under, any provision
of applicable law or regulation or of the Organizational Documents and Operating
Documents of such Loan Party or of any agreement, judgment, injunction, order,
decree or other instrument binding upon such Loan Party or any of its
Subsidiaries, and (v) do not result in the creation or imposition of any Lien on
any asset of such Loan Party or any of its Subsidiaries (other than Liens in
favor of the Administrative Agent for the benefit of the Secured Parties to
secure the Obligations).
SECTION 4.03.    Binding Effect. This Agreement constitutes a valid and binding
agreement of the Loan Parties enforceable in accordance with its terms, and the
Notes, the Collateral Documents and the other Loan Documents, when executed and
delivered in accordance with this Agreement, will constitute valid and binding
obligations of the Loan Parties party to such Loan Document enforceable in
accordance with their respective terms, provided that the enforceability hereof
and thereof is subject in each case to general principles of equity and to
bankruptcy, insolvency and similar laws affecting the enforcement of creditors’
rights generally.
SECTION 4.04.    Financial Information.
(a)    The audited consolidated balance sheet of the Borrower as of December 31,
2015 and the related consolidated statements of income, shareholders’ equity and
cash flows for the Fiscal Year then ended, reported on by Grant Thornton LLP,
copies of which have been delivered to the Administrative Agent for delivery to
each of the Lenders, and the unaudited consolidated financial statements of the
Borrower for the interim period ended September 30, 2016, copies of which have
been delivered to each of the Lenders, fairly present, in conformity with GAAP,
the consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such dates and their consolidated results of operations and
cash flows for such periods stated.
(b)    Since September 30, 2016 there has been no event, act, condition or
occurrence having a Material Adverse Effect.
SECTION 4.05.    Litigation. There is no action, suit or proceeding pending, or
to the knowledge of the Loan Parties threatened, against or affecting the Loan
Parties or any of their respective Subsidiaries before any court or arbitrator
or any Governmental Authority which in any manner draws into question the
validity or enforceability of, or could impair the ability of the Loan Parties
to perform their respective obligations under, this Agreement, the Notes, the
Collateral Documents or any of the other Loan Documents.
SECTION 4.06.    Compliance with ERISA.
(a)    The Loan Parties and each member of the Controlled Group have fulfilled
their obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan


Conformed Credit Agreement - Page 63         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


and are in compliance with the applicable provisions of ERISA and the Code, and
have not incurred any liability to the PBGC or a Plan under Title IV of ERISA.
(b)    Neither the Loan Parties nor any member of the Controlled Group is or
ever has been obligated to contribute to any Multiemployer Plan.
(c)    The assets of the Loan Parties or any Subsidiary of any Loan Party do not
and will not constitute “plan assets,” within the meaning of ERISA, the Code and
the respective regulations promulgated thereunder. The execution, delivery and
performance of this Agreement, and the borrowing and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Code.
SECTION 4.07.    Payment of Taxes. There have been filed on behalf of the Loan
Parties and their respective Subsidiaries all Federal, state and local income,
excise, property and other tax returns which are required to be filed by them
and all taxes due pursuant to such returns or pursuant to any assessment
received by or on behalf of the Loan Parties or any Subsidiary have been paid
other than those being contested in good faith and by appropriate proceedings
diligently conducted and with respect to which such Person has established
adequate reserves in accordance with GAAP. The charges, accruals and reserves on
the books of the Loan Parties and their respective Subsidiaries in respect of
taxes or other governmental charges are, in the opinion of the Loan Parties,
adequate. No Loan Party has been given or been requested to give a waiver of the
statute of limitation relating to the payment of Federal, state, local or
foreign taxes.
SECTION 4.08.    Subsidiaries. Each of the Subsidiaries (other than any
Foreclosed Subsidiary) of each Loan Party is a corporation, a limited liability
company or other legal entity, duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, is duly qualified
to transact business in every jurisdiction where, by the nature of its business,
such qualification is necessary, and has all organizational powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted. No Loan Party has any Subsidiaries except
those Subsidiaries listed on Schedule 4.08 and as set forth in any Compliance
Certificate provided to the Administrative Agent and Lenders pursuant to Section
5.01(c) after the Restatement Date, which accurately sets forth each such
Subsidiary’s complete name and jurisdiction of organization, and if applicable,
the designation of such Subsidiary as a Structured Subsidiary.
SECTION 4.09.    Investment Company Act, Etc. The Borrower is qualified as a RIC
and as an “investment company” that has elected to be a “business development
company” as defined in Section 2(a)(48) of the Investment Company Act and is
subject to regulation as such under the Investment Company Act including Section
18, as modified by Section 61, of the Investment Company Act. The business and
other activities of the Borrower, including but not limited to, the making of
the Advances by the Lenders, the application of the proceeds and repayment
thereof by the Borrower and the consummation of the transactions contemplated by
the Loan Documents to which the Borrower is a party do not result in any
violations, with respect to the Borrower, of the provisions of the Investment
Company Act or any rules, regulations or orders issued by the Securities and
Exchange Commission thereunder.
SECTION 4.10.    All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or of any Governmental Authority (if any)
required in connection with the due execution, delivery and performance by the
Loan Parties of this Agreement and any Loan Document to which any Loan Party is
a party, have been obtained.
SECTION 4.11.    Ownership of Property; Liens. Each of the Loan Parties and
their respective Subsidiaries has title or the contractual right to possess its
properties sufficient for the conduct of its business and none of such
properties is subject to any Lien except as permitted in Section 5.14.


Conformed Credit Agreement - Page 64         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


SECTION 4.12.    No Default. No Loan Party or any of their respective
Subsidiaries is in default in any material respect under or with respect to any
material agreement, instrument or undertaking to which it is a party or by which
it or any of its property is bound. No Default or Event of Default has occurred
and is continuing.
SECTION 4.13.    Full Disclosure. The Loan Parties have disclosed to the Lenders
in writing any and all facts which, alone or in the aggregate, could reasonably
be expected to have a Material Adverse Effect or to materially affect or alter
the business of the Loan Parties as presently conducted.
SECTION 4.14.    Environmental Matters.
(a)    No Loan Party or any Subsidiary of a Loan Party is subject to any
Environmental Liability which would reasonably be expected to have a Material
Adverse Effect and no Loan Party or any Subsidiary of a Loan Party has been
designated as a potentially responsible party under CERCLA. None of the
Properties has been identified on any current or proposed (i) National
Priorities List under 40 C.F.R. § 300, (ii) CERCLIS list or (iii) any list
arising from a state statute similar to CERCLA.
(b)    No Hazardous Materials have been or are being used, produced,
manufactured, processed, treated, recycled, generated, stored, disposed of,
managed or otherwise handled at, or shipped or transported to or from the
Properties or are otherwise present at, on, in or under the Properties, or, to
the best of the knowledge of the Loan Parties, at or from any adjacent site or
facility, except for Hazardous Materials, such as cleaning solvents, pesticides
and other materials used, produced, manufactured, processed, treated, recycled,
generated, stored, disposed of, and managed or otherwise handled in minimal
amounts in the ordinary course of business of such Loan Party or Subsidiary of a
Loan Party in compliance with all applicable Environmental Requirements.
(c)    The Loan Parties, and each of their respective Subsidiaries, has procured
all Environmental Authorizations necessary for the conduct of the business
contemplated on such Property, and is in compliance in all material respects
with all Environmental Requirements in connection with the operation of the
Properties and the Loan Party’s, and each of their respective Subsidiary’s,
respective businesses.
SECTION 4.15.    Compliance with Laws. Each Loan Party and each Subsidiary of a
Loan Party is in compliance in all material respects with all applicable laws,
including, without limitation, all Environmental Laws and all regulations and
requirements of the Securities and Exchange Commission and the National
Association of Securities Dealers, Inc. (including with respect to timely filing
of reports).
SECTION 4.16.    Capital Securities. All Capital Securities, debentures, bonds,
notes and all other securities of each Loan Party and their respective
Subsidiaries presently issued and outstanding are validly and properly issued in
accordance, in all material respects, with all applicable laws, including, but
not limited to, the “Blue Sky” laws of all applicable states and the federal
securities laws. The issued shares of Capital Securities of each of the Loan
Party’s respective Subsidiaries are owned by the Loan Parties free and clear of
any Lien or adverse claim.
SECTION 4.17.    Margin Stock. No Loan Party nor any of their respective
Subsidiaries is engaged principally, or as one of its important activities, in
the business of purchasing or carrying any Margin Stock, and no part of the
proceeds of any Advance will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock, or be used for any purpose which violates, or which is inconsistent with,
the provisions of Regulation X of the Board of Governors of the Federal Reserve
System. Following the application of the proceeds from


Conformed Credit Agreement - Page 65         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


each Advance, not more than 25% of the value of the assets, either of the
Borrower only or of the Borrower and its Subsidiaries on a consolidated basis,
will be “Margin Stock.”
SECTION 4.18.    Insolvency. After giving effect to the execution and delivery
of the Loan Documents and the making of the Advances under this Agreement, no
Loan Party will be “insolvent,” within the meaning of such term as defined in §
101 of Title 11 of the United States Code or Section 2 of either the Uniform
Fraudulent Transfer Act or the Uniform Fraudulent Conveyance Act, or any other
applicable state law pertaining to fraudulent transfers, as each may be amended
from time to time, or be unable to pay its debts generally as such debts become
due, or have an unreasonably small capital to engage in any business or
transaction, whether current or contemplated.
SECTION 4.19.    Collateral Documents. Upon execution by the applicable Loan
Parties, the Collateral Documents shall be effective to create in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral, securing the
Obligations, and, upon (i) the filing of one or more UCC financing statements in
the appropriate jurisdictions, (ii) delivery of the certificates evidencing
shares of stock, membership interests and other equity interests and delivery of
the original notes and other instruments representing debt or other obligations
owing to the Loan Parties to the Collateral Custodian as bailee for the
Administrative Agent and (iii) execution and delivery of deposit account control
agreements (in form and substance acceptable to the Administrative Agent) with
any depositary bank (other than Capital One) at which any Loan Party maintains a
deposit account, the Administrative Agent shall have or continue to have a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the applicable Loan Parties, in such Collateral and the proceeds
thereof that can be perfected upon filing of one or more UCC financing
statements and execution and delivery of such equity interests, notes and other
instruments and such control agreements, in each case prior and superior in any
right to any other Person. The representations and warranties of the Loan
Parties contained in the Collateral Documents are true and correct.
SECTION 4.20.    Labor Matters. There are no strikes, lockouts, slowdowns or
other labor disputes against any Loan Party or any Subsidiary of any Loan Party
pending or, to the knowledge of any Loan Party, threatened. The hours worked by
and payment made to employees of the Loan Parties and each Subsidiary of any
Loan Party have been in compliance with the Fair Labor Standards Act and any
other applicable federal, state or foreign law dealing with such matters. All
payments due from the Loan Parties or any of their respective Subsidiaries, or
for which any claim may be made against the Loan Parties or any of their
respective Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Loan Party or such Subsidiary, as appropriate. No Loan Party or any
Subsidiary of a Loan Party is party to a collective bargaining agreement.
SECTION 4.21.    Patents, Trademarks, Etc. The Loan Parties and their respective
Subsidiaries own, or are licensed to use, all patents, trademarks, trade names,
copyrights, technology, know-how and processes, service marks and rights with
respect to the foregoing that are material to the businesses, assets,
operations, properties or condition (financial or otherwise) of the Loan Parties
and their respective Subsidiaries taken as a whole. The use of such patents,
trademarks, trade names, copyrights, technology, know-how, processes and rights
with respect to the foregoing by the Loan Parties and their respective
Subsidiaries, does not infringe on the rights of any Person.
SECTION 4.22.    Insurance. The Loan Parties and each of their Subsidiaries has
(either in the name of such Loan Party or in such Subsidiary's name), with
financially sound and reputable insurance companies, insurance in at least such
amounts and against at least such risks (including on all its property, and
public liability and worker's compensation) as are usually insured against in
the same general area by companies of established repute engaged in the same or
similar business.


Conformed Credit Agreement - Page 66         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


SECTION 4.23.    Anti-Terrorism Laws. (a) None of the Loan Parties, or any of
their respective Subsidiaries, is in violation of any laws relating to terrorism
or money laundering, including, without limitation, the USA Patriot Act.
(b)    (i)    The Borrower and each other Loan Party have instituted, maintain
and are complying with policies, procedures and controls reasonably designed to
comply with all Anti‑Money Laundering Laws;
(ii)    No Loan Party will use any of the Advances in violation of any
Anti‑Money Laundering Laws;


(iii)    No Loan Party will fund any repayment of any Advance in violation of
any Anti‑Money Laundering Laws; and


(iv)    The Borrower and each other Loan Party is not and has not been under
administrative, civil or criminal investigation or received notice from or made
a voluntary disclosure to any governmental entity regarding a possible violation
of any Anti‑Money Laundering Laws.






SECTION 4.24.    Ownership Structure. As of the Restatement Date, Schedule 4.24
is a complete and correct list of all Subsidiaries of the Borrower and of each
Loan Party setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Capital Securities
in such Subsidiary, (iii) the nature of the Capital Securities held by each such
Person, and (iv) the percentage of ownership of such Subsidiary represented by
such Capital Securities. Except as disclosed in such Schedule, as of the
Restatement Date (i) the Borrower and its Subsidiaries owns, free and clear of
all Liens and has the unencumbered right to vote, all outstanding Capital
Securities in each Person shown to be held by it on such Schedule, (ii) all of
the issued and outstanding Capital Securities of each Person is validly issued,
fully paid and nonassessable and (iii) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders’ or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional Capital Securities of any type in, any such
Person.
SECTION 4.25.    Reports Accurate; Disclosure. All information, Exhibits,
financial statements, documents, books, records or reports furnished or to be
furnished by the Loan Parties to the Administrative Agent or any Lender in
connection with this Agreement or any Loan Document, including without
limitation all reports furnished pursuant to Section 4.04, are true, complete
and accurate in all material respects; it being recognized by the Administrative
Agent and the Lenders that the projections and forecasts provided by Borrower in
good faith and based upon reasonable assumptions are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections and forecasts may differ from the projected or forecasted results.
Neither this Agreement, nor any Loan Document, nor any agreement, document,
certificate or statement furnished to the Administrative Agent or the Lenders in
connection with the transactions contemplated hereby contains any untrue
statement of material fact or omits to state a material fact necessary in order
to make the statements contained herein or therein not misleading in light of
the circumstances under which they were made. There is no fact known to any Loan
Party which materially and adversely affects the Borrower and its Subsidiaries,
or in the future is reasonably likely to have a Material Adverse Effect.
SECTION 4.26.    Location of Offices. The state of organization of Borrower
(within the meaning of Article 9 of the UCC) is Maryland. Neither the Borrower
nor any Guarantor has changed its name, identity, structure, existence or state
of formation, whether by amendment of its


Conformed Credit Agreement - Page 67         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


Organizational Documents, by reorganization or otherwise, or has changed its
state of organization (within the meaning of Article 9 of the UCC) within the
four (4) months preceding the Restatement Date or any subsequent date on which
this representation is made.
SECTION 4.27.    Affiliate Transactions. Except as permitted by Section 5.27,
neither the Borrower nor any Subsidiary (other than any Structured Subsidiary)
nor any other Loan Party is a party to or bound by any agreement or arrangement
(whether oral or written) to which any Affiliate of the Borrower, any Subsidiary
or any other Loan Party is a party.
SECTION 4.28.    Broker’s Fees. Except as otherwise agreed with the
Administrative Agent, no broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. Except as otherwise agreed with the Administrative Agent, no other
similar fees or commissions will be payable by any Loan Party for any other
services rendered to the Borrower or any of its Subsidiaries ancillary to the
transactions contemplated hereby.
SECTION 4.29.    Survival of Representations and Warranties, Etc. All statements
contained in any certificate, financial statement or other instrument delivered
by or on behalf of the Borrower, any Subsidiary or any other Loan Party to the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Restatement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing of the transactions contemplated hereby) shall
constitute representations and warranties made by the Loan Parties in favor of
the Administrative Agent and each of the Lenders under this Agreement. All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Advances.
SECTION 4.30.    Loans and Investments. No Loan Party nor any of their
respective Subsidiaries has made a loan, advance or Investment which is
outstanding or existing on the Restatement Date except (i) Portfolio Investments
in the ordinary course of business and consistently with the Investment
Policies, (ii) Investments in Subsidiaries and Affiliates as set forth on
Schedule 4.24, (iii) Investments in Cash and Cash Equivalents, and (iv) other
Investments in existence on the Restatement Date and described on Schedule 4.30.
SECTION 4.31.    No Default or Event of Default. No event has occurred and is
continuing and no condition exists, or would result from any Advance or from the
application of the proceeds therefrom, which constitutes or would reasonably be
expected to constitute a Default or Event of Default.


Conformed Credit Agreement - Page 68         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


SECTION 4.32.    USA Patriot Act; OFAC.
(a)    No Loan Party nor any Affiliate of a Loan Party is (1) a Person that
resides or has a place of business in a country or territory named on such lists
or which is designated as a Non-Cooperative Jurisdiction by the Financial Action
Task Force on Money Laundering, or whose subscription funds are transferred from
or through such a jurisdiction; (2) a “Foreign Shell Bank” within the meaning of
the USA Patriot Act, i.e., a foreign lender that does not have a physical
presence in any country and that is not affiliated with a bank that has a
physical presence and an acceptable level of regulation and supervision; or (3)
a person or entity that resides in or is organized under the laws of a
jurisdiction designated by the United States Secretary of the Treasury under
Section 311 or 312 of the USA Patriot Act as warranting special measures due to
money laundering concerns.
(b)    No Loan Party or any Affiliate of a Loan Party (i) is a Sanctioned Entity
or is controlled by or is acting on behalf of a Sanctioned Entity, (ii) has more
than 10% of its assets located in Sanctioned Entities, or (iii) derives more
than 10% of its operating income from investments in, or transactions with
Sanctioned Entities. The proceeds of any Advance will not be used and have not
been used to fund any operations in, finance any investments or activities in or
make any payments to, a Sanctioned Entity. Each Loan Party is in compliance with
all applicable OFAC rules and regulations, and no Loan Party or any Affiliate of
a Loan Party is in violation of and shall not violate any of the country or list
based economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time.
(c)    Notwithstanding anything contained in the foregoing to the contrary, no
Loan Party shall have any duty to investigate or confirm that any shareholder of
Borrower or any officer, director, manager, employee, owner or Affiliate of a
Portfolio Investment is in compliance with the provisions of this Section 4.32,
and any violation by any such Person shall not be a Default under this
Agreement.
SECTION 4.33.    Material Contracts. Schedule 4.33 is, as of the Restatement
Date, a true, correct and complete listing of all contracts to which any Loan
Party is a party, the breach of or failure to perform which, either by a Loan
Party or other party to such contract, could reasonably be expected to have a
Material Adverse Effect (“Material Contract”). The Borrower, its Subsidiaries
and the other Loan Parties that is a party to any Material Contract has
performed and is in compliance with all of the material terms of such Material
Contract, and no Loan Party has knowledge of any default or event of default, or
event or condition which with the giving of notice, the lapse of time, or both,
would constitute such a default or event of default, that exists with respect to
any such Material Contract.
SECTION 4.34.    Collateral-Mortgage Property. With respect to each Mortgaged
Property, if any, within the Collateral the Administrative Agent has: (i) a
first priority lien upon the fee simple title to the Mortgaged Property, if any;
(ii) a first priority lien upon the leases and rents applicable to the Mortgaged
Property, if any; (iii) a first priority lien upon all equipment and fixtures
applicable to the Mortgaged Property, if any; and (iv) all Mortgaged Property
Security Documents, if any, reasonably requested by the Administrative Agent.
SECTION 4.35.    Mortgaged Properties. As of the Restatement Date, Schedule 1.01
is a correct and complete list of all Mortgaged Properties, if any, included in
the Collateral.
SECTION 4.36.    Common Enterprise. The successful operation and condition of
the Loan Parties is dependent on the continued successful performance of the
functions of the group of Loan Parties as a whole and the successful operation
of each of the Loan Parties is dependent on the successful performance and
operation of each other Loan Party. Each Loan Party expects to derive benefit


Conformed Credit Agreement - Page 69         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


(and its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.
SECTION 4.37.    Investment Policies. Since the Closing Date, there have been no
material changes in the Investment Policies other than in accordance with this
Agreement, and the Borrower has at all times complied in all material respects
with the Investment Policies with respect to each Portfolio Investment. The
Investment Policies, to the extent described in the Borrower’s annual report on
Form 10-K most recently filed with the Securities and Exchange Commission or in
any subsequent filings as filed with the Securities and Exchange Commission, are
or will be fully and accurately described in all material respects.
SECTION 4.38.    Eligibility of Portfolio Investments. On the date of each
Borrowing or Swing Borrowing, (i) the information contained in the Borrowing
Base Certification Report delivered pursuant to Section 3 is an accurate and
complete listing in all material respects of all the Eligible Investments that
are part of the Collateral as of such date, and the information contained
therein with respect to the identity of such Portfolio Investment and the
amounts owing thereunder is true and correct in all material respects as of such
date and (ii) each such Portfolio Investment is an Eligible Investment.
SECTION 4.39.    Portfolio Investments. The Borrower has not authorized the
filing of and is not aware of any financing statements against the Borrower that
include a description of collateral covering the Portfolio Investments other
than any financing statement that has been terminated and financing statements
naming the Administrative Agent for the benefit of the Secured Parties as
secured party. The Borrower is not aware of the filing of any judgment or tax
Lien filings against the Borrower. Each Portfolio Investment was originated or
acquired without any fraud or material misrepresentation by the Borrower or, to
the best of the Borrower’s knowledge, on the part of the Obligor.
SECTION 4.40.    Selection Procedures. No procedures believed by the Borrower to
be adverse to the interests of the Administrative Agent and the Lenders were
utilized by the Borrower in identifying and/or selecting the Portfolio
Investments that are part of the Eligible Investments and are included in the
Borrowing Base.
SECTION 4.41.    Coverage Requirement. The Advances outstanding do not exceed
the lesser of (i) the aggregate amount of the Revolver Commitments of all the
Lenders and (ii) the Borrowing Base.
SECTION 4.42.    Foreign Corrupt Practices. Neither the Borrower nor any other
Loan Party, nor any director, officer, agent, employee or Affiliate of the
Borrower or any such other Loan Party is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
Persons of the FCPA, including without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and, the Loan Parties
and their Affiliates have conducted their business in material compliance with
the FCPA and have instituted and maintained policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.


Conformed Credit Agreement - Page 70         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


SECTION 4.43.    Structured Subsidiaries.
(a)     There are no agreements or other documents relating to any Structured
Subsidiary binding upon the Borrower or any of its Subsidiaries (other than such
Structured Subsidiary) other than as permitted under the definition thereof.
(b)     The Borrower has not Guaranteed the Debt or other obligations in respect
of any credit facility relating to the Structured Subsidiaries, other than
pursuant to Standard Securitization Undertakings.
SECTION 4.44.    Volcker Rule. The Advances do not constitute an “ownership
interest” in the Borrower for purposes of the Volcker Rule.
ARTICLE V
COVENANTS
The Borrower and Guarantors agree, jointly and severally, that, so long as any
Lender has any Revolver Commitment hereunder or any Obligation remains unpaid:
SECTION 5.01.    Information. The Borrower will deliver to the Administrative
Agent, who will then promptly deliver to each of the Lenders:
(a)    as soon as available and in any event within 90 days after the end of
each Fiscal Year, an audited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of income, shareholders’ equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all certified by an independent public accountants
reasonably acceptable to the Administrative Agent, with such certification to be
free of exceptions and qualifications not acceptable to the Required Lenders;
provided, that to the extent that any Structured Subsidiary, Special Purpose
Subsidiary or Foreclosed Subsidiary that is treated as a consolidated entity and
reflected on the consolidated balance sheet of the Borrower and its
Subsidiaries, concurrently with the delivery of the financial statements
referred to in this paragraph (a), the Borrower shall provide to the
Administrative Agent a balance sheet for each such Structured Subsidiary,
Special Purpose Subsidiary and such Foreclosed Subsidiary as of the end of such
Fiscal Year and the related statements of income and stockholders’ equity of
such Structured Subsidiary, Special Purpose Subsidiary and such Foreclosed
Subsidiary for such Fiscal Year, setting forth in each case in comparative form
the figures for the previous Fiscal Year;
(b)    as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such Fiscal Quarter and the related statement of income and statement of cash
flows for such Fiscal Quarter and for the portion of the Fiscal Year ended at
the end of such Fiscal Quarter, setting forth in each case in comparative form
the figures for the corresponding Fiscal Quarter and the corresponding portion
of the previous Fiscal Year, all certified (subject to normal year-end
adjustments) as to fairness of presentation, GAAP and consistency by the chief
financial officer of the Borrower; provided, that to the extent that any
Structured Subsidiary, Special Purpose Subsidiary or any Foreclosed Subsidiary
that is treated as a consolidated entity and reflected on the consolidated
balance sheet of the Borrower and its Subsidiaries, concurrently with the
delivery of the financial statements referred to in this paragraph (b), the
Borrower shall provide to the Administrative Agent a balance sheet for each such
Structured Subsidiary, Special Purpose Subsidiary and such Foreclosed Subsidiary
as of the end of such Fiscal Quarter and the related


Conformed Credit Agreement - Page 71         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


statements of income and stockholders’ equity of such Structured Subsidiary,
Special Purpose Subsidiary and such Foreclosed Subsidiary for such Fiscal
Quarter, setting forth in each case in comparative form the figures for the
previous Fiscal Quarter;
(c)    simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate, substantially in the
form of Exhibit H and with compliance calculations in form and content
satisfactory to the Administrative Agent (a “Compliance Certificate”), of the
chief financial officer or other authorized officers of the Borrower (i) setting
forth in reasonable detail the calculations required to establish whether the
Loan Parties were in compliance with the requirements of Sections 5.04, 5.05,
5.07, 5.09, 5.10, 5.11, 5.12, 5.37 and 5.46 on the date of such financial
statements, (ii) setting forth the identities of the respective Subsidiaries on
the date of such financial statements, and (iii) stating whether any Default
exists on the date of such certificate and, if any Default then exists, setting
forth the details thereof and the action which the Loan Parties are taking or
propose to take with respect thereto;
(d)    as soon as available and in any event within 30 days after the end of
each calendar month, a monthly summary from the Collateral Custodian with
respect to the Collateral subject to the Custodial Agreements with the
Collateral Custodian, such summary to be in form and substance acceptable to the
Administrative Agent;
(e)    within 5 Business Days after the Borrower becomes aware of the occurrence
of any Default, a certificate of the chief financial officer or other authorized
officer of the Borrower setting forth the details thereof and the action which
the Borrower is taking or proposes to take with respect thereto;
(f)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;
(g)    if and when the Borrower or any member of the Controlled Group (i) gives
or is required to give notice to the PBGC of any “reportable event” (as defined
in Section 4043 of ERISA) with respect to any Plan which might constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Plan has given or is required to give notice of
any such reportable event, a copy of the notice of such reportable event given
or required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA, a copy of such notice; or
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate or appoint a trustee to administer any Plan, a copy of such notice;
(h)    promptly after the Borrower knows of the commencement thereof, notice of
any litigation, dispute or proceeding (and any material development in respect
of such proceedings) involving a claim against a Loan Party and/or any
Subsidiary of a Loan Party for $1,000,000 or more in excess of amounts covered
in full by applicable insurance (subject to customary deductibles);
(i)    a Borrowing Base Certification Report, substantially in the form of
Exhibit D and otherwise in form and content reasonably satisfactory to the
Administrative Agent, which report is certified as to truth and accuracy by the
Chief Financial Officer or other authorized officer of the Borrower and which
report shall be delivered (A) while any Advances or other amounts are
outstanding, within 7 calendar days following the last day of each month or
(B) otherwise, if there are no Advances outstanding, within 15 calendar days
following the last day of each calendar month;


Conformed Credit Agreement - Page 72         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


(j)    promptly at the request of the Administrative Agent, (i) copies of the
Investment Documents with respect to any Portfolio Investment and (ii) to the
extent not subject to a nondisclosure provision, any valuation report received
by the Borrower with respect to the Borrower’s and its Subsidiaries’ (other than
any Structured Subsidiaries’) loan and investment portfolio, conducted by
Deloitte Financial Advisory Services LLP or such other third party appraiser
reasonably acceptable to the Administrative Agent; provided that, the Borrower
shall use its best efforts to obtain the consent of Deloitte Financial Advisory
Services LLP or such other appraiser to release such report to the
Administrative Agent;
(k)    promptly after the Borrower knows of a Value Triggering Event, notice of
such event and the value of the affected Loan;
(l)    promptly upon the occurrence of any Internal Control Event which is
required to be publicly disclosed of which a Responsible Officer (other than a
Responsible Officer committing the fraud constituting such Internal Control
Event) has knowledge;
(m)    as soon as available and in any event within 45 days after the end of
each Fiscal Quarter of each Fiscal Year, commencing with the first Fiscal
Quarter to end on or after the date on which the Borrower has any Structured
Subsidiary, a certificate of a Responsible Officer of the Borrower certifying
that attached thereto is a complete and correct description of all portfolio
investments made by such Structured Subsidiary as of the date thereof,
including, with respect to each such portfolio investment, the name of the
Structured Subsidiary holding such portfolio investment and the name of the
Obligor of such portfolio investment;
(n)    for informational purposes only, promptly following each fiscal year end,
an operating cash flow budget for the immediately succeeding calendar year,
substantially similar in format to that delivered pursuant to Section
3.01(l)(iii) hereof and containing the level of detail acceptable to the
Administrative Agent; and
(o)    from time to time such additional information regarding the financial
position or business of the Borrower, its Subsidiaries, and each Loan Party as
the Administrative Agent, at the request of any Lender, may reasonably request.
For purposes of clauses (a), (b) and (f) of this Section 5.01, all financial
statements and other information contained therein filed with the Securities and
Exchange Commission shall be deemed delivered hereunder; provided, however, that
nothing in the foregoing shall be deemed to relieve the Borrower of its
obligation to deliver a Compliance Certificate pursuant to clause (c).
SECTION 5.02.    Inspection of Property, Books and Records.
(a) The Borrower will (i) keep, and will cause each of its Subsidiaries to keep,
its books and records in conformity with GAAP for all dealings and transactions
in relation to its business and activities; (ii) permit, will cause each
Subsidiary of the Borrower and each Loan Party to permit, and will direct the
Adviser to permit, at reasonable times with at least five (5) Business Days’
prior notice (or such lesser time period agreed upon by the Administrative Agent
and the Borrower), which notice shall not be required in the case of an
emergency, the Administrative Agent or its designee, at the expense of the
Borrower and Loan Parties, to perform periodic field audits and investigations
of the Borrower, the Loan Parties and the Collateral, from time to time; and
(iii) permit, and will cause each Subsidiary to permit, with at least five (5)
Business Days’ prior notice (or such lesser time period agreed upon by the
Administrative Agent and the Borrower), the Administrative Agent or its
designee, at the expense of the Borrower and the Loan Parties, to visit and
inspect any of their respective properties, to examine and make abstracts from
any of their respective books


Conformed Credit Agreement - Page 73         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


and records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants;
provided that the Borrower shall only be required to reimburse the
Administrative Agent for only one such inspection each Fiscal Quarter unless a
Default shall have occurred and be continuing. The Loan Parties agree, and the
Borrower shall direct the Adviser, to cooperate and assist in such visits and
inspections, in each case at such reasonable times and as often as may
reasonably be desired.
(b) In connection herewith, the Borrower shall cause the Adviser to not change
its name, move the location of any Collateral or of its principal place of
business and chief executive office, change the offices where it keeps records
concerning the Collateral, or change the jurisdiction of its formation, unless
the Borrower or the Adviser shall have provided the Administrative Agent with 30
days’ written notice of such move and other documents and instruments as the
Administrative Agent may reasonably request in connection therewith and shall
have taken all actions required under the UCC of each relevant jurisdiction in
order to continue the first priority perfected security interest of the
Administrative Agent, for the benefit of the Secured Parties, in the Collateral.
SECTION 5.03.    Maintenance of RIC Status and Business Development Company. The
Borrower will maintain its status as a RIC under the Code and as a “business
development company” under the Investment Company Act.
SECTION 5.04.    Minimum Liquidity. The Borrower will maintain, at any time when
the aggregate Revolver Advances minus Cash and Cash Equivalents exceed 8590% of
the Adjusted Borrowing Base, Liquidity of not less than 1510% of the aggregate
outstanding principal amount of the sum of all Revolver Advances as of the date
of determination (the “Minimum Liquidity Requirement”).
SECTION 5.05.    Capital Expenditures. Capital Expenditures of the Loan Parties
will not exceed in the aggregate in any Fiscal Year the sum of $500,000;
provided that after giving effect to the incurrence of any Capital Expenditures
permitted by this Section, no Default shall have occurred and be continuing
(with the effect that amounts not incurred in any Fiscal Year may not be carried
forward to a subsequent period).
SECTION 5.06.    Sale/Leasebacks. The Loan Parties shall not, nor shall they
permit any Subsidiary to, enter into any Sale/Leaseback Transaction
SECTION 5.07.    Minimum Consolidated Tangible Net Worth. Consolidated Tangible
Net Worth shall be calculated quarterly commencing on the Fiscal Quarter ending
March 31, 2014 and at the end of each Fiscal Quarter thereafter, and shall not
be less than the greater of (a) the aggregate amount of the Revolver Commitments
or (b) $50,000,000.00.
SECTION 5.08.    Acquisitions. No Loan Party or any Subsidiary of a Loan Party
shall make any Acquisition, or take any action to solicit the tender of
securities or proxies in respect thereof in order to effect any Acquisition.
SECTION 5.09.    Interest Coverage Ratio. The Borrower will maintain, as of the
end of each Fiscal Quarter, an Interest Coverage Ratio of not less than
2.00:1.00.
SECTION 5.10.    Asset Coverage Ratio. The Borrower will maintain an Asset
Coverage Ratio, as of the end of each Fiscal Quarter, of not less than
2.10:1.00.
SECTION 5.11.    Loans or Advances. No Loan Party nor any Subsidiary of a Loan
Party (other than Structured Subsidiaries) shall make loans or advances to any
Person except: (i) solely to


Conformed Credit Agreement - Page 74         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


the extent not prohibited by Applicable Laws, employee loans or advances that do
not exceed Two Hundred Thousand Dollars ($200,000) in the aggregate at any one
time outstanding made on an arms’-length basis in the ordinary course of
business; (ii) deposits required by government agencies or public utilities;
(iii) loans or advances to the Borrower or any Guarantor that is a Consolidated
Subsidiary; (iv) loans or advances consisting of Portfolio Investments; and (v)
loans and advances outstanding on the Restatement Date and set forth on Schedule
5.11; provided that after giving effect to the making of any loans, advances or
deposits permitted by this Section 5.11, no Default shall have occurred and be
continuing. All loans or advances permitted under this Section 5.11 (excluding
Noteless Loans) shall be evidenced by written promissory notes. Except as
approved by the Administrative Agent in writing, no Loan Party nor any
Subsidiary of a Loan Party shall request or receive a promissory note or other
instrument from any Obligor in connection with a Noteless Loan.
SECTION 5.12.    Restricted Payments. The Loan Parties will not declare or make
any Restricted Payment during any Fiscal Year, except that:
(a)    any Subsidiary of the Borrower may pay Restricted Payments to the
Borrower, on at least a pro rata basis with any other shareholders if such
Subsidiary is not wholly owned by the Borrower and other Wholly Owned
Subsidiaries; and
(b)    the Borrower may declare or make Restricted Payments from time to time in
accordance with Applicable Law to owners of its Capital Securities so long as
(i) at the time when any such Restricted Payment is to be made, no Default or
Event of Default has occurred and is continuing or would result therefrom; and
(ii) the chief executive officer, chief financial officer or other authorized
officer of the Borrower shall have certified to the Administrative Agent and
Lenders as to compliance with the preceding clause (i) in a certificate
attaching calculations; provided, however, that (x) the Borrower shall not have
to provide a certificate to the Administrative Agent for any Restricted Payments
arising under clause (ii) in the definition of Restricted Payments as long as
the declaration or making of such Restricted Payments does not cause the
occurrence or continuance of a Default or Event of Default, and (y)
notwithstanding the existence of a Default or an Event of Default (other than an
Event of Default specified in Sections 6.01(g) or (h)), the Borrower may pay
dividends in an amount equal to its investment company taxable income, net
tax-exempt interest and net capital gains or to avoid excise taxes imposed on
RICs.
SECTION 5.13.    Investments. No Loan Party nor any Subsidiary of a Loan Party
shall make Investments in any Person except as permitted by Sections 5.08 and
5.11(i) through (iii) and except (i) Investments in Cash and Cash Equivalents,
(ii) Investments not constituting loans or advances in the Capital Securities of
their respective Subsidiaries and equity investments as set forth on Schedule
4.24, (iii) Investments in Portfolio Investments made in the ordinary course of
business and consistently with the Investment Policies, (iv) Capital Securities
in (or capital contributions to) Structured Subsidiaries acquired or created
after the Closing Date to the extent not prohibited by Section 5.17, (v)
Investments by any Structured Subsidiary (so long as the Borrower has complied
with its obligation to deliver the certificate of designation described in the
definition of “Structured Subsidiary”) and (vi) Investments in Loan Fund Joint
Ventures so long as, in the case of each Loan Fund Joint Venture, after giving
effect to any such Investment, no Default or Event of Default exists and the
aggregate outstanding principal amount of all Revolver Advances does not exceed
the lesser of the Borrowing Base and the aggregate amount of the Revolver
Commitments of all of the Lenders, provided that the aggregate amount of all
such Investments in Loan Fund Joint Ventures shall not exceed $100,000,000
unless immediately after giving effect to any such Investment in excess of
$100,000,000, the Consolidated Tangible Net Worth is at least 125% of the amount
required to be maintained under Section 5.07 (and in determining Consolidated
Tangible Net Worth for this purpose, the value of the Capital Securities issued
by the Loan Fund Joint Ventures shall be disregarded). For the purpose of clause
(vi) above, a Loan Party may make an Investment in a Loan Fund


Conformed Credit Agreement - Page 75         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


Joint Venture to fulfill an obligation under a capital call commitment to the
extent that either (x) the amount of such Investment is permitted under clause
(vi) at the time that the Investment is made in cash or (y) the amount of such
Investment would have been permitted under clause (vi) at the time that the
capital call commitment was entered into had the Investment been made in cash at
such time.
SECTION 5.14.    Negative Pledge. No Loan Party nor any Subsidiary of a Loan
Party will create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it (including Capital Securities in any Subsidiary),
except:
(a)    Liens existing on the date of this Agreement encumbering assets (other
than Collateral) securing Debt outstanding on the date of this Agreement, in
each case as described and in the principal amounts set forth on Schedule 5.14;
(b)    Liens for taxes, assessments or similar charges, incurred in the ordinary
course of business that are not yet due and payable or that are being contested
in good faith and with due diligence by appropriate proceedings;
(c)    pledges or deposits made in the ordinary course of business to secure
payment of workers’ compensation, or to participate in any fund in connection
with workers’ compensation, unemployment insurance, old-age pensions or other
social security programs which in no event shall become a Lien prior to any
Collateral Documents;
(d)    Liens of mechanics, materialmen, warehousemen, carriers or other like
liens, securing obligations incurred in the ordinary course of business that:
(1) are not yet due and payable and which in no event shall become a Lien prior
to any Collateral Documents; or (2) are being contested diligently in good faith
pursuant to appropriate proceedings and with respect to which the Loan Party has
established reserves reasonably satisfactory to the Administrative Agent and
Required Lenders and which in no event shall become a Lien prior to any
Collateral Documents;
(e)    good faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of ten percent (10%) of the aggregate
amount due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business which in no event shall become a Lien prior to any Collateral Document;
(f)    any Lien arising out of the refinancing, extension, renewal or refunding
of any Debt secured by any Lien permitted by any of the foregoing clauses of
this Section, provided that (i) such Debt is not secured by any additional
assets, and (ii) the amount of such Debt secured by any such Lien is not
increased;
(g)    encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property by Borrower in the operation of its business, and none of
which is violated in any material respect by existing or proposed restrictions
on land use;
(h)    any Lien on Margin Stock;
(i)    any Lien imposed as a result of a taking under the exercise of the power
of eminent domain by any governmental body or by any Person acting under
governmental authority;


Conformed Credit Agreement - Page 76         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


(j)    Liens securing reasonable and customary fees of banks and other
depository institutions on Cash and Cash Equivalents held on deposit with such
banks and institutions; provided that such Liens are subordinated to the Liens
described in Section 5.14(l);
(k)    Liens on assets owned by Structured Subsidiaries;
(l)    Liens securing the Administrative Agent and the Secured Parties created
or arising under the Loan Documents;
(m)    Liens securing Debt permitted under Section 5.31(d), provided that
(i) such Liens do not at any time encumber any property other than property
financed by such Debt, (ii) the Debt secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition, and (iii) such Liens attach to such property concurrently
with or within ninety (90) days after the acquisition thereof;
(n)    Liens on the Permitted Capital Securities issued by any Loan Fund Joint
Venture securing the applicable Debt of such Loan Fund Joint Venture; and
(o)    Liens on any Capital Securities of any Portfolio Investment, in favor of
the secured party as disclosed on a search of UCC filings against such Portfolio
Investment as of a date not more than ten days prior to the Restatement Date.
Notwithstanding anything contained in this Section 5.14 to the contrary, no Loan
Party or any Subsidiary of a Loan Party will create, assume or suffer to exist
any Lien on the Collateral except the Liens in favor of the Secured Parties
under the Collateral Documents and the Permitted Encumbrances.
SECTION 5.15.    Maintenance of Existence, etc. Each Loan Party shall, and shall
cause each Subsidiary of a Loan Party (other than any Structured Subsidiary) to,
maintain its organizational existence and carry on its business in substantially
the same manner and in substantially the same line or lines of business or line
or lines of business reasonably related to the business now carried on and
maintained. Any Subsidiary pledging Collateral hereunder shall be organized as a
corporation, limited liability company, limited partnership or other legal
entity.
SECTION 5.16.    Dissolution. No Loan Party nor any Subsidiary of a Loan Party
(other than any Structured Subsidiary) shall suffer or permit dissolution or
liquidation either in whole or in part or redeem or retire any shares of its own
Capital Securities or that of any Subsidiary of a Loan Party (other than any
Structured Subsidiary), except: (1) through corporate or company reorganization
to the extent permitted by Section 5.17; and (2) Restricted Payments permitted
by Section 5.12.
SECTION 5.17.    Consolidations, Mergers and Sales of Assets. No Loan Party
will, nor will it permit any Subsidiary of a Loan Party (other than a Structured
Subsidiary) to, consolidate or merge with or into, or sell, lease or otherwise
transfer all or any substantial part of its assets to, any other Person, or
discontinue or eliminate any business line or segment, provided that (a)
pursuant to the consummation of an Acquisition permitted under Section 5.08 (but
not otherwise) a Loan Party may merge with another Person if (i) such Person was
organized under the laws of the United States of America or one of its states,
(ii) the Loan Party is the Person surviving such merger, (iii) immediately after
giving effect to such merger, no Default shall have occurred and be continuing,
and (iv) if the Borrower merges with another Loan Party, the Borrower is the
Person surviving such merger; (b) Subsidiaries of a Loan Party (excluding Loan
Parties) may merge with one another; and (c) the foregoing limitation on the
sale, lease or other transfer of assets and on the discontinuation or
elimination of a business line or segment shall not prohibit (1) a transfer of
assets or the discontinuance or elimination of a business line or segment (in a
single


Conformed Credit Agreement - Page 77         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


transaction or in a series of related transactions) in the ordinary course of
business of the Borrower and its Subsidiaries (other than Structured
Subsidiaries) if, after giving effect thereto the Borrower and its Subsidiaries
shall be in compliance on a pro forma basis, after giving effect to such
transfer, discontinuation or elimination, with the terms and conditions of this
Agreement and (2) divestitures of Portfolio Investments in the ordinary course
of business of the Borrower and its Subsidiaries (other than Structured
Subsidiaries) if, after giving effect thereto (and to any concurrent
acquisitions of Portfolio Investments or payments of outstanding Loans or Other
Covered Indebtedness) the (A) Borrower and its Subsidiaries shall be in
compliance on a pro forma basis, after giving effect to any such divestiture,
with the terms and conditions of this Agreement, and (B) the Covered Debt Amount
does not exceed the Borrowing Base; provided, however, that upon the occurrence
and during the continuance of a Default or an Event of Default, the Borrower
shall not sell, transfer or otherwise dispose of any asset (including without
limitation any Portfolio Investment) without the prior written consent of the
Administrative Agent. Notwithstanding the foregoing, a Loan Party may sell,
transfer or otherwise dispose of Portfolio Investments originated or purchased
by the Borrower and transferred to a Structured Subsidiary so long as (x) prior
to and after giving effect to such sale, transfer or other disposition (and any
concurrent acquisitions of Portfolio Investments or payment of outstanding
Loans) the Covered Debt Amount does not exceed the Borrowing Base and no Default
exists and the Borrower delivers to the Administrative Agent a certificate of a
Responsible Officer to such effect, and (y) either (i) the amount by which the
Borrowing Base exceeds the Covered Debt Amount immediately prior to such release
is not diminished as a result of such release or (ii) the Borrowing Base
immediately after giving effect to such release is at least 120100% of the
Covered Debt Amount.
SECTION 5.18.    Use of Proceeds. No portion of the proceeds of any Advance will
be used by the Borrower or any Subsidiary (i) in connection with, either
directly or indirectly, any tender offer for stock of any corporation with a
view towards obtaining control of such other corporation (other than a Portfolio
Investment; provided that the board of directors or comparable governing body of
the Obligor in which such Investment is made has approved such offer and change
of control), (ii) directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of purchasing or carrying any Margin Stock, or (iii) for
any purpose in violation of any applicable law or regulation. Except as
otherwise provided herein, the proceeds of the Advances shall be used: (i) for
working capital and other lawful corporate purposes of the Loan Parties, (ii) to
pay fees and expenses incurred in connection with this Agreement and (iii) for
investments in Portfolio Investments. No part of the proceeds of any Advance
will be used, whether directly or indirectly, for any purpose that would violate
any rule or regulation of the Board of Governors of the Federal Reserve System,
including Regulations T, U or X.
SECTION 5.19.    Compliance with Laws; Payment of Taxes. Each Loan Party will,
and will cause each Subsidiary of a Loan Party and each member of the Controlled
Group to, comply in all material respects with Applicable Laws (including but
not limited to ERISA and the Patriot Act), regulations and similar requirements
of governmental authorities (including but not limited to PBGC), except where
the necessity of such compliance is being contested in good faith through
appropriate proceedings diligently pursued. Each Loan Party will, and will cause
each Subsidiary of a Loan Party to, pay promptly, prior to delinquency, all
taxes, assessments, governmental charges, claims for labor, supplies, rent and
other obligations which, if unpaid, might become a lien against the property of
a Loan Party or any Subsidiary of a Loan Party, except liabilities being
contested in good faith by appropriate proceedings diligently pursued and
against which, if requested by the Administrative Agent, the Borrower shall have
set up reserves in accordance with GAAP.
SECTION 5.20.    Insurance. Each Loan Party will maintain, and will cause each
Subsidiary of a Loan Party to maintain (either in the name of such Loan Party or
in such Subsidiary’s own name), with financially sound and reputable insurance
companies, insurance on all its Property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies of established repute engaged in the same or similar business. Upon
request, the Loan Parties


Conformed Credit Agreement - Page 78         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


shall promptly furnish the Administrative Agent copies of all such insurance
policies or certificates evidencing such insurance and such other documents and
evidence of insurance as the Administrative Agent shall request.
SECTION 5.21.    Change in Fiscal Year. No Loan Party will make any significant
change in accounting treatment or reporting practices, except as required or
permitted by GAAP, or change its Fiscal Year (except to conform with the Fiscal
Year of the Borrower) without the consent of the Required Lenders.
SECTION 5.22.    Maintenance of Property. Each Loan Party shall, and shall cause
each Subsidiary of a Loan Party to, maintain all of its properties and assets in
good condition, repair and working order, ordinary wear and tear excepted.
SECTION 5.23.    Environmental Notices. Each Loan Party shall furnish to the
Lenders and the Administrative Agent prompt written notice of all Environmental
Liabilities, pending, threatened or anticipated Environmental Proceedings,
Environmental Notices, Environmental Judgments and Orders, and Environmental
Releases at, on, in, under or in any way affecting in any material respects the
Properties or any adjacent property, and all facts, events, or conditions that
could lead to any of the foregoing.
SECTION 5.24.    Environmental Matters. No Loan Party or any Subsidiary of a
Loan Party will, and the Loan Parties shall use commercially reasonable efforts
not to permit any Third Party to, use, produce, manufacture, process, treat,
recycle, generate, store, dispose of, manage at, or otherwise handle or ship or
transport to or from the Properties any Hazardous Materials except for Hazardous
Materials such as cleaning solvents, pesticides and other similar materials
used, produced, manufactured, processed, treated, recycled, generated, stored,
disposed, managed or otherwise handled in minimal amounts in the ordinary course
of business in compliance with all applicable Environmental Requirements.
SECTION 5.25.    Environmental Release. Each Loan Party agrees that upon the
occurrence of an Environmental Release at, under or on any of the Properties it
will act immediately to investigate the extent of, and to take appropriate
remedial action to eliminate, such Environmental Release, whether or not ordered
or otherwise directed to do so by any Environmental Authority.
SECTION 5.26.    Depository Accounts. The Borrower shall transfer, to the extent
practical to do so, all of its depository accounts (other than any custody
account subject to a Custodial Agreement) to EverBank not later than 90 days
after the Restatement Date.


SECTION 5.27.    Transactions with Affiliates. No Loan Party nor any Subsidiary
of a Loan Party (other than Structured Subsidiaries) shall enter into, or be a
party to, any transaction with any Affiliate of a Loan Party or such Subsidiary
(which Affiliate is not a Loan Party or a Subsidiary of a Loan Party), except as
permitted by law and in the ordinary course of business and pursuant to
reasonable terms which are no less favorable to the Loan Party or such
Subsidiary than would be obtained in a comparable arm’s length transaction with
a Person which is not an Affiliate.
SECTION 5.28.    Joinder of Subsidiaries.
(a)    The Loan Parties shall cause any (i) Person which becomes a Domestic
Subsidiary of a Loan Party (other than a Foreclosed Subsidiary or a Structured
Subsidiary) after the Closing Date, or (ii) any Structured Subsidiary which is a
Domestic Subsidiary (or a non-Domestic Subsidiary in the event that Section
956(d) of the Code is repealed or modified in a manner such that no deemed


Conformed Credit Agreement - Page 79         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


distribution shall be considered to occur as a result of the non-Domestic
Subsidiary being subject to this Section 5.28(a)) and which no longer
constitutes a “Structured Subsidiary” pursuant to the definition thereof (in
which case such Person shall be deemed to be a “new” Subsidiary for purposes of
this Section 5.28), to become a party to, and agree to be bound by the terms of,
this Agreement, the Security Agreement, the Pledge Agreement and the other Loan
Documents pursuant to a Joinder Agreement in the form attached hereto as Exhibit
I and otherwise satisfactory to the Administrative Agent in all respects and
executed and delivered to the Administrative Agent within ten (10) Business Days
after the day on which such Person became a Domestic Subsidiary (or such
Structured Subsidiary no longer qualifying as such). The Loan Parties shall also
cause the items specified in Section 3.01(c), (e), (g) and (h) to be delivered
to the Administrative Agent concurrently with the instrument referred to above,
modified appropriately to refer to such instrument and such Subsidiary or former
Structured Subsidiary.
(b)    The Loan Parties shall, or shall cause any Subsidiary (other than any
Structured Subsidiary) (the “Pledgor Subsidiary”) to pledge: (a) the lesser of
(A) 65% of the voting and non-voting Capital Securities or equivalent equity
interests or (B) the entire interest owned by the Loan Parties and such Pledgor
Subsidiary, of any Person which becomes a Foreign Subsidiary (other than any
Structured Subsidiary) after the Closing Date; provided, that no such pledge
shall be required to the extent that it would result in the Loan Parties and the
Pledgor Subsidiaries pledging, in the aggregate, more than 65% of the voting and
non-voting Capital Securities or equivalent equity interest in such Foreign
Subsidiary; provided, further, that the immediately preceding proviso shall not
apply in the event that Section 956(d) of the Code is repealed or modified in a
manner such that no deemed distribution shall be considered to occur as a result
of such Foreign Subsidiary being subject to this Section 5.28(b) and (b) the
entire interest owned by the Loan Parties and such Pledgor Subsidiary, of the
Capital Securities or equivalent equity interest in any Person which becomes a
Domestic Subsidiary (other than any Structured Subsidiary) after the Closing
Date, all pursuant to a Joinder Agreement described above executed and delivered
by the Loan Parties or such Pledgor Subsidiary to the Administrative Agent
within ten (10) Business Days after the day on which such Person became a
Domestic Subsidiary (other than a Structured Subsidiary) and shall deliver to
the Collateral Custodian, as bailee for the Administrative Agent, such shares of
capital stock together with stock powers executed in blank. The Loan Parties
shall also cause the items specified in Section 3.01(c), (e), (g) and (h) to be
delivered to the Administrative Agent concurrently with the Joinder Agreement
referred to above, modified appropriately to refer to such Joinder Agreement,
the pledgor and such Subsidiary (other than any Structured Subsidiary).
(c)    Once any Subsidiary becomes a party to this Agreement in accordance with
Section 5.28(a) or any Capital Securities (or equivalent equity interests) of a
Subsidiary are pledged to the Administrative Agent in accordance with Section
5.28(b), such Subsidiary thereafter shall remain a party to this Agreement and
the Capital Securities (or equivalent equity interests) in such Subsidiary
(including, without limitation, all initial Subsidiaries) shall remain subject
to the pledge to the Administrative Agent, as the case may be, even if such
Subsidiary ceases to be a Subsidiary; provided that if a Subsidiary ceases to be
a Subsidiary of the Borrower as a result of the Borrower's transfer or sale of
all of the Capital Securities of such Subsidiary owned by Borrower in accordance
with and to the extent permitted by the terms of Section 5.17, the
Administrative Agent and the Lenders agree to release such Subsidiary from this
Agreement and release the Capital Securities of such Subsidiary from the Pledge
Agreement.
(d)    The Borrower acknowledges that the Administrative Agent and the Lenders
have agreed to exclude each Structured Subsidiary as a Loan Party only for so
long as such Person qualifies as a “Structured Subsidiary” pursuant to the
definition thereof, and thereafter such Person shall no


Conformed Credit Agreement - Page 80         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


longer constitute a “Structured Subsidiary” for any purpose of this Agreement or
any other Loan Document.
SECTION 5.29.    No Restrictive Agreement. No Loan Party will, nor will any Loan
Party permit any of its Subsidiaries (other than Structured Subsidiaries) to,
enter into, after the date of this Agreement, any indenture, agreement,
instrument or other arrangement that, directly or indirectly, prohibits or
restrains, or has the effect of prohibiting or restraining, or imposes
materially adverse conditions upon, any of the following by the Loan Party or
any such Subsidiary: (i) the incurrence or payment of Debt, (ii) the granting of
Liens (other than normal and customary restrictions on the granting of Liens on
Capital Securities issued by a Person other than a Subsidiary in respect of any
Portfolio Investment made in the ordinary course of business) or (iii) the
making of loans, advances or Investments or the sale, assignment, transfer or
other disposition of property, real, personal or mixed, tangible. No Loan Party
will, nor will any Loan Party permit any of its Subsidiaries (other than any
Structured Subsidiary) to, enter into, after the date of this Agreement, any
indenture, agreement, instrument or other arrangement that, directly or
indirectly, prohibits or restrains, or has the effect of prohibiting or
restraining, or imposes materially adverse conditions upon, the ability of the
Loan Party or any of its Subsidiaries (other than any Structured Subsidiary) to
declare or pay Restricted Payments or other distributions in respect of Capital
Securities of the Loan Party or any Subsidiary (other than any Structured
Subsidiary).
SECTION 5.30.    Partnerships and Joint Ventures. Without the prior written
consent of the Required Lenders, no Loan Party shall become a general partner in
any general or limited partnership or a joint venturer in any joint venture.
SECTION 5.31.    Additional Debt. No Loan Party or Subsidiary of a Loan Party
shall directly or indirectly issue, assume, create, incur or suffer to exist any
Debt or the equivalent (including obligations under capital leases), except for:
(a) the Debt owed to the Lenders and Hedge Counterparties under the Loan
Documents; (b) the Debt existing and outstanding on the Restatement Date
described on Schedule 5.31; (c) purchase money Debt hereafter incurred by the
Borrower or any of its Subsidiaries to finance the purchase of equipment so long
as (i) such Debt when incurred shall not exceed the purchase price of the
asset(s) financed, and (ii) the aggregate outstanding principal amount of all
Debt permitted under this clause (c) shall not at any time exceed $1,000,000.00;
(d) convertible Debt incurred after the date hereof with a maturity when
incurred not less than one year after the Termination Date (after giving effect
to any extensions of the Termination Date which have been exercised at the time
of incurrence of the Debt but not giving effect to any extensions exercised
after the incurrence of such Debt) and with terms no more restrictive than those
in this Agreement, so long as such Debt is (i) unsecured and (ii) subject to
subordination terms as are market for such Debt, including indefinite payment
blockage on any payment default with respect to the Obligations (after the
expiration of any cure periods) and not less than one year payment blockage on
any non-payment default with respect to the Obligations (after the expiration of
any cure periods); (e) Debt owing to a Loan Party that is incurred as the
borrower of a loan or advance permitted under Section 5.11(iii); and (f) Debt of
Structured Subsidiaries; provided that on the date that such Debt is incurred
(for clarity, with respect to revolving loan facilities or staged advance loan
facilities, “incurrence” shall be deemed to take place at the time such facility
is entered into, and not upon each borrowing thereunder) the Borrower is in pro
forma compliance with each of the covenants for which compliance must be
regularly certified pursuant to Section 5.01(c) after giving effect to the
incurrence thereof and on the date of such incurrence Borrower delivers to the
Administrative Agent a certificate of a Responsible Officer to such effect. For
the avoidance of doubt, any convertible Debt incurred after the date hereof
shall not be deemed to be in violation of clause (d) as a result of extensions
to the Termination Date effective after the original incurrence of such
convertible Debt.
SECTION 5.32.    Post-closing Termination of Accounts. Not later than 90 days
after the Restatement Date, the Loan Parties shall terminate and close the
existing bank accounts identified


Conformed Credit Agreement - Page 81         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


on Schedule 4.30 hereto, and at all times shall cause all amounts in such
existing accounts to be transferred, on each Business Day, to the corresponding
new account so identified on Schedule 4.30.
SECTION 5.33.    Modifications of Organizational Documents. The Borrower shall
not, and shall not permit any Loan Party or other Subsidiary to, amend,
supplement, restate or otherwise modify its Organizational Documents or
Operating Documents or other applicable document if such amendment, supplement,
restatement or other modification has or would reasonably be expected to have a
Material Adverse Effect.
SECTION 5.34.    ERISA Exemptions. The Loan Parties shall not permit any of
their respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Code and the respective regulations promulgated
thereunder.
SECTION 5.35.    Hedge Transactions. The Loan Parties will not, and will not
permit any of their Subsidiaries (other than Structured Subsidiaries) to, enter
into any Hedge Transaction, other than Hedge Transactions entered into in the
ordinary course of business to hedge or mitigate risks to which the Loan Parties
are exposed in the conduct of their business or the management of their
liabilities. Solely for the avoidance of doubt, the Borrower acknowledges that a
Hedge Transaction entered into for speculative purposes or of a speculative
nature (which shall be deemed to include any Hedge Transaction under which any
Loan Party is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any common stock or any Debt or (ii) as a
result of changes in the market value of any common stock or any Debt) is not a
Hedge Transaction entered into in the ordinary course of business to hedge or
mitigate risks.
SECTION 5.36.    Performance of Loan Documents. Each Loan Party will at its own
expense duly fulfill and comply with all obligations on its part to be fulfilled
or complied with under or in connection with the Collateral and all documents
related thereto and will do nothing to impair the rights of any Loan Party or
the Administrative Agent, as agent for the Secured Parties, or of the Secured
Parties in, to and under the Collateral. Each Loan Party shall clearly and
unambiguously set forth, in a manner reasonably satisfactory to the
Administrative Agent, in its financial statements filed with the Securities and
Exchange Commission that the Administrative Agent, as agent for the Secured
Parties has the interest therein granted by the Loan Parties pursuant to the
Loan Documents.
SECTION 5.37.    Operating Leases. No Loan Party nor any Subsidiary of a Loan
Party shall create, assume or suffer to exist any operating lease except
operating leases which: (A) (1) are entered into in the ordinary course of
business, and (2) the aggregate indebtedness, liabilities and obligations of the
Loan Parties under all such operating leases during any period of four (4)
consecutive Fiscal Quarters shall at no time exceed $500,000; (B) are between a
Borrower or Guarantor, as landlord and a Borrower or Guarantor as tenant; or
(C) are set forth on Schedule 5.37.
SECTION 5.38.    [Intentionally omitted].
SECTION 5.39.    Compliance with Investment Policies and Investment Documents.
The Borrower shall, and shall cause its Subsidiaries (other than Structured
Subsidiaries) to, comply at all times with its Investment Policies in all
material respects and, at their own expense, timely and fully perform and comply
with all material provisions, covenants and other promises required to be
observed by each of them under the Portfolio Investments and the related
Investment Documents. The Borrower shall furnish to the Administrative Agent,
prior to its effective date, prompt notice of any changes in the Investment
Policies and shall not agree to or otherwise permit to occur any modification of
the Investment Policies in any manner that would or would reasonably be expected
to adversely affect the interests or remedies of the Administrative Agent or the
Secured Parties under this Agreement or any Loan


Conformed Credit Agreement - Page 82         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


Document or impair the collectability of any Portfolio Investment without the
prior written consent of the Administrative Agent (in its sole discretion).
SECTION 5.40.    Delivery of Collateral to Collateral Custodian. As soon as
reasonably practical after making a Portfolio Investment but in no event greater
than within sixty (60) days, the Borrower shall deliver possession of all
“instruments” (within the meaning of Article 9 of the UCC) not constituting part
of “chattel paper” (within the meaning of Article 9 of the UCC) that evidence
any Investment, including all original promissory notes, and certificated
securities to the Administrative Agent for the benefit of the Secured Parties,
or to a Collateral Custodian on its behalf, indorsed in blank without recourse
and transfer powers executed in blank, as applicable; provided, however, that
notwithstanding the foregoing, with respect to any Pre-Positioned Investment,
the Borrower shall (i) have a copy of the executed note, if any, evidencing such
Pre-Positioned Investment and any certificates representing Capital Securities
pledged in connection with such Pre-Positioned Investment faxed to a Collateral
Custodian on the applicable date of Borrowing or Swing Borrowing with the
original to be received by such Collateral Custodian within five (5) Business
Days after such date of Borrowing or Swing Borrowing; provided that, prior to
delivery thereof, such original and endorsement are held in the custody of a
bailee that has delivered a valid, binding and effective Bailee Agreement to the
Administrative Agent.
SECTION 5.41.    Custody Agreements. The Borrower shall not permit any Loan
Party, and the Borrower shall not permit the Adviser, on behalf of the Borrower,
to enter into any custody agreement or equivalent arrangement with any person to
hold securities, cash or other assets of any Loan Party unless the Person acting
as custodian shall have delivered a Custodial Agreement and, if requested by the
Administrative Agent, a control agreement, to the Administrative Agent (in each
case in form and substance satisfactory to the Administrative Agent). Each Loan
Party agrees that it shall not amend, modify or supplement any Custodial
Agreement without the prior, written approval of the Administrative Agent, and
the Borrower shall immediately deliver true and complete copies of such
amendment, modification or supplement to Administrative Agent and its counsel.
SECTION 5.42.    Adviser Information Reports. The Borrower shall deliver to the
Administrative Agent any and all periodic and special reports required by
Sections 4(b)(i) and 4(b)(ii) of the Advisory Agreement, immediately upon
receipt of such reports from Adviser, to the extent such reports are not
publicly filed.
SECTION 5.43.    Notice of Adviser Events and Certain Breaches.
(a) The Borrower will, upon receipt of notice or discovery thereof, promptly
send to the Administrative Agent written notice of (i) any material breach of
any representation, warranty, agreement or covenant under the Advisory Agreement
or any occurrence of an event for which the Adviser may terminate the Advisory
Agreement for cause, (ii) any material breach of any representation, warranty,
agreement or covenant under the Sub-Advisory Agreement or any occurrence of an
event for which the Sub-Adviser may terminate the Sub-Advisory Agreement for
cause, (iii) any event or occurrence that, upon notice, or upon the passage of
time or both, would constitute such a material breach or event described in
clauses (i) and (ii), in each case, promptly upon learning thereof, and (iv) the
occurrence of each Adviser Event. In addition, no later than five Business Days
following the Borrower’s discovery or notice of the occurrence of any of the
events described in clauses (i)-(iii), the Borrower will provide to the
Administrative Agent a written statement of the chief financial officer,
controller, or chief executive officer of the Borrower setting forth the details
of such event and the action that the Borrower proposes to take with respect
thereto.
(b) Upon Borrower’s discovery or receipt of notice that the Advisory Agreement
may be terminated, the Borrower shall give immediate notice of such potential
termination to the


Conformed Credit Agreement - Page 83         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


Administrative Agent (“Adviser Termination Notice”). If the Borrower elects to
terminate the Advisory Agreement, the Borrower shall, subject to the approval of
the Borrower’s board of directors and stockholders and the consent of the
Administrative Agent, such consent not to be unreasonably withheld, conditioned
or delayed, (i) identify a successor Adviser, and (ii) engage such successor
Adviser in accordance with applicable Law and the Borrower’s Organizational
Documents to perform obligations similar to those performed by the Adviser under
the Advisory Agreement.
SECTION 5.44.    Custodial Agreements. Borrower (a) shall promptly provide to
Adviser true and correct copies of each Custodial Agreement, including any
amendments, modifications, supplements or replacements thereof, and (b) shall
cause Adviser to comply with all terms and conditions of the Control Agreement
and any other Custodial Agreement.
SECTION 5.45.    Amendments, Waivers, and Termination of the Advisory Agreement
and Sub-Advisory Agreement. Borrower shall not make any material amendment,
waiver or other modification of any provision of the Advisory Agreement without
the written agreement of the Administrative Agent.
SECTION 5.46.    Anti-Hoarding of Assets at Structured Subsidiaries. If any
Structured Subsidiary is not prohibited by any law, rule or regulation or by any
contract or agreement relating to Debt from distributing all or any portion of
its assets to a Loan Party, then such Structured Subsidiary shall, if a
Significant Unsecured Indebtedness Event has occurred and is continuing,
distribute to a Loan Party the amount of assets held by such Structured
Subsidiary that such Structured Subsidiary is permitted to distribute and that,
in the good faith judgment of the Borrower, such Structured Subsidiary does not
reasonably expect to utilize, in the ordinary course of business, to obtain or
maintain a financing from an unaffiliated third party; provided, further,
however, that if a Significant Unsecured Indebtedness Event has occurred and is
continuing and the value of the assets owned by such Structured Subsidiary
significantly exceeds the amount of Debt of such Structured Subsidiary, even if
such Structured Subsidiary is prohibited by any contract or agreement relating
to Debt from distributing all or any portion of its assets to a Loan Party, the
Borrower shall use its commercially reasonable efforts to take such action as is
necessary to cause such Structured Subsidiary to become a Loan Party or
distribute assets to a Loan Party in an amount equal to the amount of assets
held by such Structured Subsidiary that, in the good faith judgment of the
Borrower, such Structured Subsidiary does not reasonably expect to utilize, in
the ordinary course of business, to obtain or maintain a financing from an
unaffiliated third party that includes advance rates that are substantially
comparable to market terms for substantially similar debt financings at such
time of determination.
ARTICLE VI
DEFAULTS
SECTION 6.01.    Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
(a)    the Borrower shall fail to pay when due any principal of any Advance
(including, without limitation, any Advance or portion thereof to be repaid
pursuant to Section 2.11) or shall fail to pay any interest on any Advance
within three Business Days after such interest shall become due, or any Loan
Party shall fail to pay any fee or other amount payable hereunder within three
Business Days after such fee or other amount becomes due; or
(b)    any Loan Party shall fail to observe or perform any covenant contained in
Section 5.01(e) and (i), 5.02(ii) and (iii), 5.03, 5.04, 5.05, 5.06, 5.07, 5.08,
5.09, 5.10, 5.12, 5.13, 5.14, 5.16, 5.17, 5.18, 5.29, 5.31, 5.33, 5.34, 5.41,
5.44, and 5.46; or


Conformed Credit Agreement - Page 84         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


(c)    any Loan Party shall fail to observe or perform any covenant or agreement
contained or incorporated by reference in this Agreement (other than those
covered by clause (a) or (b) above or clauses (n) or (q) below) or any other
Loan Document; provided that such failure continues for (1) ten (10) days in the
case of Section 5.01, Section 5.11 or 5.27 or (2) otherwise, thirty days, in
each case after the earlier of (A) the first day on which any Loan Party has
knowledge of such failure or (B) written notice thereof has been given to the
Borrower by the Administrative Agent at the request of any Lender; or
(d)    any representation, warranty, certification or statement made or deemed
made by the Loan Parties in Article IV of this Agreement, any other Loan
Document or in any financial statement, material certificate or other material
document or report delivered pursuant to any Loan Document shall prove to have
been untrue or misleading in any material respect when made (or deemed made); or
(e)    any Loan Party or any Subsidiary of a Loan Party shall fail to make any
payment in respect of Debt (other than the Notes) having an aggregate principal
amount in excess of $500,000.00 after expiration of any applicable cure or grace
period; or
(f)    any event or condition shall occur which results in the acceleration of
the maturity of Debt outstanding of any Loan Party or any Subsidiary of a Loan
Party in an aggregate principal amount in excess of $500,000.00 or the mandatory
prepayment or purchase of such Debt by any Loan Party (or its designee) or such
Subsidiary of a Loan Party (or its designee) prior to the scheduled maturity
thereof, or enables (or, with the giving of notice or lapse of time or both,
would enable) the holders of such Debt or commitment to provide such Debt or any
Person acting on such holders’ behalf to accelerate the maturity thereof,
terminate any such commitment or require the mandatory prepayment or purchase
thereof prior to the scheduled maturity thereof, without regard to whether such
holders or other Person shall have exercised or waived their right to do so; or
(g)    any Loan Party or any Subsidiary of a Loan Party shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, administrator, custodian or other similar
official of it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally, or
shall admit in writing its inability, to pay its debts as they become due, or
shall take any corporate action to authorize any of the foregoing; or
(h)    an involuntary case or other proceeding shall be commenced against any
Loan Party or any Subsidiary of a Loan Party seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, administrator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed and unstayed for a period of
60 days; or an order for relief shall be entered against any Loan Party or any
Subsidiary of a Loan Party under the federal bankruptcy laws as now or hereafter
in effect; or
(i)    any Loan Party or any member of the Controlled Group shall fail to pay
when due any material amount which it shall have become liable to pay to the
PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate a
Plan or Plans shall be filed under Title IV of ERISA by any Loan Party, any
member of the Controlled Group, any plan administrator or any combination of


Conformed Credit Agreement - Page 85         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


the foregoing; or the PBGC shall institute proceedings under Title IV of ERISA
to terminate or to cause a trustee to be appointed to administer any such Plan
or Plans or a proceeding shall be instituted by a fiduciary of any such Plan or
Plans to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within 30 days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or
(j)    one or more judgments or orders for the payment of money in an aggregate
amount in excess of $500,000.00 (after taking into account the application of
insurance proceeds) shall be rendered against any Loan Party or any Subsidiary
of a Loan Party and such judgment or order shall continue unsatisfied and
unstayed for a period of 30 days; or
(k)    a federal tax lien shall be filed against any Loan Party or any
Subsidiary of a Loan Party under Section 6323 of the Code or a lien of the PBGC
shall be filed against any Loan Party or any Subsidiary of a Loan Party under
Section 4068 of ERISA and in either case such lien shall remain undischarged for
a period of 30 days after the date of filing; or
(l)    a Change in Control shall occur; or
(m)    the Administrative Agent, as agent for the Secured Parties, shall fail
for any reason to have a valid first priority security interest in any of the
Collateral (other than by reason of any act or omission solely on behalf of the
Administrative Agent); or
(n)    a default or event of default shall occur and be continuing under any of
the Collateral Documents or any Loan Party shall fail to observe or perform any
material obligation to be observed or performed by it under any Collateral
Document, and such default, event of default or failure to perform or observe
any obligation continues beyond any applicable cure or grace period provided in
such Collateral Document; or
(o)    a default or event of default shall occur and be continuing under any of
the Material Contracts that would reasonably be likely to have a Material
Adverse Effect or any Loan Party shall fail to observe or perform any material
provision or any payment obligation to be observed or performed by it under any
Material Contract, and such default, event of default or failure to perform or
observe any such provision or obligation continues beyond any applicable cure or
grace period provided in such Material Contract; or
(p)    (i) any of the Guarantors shall fail to pay when due any Guaranteed
Obligations (after giving effect to any applicable grace period) or shall fail
to pay any fee or other amount payable hereunder when due; or (ii) any Guarantor
shall disaffirm, contest or deny its obligations under Article X; or
(q)    if the Borrower at any time fails to own (directly or indirectly, through
Wholly Owned Subsidiaries) 100% of the outstanding shares of the voting stock,
voting membership interests or equivalent equity interests of each Guarantor; or
(r)    any Loan Party shall (or shall attempt to) disaffirm, contest or deny its
obligations under any Loan Document or any material provision of any Loan
Document for any reason ceases to be valid, binding and enforceable in
accordance with its terms; or
(s)    a Collateral Custodian that is in the possession of any Collateral (1)
shall (or shall attempt to) disaffirm, contest or deny its obligations under, or
terminates or attempts to terminate, or


Conformed Credit Agreement - Page 86         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


is in default of its obligations under, a Custodial Agreement or (2) ceases in
any respect to be acceptable to the Administrative Agent in its reasonable
discretion and, in each case, such Collateral Custodian is not replaced by, and
any Collateral held by such Collateral Custodian is not delivered to, a
replacement Collateral Custodian satisfactory to the Administrative Agent within
10 days after (A) the first date of such occurrence, in the case of clause (1)
or (B) the date written notice thereof has been given to the Borrower by the
Administrative Agent, in the case of clause (2); or
(t)    the Advisory Agreement or Sub-Advisory Agreement are terminated without
the prior written consent of the Required Lenders; or
(u)    the Borrower agrees or consents to, or otherwise permits any amendment,
modification, change, supplement or rescission of or to the Investment Policies
in whole or in part that has or would reasonably be expected to adversely affect
the interests or remedies of the Administrative Agent or the Secured Parties
under this Agreement or any Loan Document or impair the collectability of any
Portfolio Investment without the prior written consent of the Administrative
Agent; or
(v)    any two (2) of Sherri Schugart, Ryan SimsJanice Walker, David Covington,
Jeff Folkerts or Alejandro PalomaPalomo shall cease to be involved in the daily
operations of the Borrower, unless any such person shall have been replaced with
an individual, reasonably satisfactory to the Administrative Agent, not more
than ninety (90) days after such person shall have ceased such involvement; or


(w)    the occurrence of any event, act or condition which the Required Lenders
determine either does or has a reasonable probability of causing a Material
Adverse Effect,
then, and in every such event, the Administrative Agent shall (i), in its sole
discretion or if requested by the Required Lenders, by written notice to the
Borrower (i) terminate the Revolver Commitments and they shall thereupon
terminate and (ii) if requested by the Required Lenders, by notice to the
Borrower declare the Notes (together with accrued interest thereon) and all
other amounts payable hereunder and under the other Loan Documents to be, and
the Notes (together with all accrued interest thereon) and all other amounts
payable hereunder and under the other Loan Documents shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Loan Parties; provided that
if any Event of Default specified in clause (g) or (h) above occurs with respect
to any Loan Party or any Subsidiary of a Loan Party, without any notice to any
Loan Party or any other act by the Administrative Agent or the Lenders, the
Revolver Commitments shall thereupon automatically terminate and the Notes
(together with accrued interest thereon) and all other amounts payable hereunder
and under the other Loan Documents shall automatically become immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Loan Parties. Notwithstanding the
foregoing, the Administrative Agent shall have available to it all rights and
remedies provided under the Loan Documents (including, without limitation, the
rights of a secured party pursuant to the Collateral Documents) and in addition
thereto, all other rights and remedies at law or equity, and the Administrative
Agent shall exercise any one or all of them at the request of the Required
Lenders.
SECTION 6.02.    Notice of Default. The Administrative Agent shall give written
notice to the Borrower of any Default under Section 6.01(c) promptly upon being
requested to do so by any Lender and shall thereupon notify all the Lenders
thereof.
SECTION 6.03.    [Intentionally omitted.]


Conformed Credit Agreement - Page 87         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


SECTION 6.04.    Allocation of Proceeds. If an Event of Default has occurred and
not been waived, and the maturity of the Notes has been accelerated pursuant to
Article VI hereof, all payments received by the Administrative Agent hereunder
or under the other Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrower or any other Loan
Party hereunder or under the other Loan Documents, shall be applied by the
Administrative Agent in the following order:
(a)    To payment of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Administrative Agent and amounts payable
under Article VIII and Section 2.12) payable to the Administrative Agent in its
capacity as such; and then
(b)    To payment of that portion of the Obligations constituting indemnities,
Credit Party Expenses and other amounts (other than principal, interest and
fees) payable to the Lenders (including fees, charges and disbursements of
counsel to the respective Lenders and amounts payable under Article VIII and
Section 2.12), ratably among them in proportion to the amounts described in this
clause payable to them; and then
(c)    To payment of that portion of the Obligations constituting accrued and
unpaid interest on the Advances and other Obligations, and fees (including
unused commitment fees and Upfront Lender fees), ratably among the Lenders in
proportion to the respective amounts described in this clause payable to them;
and then
(d)    To payment of that portion of the Obligations constituting unpaid
principal of the Swing Advances; and then
(e)    To payment of that portion of the Obligations constituting unpaid
principal of the Revolver Advances, ratably among the Lenders in proportion to
the respective amounts described in this clause held by them; and then
(f)    To payment of all other Obligations (excluding any Obligations arising
from Cash Management Services and Bank Products), ratably among the Secured
Parties in proportion to the respective amounts described in this clause held by
them; and then
(g)    To payment of all other Obligations arising from Bank Products and Cash
Management Services to the extent secured under the Collateral Documents,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause held by them; and then
(h)    The balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.
ARTICLE VII
THE ADMINISTRATIVE AGENT
SECTION 7.01.    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints EverBankTIAA to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders and neither the Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.


Conformed Credit Agreement - Page 88         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


SECTION 7.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders
SECTION 7.03.    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and


(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.05 and 6.01) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


SECTION 7.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or


Conformed Credit Agreement - Page 89         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of an Advance that by its terms must be fulfilled to the satisfaction of
a Lender the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Advance. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
SECTION 7.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
SECTION 7.06.    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the United States of America, or an Affiliate
of any such bank with an office in the United States of America. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub‑agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
SECTION 7.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed


Conformed Credit Agreement - Page 90         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
SECTION 7.08.    [Intentionally omitted.]
SECTION 7.09.    Other Agents. The Borrower and each Lender hereby acknowledges
that any Lender designated as an “Agent” on the signature pages hereof (other
than the Administrative Agent) shall not have any obligations, duties or
liabilities hereunder other than in its capacity as a Lender.
SECTION 7.10.    Hedging Agreements, Cash Management Services and Bank Products.
Except as otherwise expressly set forth herein or in any Collateral Document, no
Bank Product Bank, Cash Management Bank or Hedge Counterparty that obtains the
guarantees hereunder or any Collateral by virtue of the provisions hereof or of
any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) or any Guaranty (including the release or
impairment of any Guaranty) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article VII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under or related to Cash Management Services, Bank Products and Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank, Bank Product Bank
or Hedge Counterparty, as the case may be.
ARTICLE VIII
CHANGE IN CIRCUMSTANCES; COMPENSATION
SECTION 8.01.    Changes Regarding Interest Rate.
SECTION 8.01.(a)    Basis for Determining Interest Rate Inadequate or Unfair. If
on or prior to the first day of any Interest Period:
(ai)    the Administrative Agent reasonably determines that deposits in Dollars
(in the applicable amounts) are not being offered in the relevant market for
such Interest Period, or
(bii)    the Required Lenders advise the Administrative Agent that the LIBO Rate
as determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding the Euro-Dollar Advances for such Interest
Period,
the Administrative Agent shall forthwith give written notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Euro-Dollar Advances specified in such
notice, or to permit continuations or conversions into Euro-Dollar Advances,
shall be suspended. Unless the Borrower notifies the Administrative Agent at
least two (2) Euro-Dollar Business Days before the date of any


Conformed Credit Agreement - Page 91         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


Borrowing or Swing Borrowing of Euro-Dollar Advances for which a Notice of
Borrowing has previously been given, or continuation or conversion into such
Euro-Dollar Advances for which a Notice of Continuation or Conversion has
previously been given, that it elects not to borrow or so continue or convert on
such date, such Borrowing or Swing Borrowing shall instead be made as an ABR
Borrowing, or such Euro-Dollar Advance shall be converted to an ABR Advance.


(b)     Effect of Benchmark Transition Event.


(i)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of LIBO Rate with a Benchmark
Replacement pursuant to this Section 8.01(b) will occur prior to the applicable
Benchmark Transition Start Date.
(ii)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right, in its sole discretion, to make Benchmark Replacement Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such Benchmark
Replacement Conforming Changes will become effective without any further action
or consent of any other party to this Agreement.
(iii)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
8.01(b), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 8.01(b).
(iv)    Benchmark Unavailability Period. Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrower may
revoke any request for a Euro-dollar Borrowing of, conversion to or continuation
of Euro-dollar Advances to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
ABR Advances. During any Benchmark


Conformed Credit Agreement - Page 92         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


Unavailability Period, the component of ABR based upon LIBO Rate will not be
used in any determination of ABR.
(c)    The Administrative Agent and the Borrower do not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to this Section 8.01, will be similar to, or produce the
same value or economic equivalence of, LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate or other rates in the
definition of “LIBO Rate” prior to its discontinuance or unavailability.


SECTION 8.02.    Illegality. If, a Change in Law shall make it unlawful or
impossible for any Lender (or its Lending Office) to make, maintain or fund its
Euro-Dollar Advances and such Lender shall so notify the Administrative Agent,
the Administrative Agent shall forthwith give written notice thereof to the
other Lenders and the Borrower, whereupon until such Lender notifies the
Borrower and the Administrative Agent that the circumstances giving rise to such
suspension no longer exist, the obligation of such Lender to make or permit
continuations or conversions of Euro-Dollar Advances shall be suspended. Before
giving any notice to the Administrative Agent pursuant to this Section, such
Lender shall designate a different Lending Office if such designation will avoid
the need for giving such notice and will not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender. If such Lender shall determine that it
may not lawfully continue to maintain and fund any of its portion of the
outstanding Euro-Dollar Advances to maturity and shall so specify in such
notice, the Borrower shall immediately prepay in full the then outstanding
principal amount of the Euro-Dollar Advances of such Lender, together with
accrued interest thereon and any amount due such Lender pursuant to Section
8.05. Concurrently with prepaying such Euro-Dollar Advances, the Borrower shall
borrow an ABR Advance in an equal principal amount from such Lender (on which
interest and principal shall be payable contemporaneously with the related
Euro-Dollar Advances of the other Lenders), and such Lender shall make such an
ABR Advance.
SECTION 8.03.    Increased Cost and Reduced Return.
(a)    If after the date hereof, a Change in Law or compliance by any Lender (or
its Leading Office) with any request or directive (whether or not having the
force of law) of any Authority shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the applicable
Euro-Dollar Reserve Percentage) with respect to this Agreement;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Euro-Dollar Advances by
such Lender or participation therein;


Conformed Credit Agreement - Page 93         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any Euro-Dollar Advance (or of maintaining its obligation
to make any such Advance), or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.


(ab)    If any Lender determines that any Change in Law affecting such Lender or
any Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Revolver Commitments of
such Lender or the Advances made by such Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
(bc)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
(cd)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).
SECTION 8.04.    ABR Advances Substituted for Affected Euro-Dollar Advances. If
(i) the obligation of any Lender to make or maintain a Euro-Dollar Advance has
been suspended pursuant to Section 8.02 or (ii) any Lender has demanded
compensation under Section 8.03, and the Borrower shall, by at least five (5)
Euro-Dollar Business Days’ prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Lender, then, unless and until such Lender notifies the Borrower
that the circumstances giving rise to such suspension or demand for compensation
no longer apply:
(a)    all Advances which would otherwise be made by such Lender as or permitted
to be continued as or converted into Euro-Dollar Advances shall instead be made
as or converted into ABR Advances, (in all cases interest and principal on such
Advances shall be payable contemporaneously with the related Euro-Dollar
Advances of the other Lenders), and
(b)    after its portion of the Euro-Dollar Advance has been repaid, all
payments of principal which would otherwise be applied to repay such Euro-Dollar
Advance shall be applied to repay its ABR Advance instead.


Conformed Credit Agreement - Page 94         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


In the event that the Borrower shall elect that the provisions of this Section
shall apply to any Lender, the Borrower shall remain liable for, and shall pay
to such Lender as provided herein, all amounts due such Lender under Section
8.03 in respect of the period preceding the date of conversion of such Lender’s
portion of any Advance resulting from the Borrower’s election.
SECTION 8.05.    Compensation. Upon the request of any Lender, delivered to the
Borrower and the Administrative Agent, the Borrower shall pay to such Lender
such amount or amounts as shall compensate such Lender for any loss, cost or
expense incurred by such Lender as a result of:
(a)    any payment or prepayment (pursuant to Sections 2.10, 2.11, 6.01, 8.02 or
otherwise) of a Euro-Dollar Advance on a date other than the last day of an
Interest Period for such Advance; or
(b)    any failure by the Borrower to prepay a Euro-Dollar Advance on the date
for such prepayment specified in the relevant notice of prepayment hereunder; or
(c)    any failure by the Borrower to borrow a Euro-Dollar Advance on the date
for the Borrowing of which such Euro-Dollar Advance is a part specified on the
Restatement Date;
such compensation to include, without limitation, an amount equal to the excess,
if any, of (x) the amount of interest which would have accrued on the amount so
paid or prepaid or not prepaid or borrowed for the period from the date of such
payment, prepayment or failure to prepay or borrow to the last day of the then
current Interest Period for such Euro-Dollar Advance (or, in the case of a
failure to prepay or borrow, the Interest Period for such Euro-Dollar Advance
which would have commenced on the date of such failure to prepay or borrow) at
the applicable rate of interest for such Euro-Dollar Advance provided for herein
over (y) the amount of interest (as reasonably determined by such Lender) such
Lender would have paid on deposits in Dollars of comparable amounts having terms
comparable to such period placed with it by leading lenders in the London
interbank market (if such Advance is a Euro-Dollar Advance).
ARTICLE IX
MISCELLANEOUS
SECTION 9.01.    Notices Generally.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:
(i)    if to the Borrower or any other Loan Party, to it at c/o Hines Interests
Limited Partnership, 2800 Post Oak Boulevard, Suite 4800, Houston, Texas 77056,
Attention of Ryan T. Sims; Telephone No. (713) 621-8000; Facsimile No. (713)
966-7660;


(ii)    if to the Administrative Agent, to EverBank Commercial Finance,
Inc.TIAA, FSB, at its address set forth on its signature page hereof, Attention
of John Dale; Facsimile No. (201) 770-4762; Telephone No. (856) 505-8163;
(iii)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been


Conformed Credit Agreement - Page 95         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(d)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
ANY MATERIALS OR INFORMATION PROVIDED BY OR ON BEHALF OF THE BORROWER OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM ANY MATERIALS OR INFORMATION PROVIDED BY OR ON BEHALF OF THE
BORROWER. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH ANY MATERIALS OR INFORMATION PROVIDED BY OR
ON BEHALF OF THE BORROWER OR THE PLATFORM. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender, the Sole Lead Arranger and Sole
Bookrunner or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of any materials or
information provided by or on behalf of the Borrower through the internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the Sole Lead Arranger and Sole
Bookrunner or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).


Conformed Credit Agreement - Page 96         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


SECTION 9.02.    No Waivers. No failure or delay by the Administrative Agent or
any Lender in exercising any right, power or privilege hereunder or under any
Note or other Loan Document shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VI for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 9.04, or (c) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Loan Party under the Bankruptcy Code or
any other applicable debtor relief law.


SECTION 9.03.    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Loan Parties shall, jointly and severally, pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii)  all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Advances made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Advances.
(b)    Indemnification by the Loan Parties. The Loan Parties shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof) and
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, penalties, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Advance or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
Environmental Releases on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent


Conformed Credit Agreement - Page 97         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
(c)    Reimbursement by Lenders. To the extent that a Loan Party for any reason
fails to pay any amount required under paragraph (a) or (b) of this Section to
be paid by it to the Administrative Agent (or any sub-agent thereof), or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this paragraph (c) are subject to
the provisions of Sections 9.10 and 9.13.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Advance or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
SECTION 9.04.    Setoffs; Sharing of Set-Offs; Application of Payments.
(a)    If an Event of Default shall have occurred and be continuing, each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or any such Affiliate to or
for the credit or the account of the Borrower or any other Loan Party against
any and all of the obligations of the Borrower or such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.


Conformed Credit Agreement - Page 98         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


(b)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Advances or other Obligations (excluding any Obligations arising under or
related to Cash Management Services, Bank Products and Hedging Agreements)
hereunder or under any other Loan Document resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Advances and accrued
interest thereon or other such Obligations (excluding any Obligations arising
under or related to Cash Management Services, Bank Products and Hedging
Agreements) greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Advances and such other Obligations (excluding any Obligations arising under
or related to Cash Management Services, Bank Products and Hedging Agreements) of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Advances and other amounts owing them, provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by a Loan Party pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
SECTION 9.05.    Amendments and Waivers.
(a)    Any provision of this Agreement, the Notes or any other Loan Documents
may be amended or waived if, but only if, such amendment or waiver is in writing
and is signed by the Borrower and the Required Lenders (and, if the rights or
duties of the Administrative Agent are affected thereby, by the Administrative
Agent); provided that no such amendment or waiver shall, unless signed by all
the Lenders, (i) increase the Revolver Commitment of any Lender or subject any
Lender to any additional obligation (it being understood and agreed that a
waiver of any condition precedent set forth in Section 3.02 or of any Default or
Event of Default is not considered an increase in Revolver Commitments of any
Lender or any Lender’s obligation to fund), (ii) reduce the principal of or
decrease the rate of interest on any Advance or decrease any fees hereunder,
(iii) defer the date fixed for any payment of principal of (including any
extension of the Termination Date but excluding mandatory prepayments) or
interest on any Advance or any fees hereunder; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate, (iv) reduce the amount of principal, decrease the amount of
interest or decrease the amount of fees due on any date fixed for the payment
thereof; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate, (v) change the
percentage of the Revolver Commitments or of the aggregate unpaid principal
amount of the Notes, or the percentage of Lenders, which shall be required for
the Lenders


Conformed Credit Agreement - Page 99         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


or any of them to take any action under this Section or any other provision of
this Agreement, (vi) change the application of any payments made under this
Agreement or the other Loan Documents in a manner that would alter any pro rata
sharing requirements, (vii) release, share or substitute all or substantially
all of the Collateral held as security for the Obligations, (viii) change or
modify the definition of “Required Lenders,” or this Section 9.05, or (ix)
change the definition of the term “Borrowing Base”, “Eligible Portfolio
Investment”, “Unrestricted Cash and Cash Equivalents” or any component
definition of any of them if as a result thereof the amounts available to be
borrowed by the Borrower would be increased without the consent of each Lender,
provided that the foregoing shall not limit the discretion of the Administrative
Agent to change, establish or eliminate any reserves or to make determinations
with respect to the eligibility or value of any Investment, (x) release any
guaranty given to support payment of the Guaranteed Obligations, or (xi) amend
or waive any provision of the Loan Documents in any manner that permits a
Defaulting Lender to cure its status as a Defaulting Lender without requiring
such Defaulting Lender to pay in full its unfunded obligations. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver, or consent hereunder (and any
amendment, waiver, or consent which by its terms requires the consent of all
Lenders may be effected with the consent of all Lenders other than Defaulting
Lenders) provided that, without in any way limiting Section 9.08, any such
amendment, waiver, or consent that would increase or extend the term of the
Revolver Commitment or Revolver Advances of such Defaulting Lender, extend the
date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender. Notwithstanding the foregoing, (1) the Hedging
Agreements, any agreement with the Administrative Agent and the agreements
evidencing the Bank Products and Cash Management Services may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto and (2) any Commitment Increase meeting the conditions set forth
in Section 2.14 shall not require the consent of any Lender other than those
Lenders, if any, which have agreed to increase their Revolver Commitment in
connection with the proposed Commitment Increase.
(b)    Notwithstanding anything in clause (a), (i) unless also signed by the
Administrative Agent, no amendment, waiver or consent shall affect the rights or
duties of the Administrative Agent under this Agreement or any other Loan
Document, and (ii) any agreement with the Administrative Agent may be amended,
or rights or privileges thereunder waived, only by means of a written agreement
executed by all of the parties thereto. Additionally, notwithstanding anything
to the contrary herein, each Lender is entitled to vote as such Lender sees fit
on any bankruptcy reorganization plan that affects the Advances, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersede the unanimous consent provisions set forth herein
and the Required Lenders shall determine whether or not to allow a Loan Party to
use cash collateral in the context of a bankruptcy or insolvency proceeding and
such determination shall be binding on all of the Lenders.
(c)    Notwithstanding anything to the contrary, unless signed by the Swingline
Lender, no amendment, waiver of consent shall affect the rights or duties of the
Swingline Lender under this Agreement or any other Loan Document.
(d)    To the extent not inconsistent with Section 9.05(a)(vii) above, the
Administrative Agent is authorized to release (and shall release) its Lien on
any Collateral (i) that is the subject of a disposition not prohibited under
this Agreement (including, without limitation, any transfer of a Portfolio
Investment to a Structured Subsidiary in compliance with Section 5.17) or (ii)
to which the Required Lenders shall have consented, and the Administrative Agent
will, at the Loan Parties’ expense,


Conformed Credit Agreement - Page 100         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


execute and deliver to any Loan Party such documents (including, without
limitation, any UCC lien releases, re-assignments of trademarks, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form)) as such Loan Party shall reasonably request to
evidence the release of such Lien; notwithstanding the foregoing, Portfolio
Investments constituting Collateral shall be automatically released from such
Lien, without any action of the Administrative Agent, in connection with any
disposition of Portfolio Investments by a Loan Party that (x) occurs in the
ordinary course of such Loan Party’s business and (y) is not prohibited under
any of the Loan Documents.
SECTION 9.06.    Margin Stock Collateral. Each of the Lenders represents to the
Administrative Agent and each of the other Lenders that it in good faith is not,
directly or indirectly (by negative pledge or otherwise), relying upon any
Margin Stock as collateral in the extension or maintenance of the credit
provided for in this Agreement.
SECTION 9.07.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolver Commitment and the
Revolver Advances at the time owing to it); provided that
(i)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolver Commitment and the Revolver Advances at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Revolver Commitment (which for this purpose includes Revolver Advances
outstanding thereunder) or, if the applicable Revolver Commitment is not then in
effect, the principal outstanding balance of the Revolver Advances of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Default has occurred and is
continuing, the Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed);
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Revolver Advances or the Revolver Commitment
assigned;


Conformed Credit Agreement - Page 101         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


(iii)    no assignment shall be made to any Defaulting Lender or its
Subsidiaries or Affiliates;
(iv)    any assignment of a Revolver Commitment must be approved by the
Administrative Agent unless the Person that is the proposed assignee is itself
the Swingline Lender or a Lender with a Revolver Commitment (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee) and the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default has occurred and is continuing
at the time of such assignment, or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund, provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and
(v)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.03 and 9.03 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Mt. Laurel, New
Jersey a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the Revolver
Commitments of, and principal amounts of the Revolver Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). In
addition, the Administrative Agent shall maintain on the Register the
designation, and the revocation of designation, of any Lender as a Defaulting
Lender of which it has received notice. The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion


Conformed Credit Agreement - Page 102         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


of its Revolver Commitment and/or the Revolver Advances owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.05(a)(i) through
(x) (inclusive) that affects such Participant. Subject to paragraph (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 8.01 through 8.05 inclusive to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.04 as though it were a
Lender, provided such Participant agrees to be subject to Section 9.04 as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided, that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 8.03 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.12 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.12 as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.08.    Defaulting Lenders. Notwithstanding anything contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, to the extent
permitted by Applicable Laws:
(a)    during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in
Section 9.05(a);


Conformed Credit Agreement - Page 103         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


(b)    until such time as the Default Excess with respect to such Defaulting
Lender shall have been reduced to zero:
except as otherwise provided in this Section 9.08, any payment of principal,
interest, fees, or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VI or otherwise, and including any amounts made available to
the Administrative Agent by such Defaulting Lender pursuant to Section 9.08),
shall be deemed paid to and redirected by such Defaulting Lender to be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment of any amounts owing
by such Defaulting Lender to the Swingline Lender hereunder; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Revolver Advances under this
Agreement; fourth, as the Borrower may request, so long as no Default exists and
is continuing, to the funding of any Revolver Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, to the payment of
any amounts owing to the Lenders or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or the
Swingline Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default exists and is continuing, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Revolver Advance in respect of which that Defaulting Lender has
not fully funded its appropriate share and (y) such Revolver Advance was made at
a time when the conditions set forth in Section 3.02 were satisfied or waived,
such payment shall be applied solely to pay the Revolver Advance of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Revolver Advance of that Defaulting Lender;
(c)    until such time as all Defaulted Payments with respect to such Defaulting
Lender shall have been paid, the Administrative Agent may (in its discretion)
apply any amounts thereafter received by the Administrative Agent for the
account of such Defaulting Lender to satisfy such Defaulting Lender’s
obligations to make such Defaulted Payments until such Defaulted Payments have
been fully paid;
(d)    no assignments otherwise permitted by Section 9.07 shall be made to a
Defaulting Lender or any of its Subsidiaries or Affiliates that are Distressed
Persons;
(e)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Swing Advances shall be
reallocated among the Lenders which are not a Defaulting Lender at such time
(each, a “Non-Defaulting Lender”) in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 3.02 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolver Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender,


Conformed Credit Agreement - Page 104         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(f)    Repayment of Swing Advances. If the reallocation described in subsection
(e) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
prepay Swing Advances in an amount equal to the Swingline Lenders’ Fronting
Exposure. So long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swing Advances unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swing Advance.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) as provided in the above Section 9.08(b) to
pay amounts owed by a Defaulting Lender shall be deemed paid to and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto.


SECTION 9.09.    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Loan Parties or their
Affiliates.
For purposes of this Section, “Information” means all information received from
the Loan Parties or any of their Subsidiaries relating to the Loan Parties or
any of their Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
SECTION 9.10.    Representation by Lenders. Each Lender hereby represents that
it is a commercial lender or financial institution which makes loans in the
ordinary course of its business and that it will make its Advances hereunder for
its own account in the ordinary course of such business; provided, however,
that, subject to Section 9.07, the disposition of the Note or Notes held by that
Lender shall at all times be within its exclusive control.
SECTION 9.11.    Obligations Several. The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or
commitment of any other Lender hereunder. Nothing contained in this Agreement
and no action taken by the Lenders pursuant hereto shall be deemed to constitute
the Lenders to be a partnership, an association, a joint venture or any other
kind


Conformed Credit Agreement - Page 105         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


of entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt and each Lender shall be entitled to protect and
enforce its rights arising out of this Agreement or any other Loan Document and
it shall not be necessary for any other Lender to be joined as an additional
party in any proceeding for such purpose.
SECTION 9.12.    Survival of Certain Obligations. Sections 8.03(a), 8.03(b),
8.05, 9.03 and 9.09, and the obligations of the Loan Parties thereunder, shall
survive, and shall continue to be enforceable notwithstanding, the termination
of this Agreement, and the Revolver Commitments and the payment in full of the
principal of and interest on all Advances.
SECTION 9.13.    Governing Law. This Agreement and each Note shall be construed
in accordance with and governed by the law of the State of New York.
SECTION 9.14.    Severability. In case any one or more of the provisions
contained in this Agreement, the Notes or any of the other Loan Documents should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby and shall be enforced to the
greatest extent permitted by law.
SECTION 9.15.    Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the Maximum Lawful Rate. If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum
Lawful Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Lawful Rate, such Person
may, to the extent permitted by Applicable Law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.
SECTION 9.16.    Interpretation. No provision of this Agreement or any of the
other Loan Documents shall be construed against or interpreted to the
disadvantage of any party hereto by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured or
dictated such provision.
SECTION 9.17.    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 3.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e. “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement


Conformed Credit Agreement - Page 106         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 9.18.    Jurisdiction; Waiver of Venue; Service of Process; Waiver of
Jury Trial.
(a)    Submission to Jurisdiction. Each Loan Party irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in New York County,
or the federal courts sitting in the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.
(b)    Waiver of Venue. The Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(c)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
(d)    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


Conformed Credit Agreement - Page 107         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


SECTION 9.19.    Independence of Covenants. All covenants under this Agreement
and the other Loan Documents shall be given independent effect so that if a
particular action or condition is not permitted by any such covenant, the fact
that it would be permitted by an exception to, or would be otherwise allowed by,
another covenant shall not avoid the occurrence of a Default if such action is
taken or such condition exists.
SECTION 9.20.    Concerning Certificates. All certificates required hereunder to
be delivered by the Borrower, any Guarantor or any Subsidiary and that are
required to be executed or certified by the Chief Financial Officer or any other
authorized officer of the Borrower, any Guarantor or any Subsidiary shall be
executed or certified by such officer in such capacity solely on behalf of the
entity for whom he is acting, and not in any individual capacity; provided that
nothing in the foregoing shall be deemed as a limitation on liability of any
officer for any acts of willful misconduct, fraud, intentional misrepresentation
or dishonesty in connection with such execution or certification.
SECTION 9.21.    Renewal and Restatement. This Agreement amends, restates and
supersedes the Existing Credit Agreement and it is the intention of the parties
hereto that all liens and security interests securing the Existing Credit
Agreement, continue to exist, remain valid and shall not be impaired or released
hereby and shall remain in full force and effect under the terms of this
Agreement and all of the Loan Documents.


ARTICLE X
GUARANTY
SECTION 10.01.    Unconditional Guaranty. Each Guarantor hereby irrevocably,
unconditionally and jointly and severally guarantees, each as a primary obligor
and not merely as a surety, to the Administrative Agent, the Lenders and the
other Secured Parties the due and punctual payment of the principal of and the
premium, if any, and interest on the Guaranteed Obligations and any and all
other amounts due under or pursuant to the Loan Documents, when and as the same
shall become due and payable (whether at stated maturity or by optional or
mandatory prepayment or by declaration, redemption or otherwise) in accordance
with the terms of the Loan Documents. The Guarantors’ guaranty under this
Section is an absolute, present and continuing guarantee of payment and not of
collectability, and is in no way conditional or contingent upon any attempt to
collect from the Borrower, any of the Guarantors or any other guarantor of the
Guaranteed Obligations (or any portion thereof) or upon any other action,
occurrence or circumstances whatsoever. In the event that the Borrower or any
Guarantor shall fail so to pay any such principal, premium, interest or other
amount to the Administrative Agent, a Lender or any other Secured Party, the
Guarantors will pay the same forthwith, without demand, presentment, protest or
notice of any kind (all of which are waived by the Guarantors to the fullest
extent permitted by law), in lawful money of the United States, at the place for
payment specified in the Loan Documents or specified by such Administrative
Agent in writing, to such Administrative Agent. The Guarantors further agree,
promptly after demand, to pay to the Administrative Agent, the Lenders and the
other Secured Parties the costs and expenses incurred by such Administrative
Agent, Lender or other Secured Party in connection with enforcing the rights of
such Administrative Agent, Lenders and the other Secured Parties against the
Borrower and any or all of the Guarantors (whether in a bankruptcy proceeding or
otherwise) following any default in payment of any of the Guaranteed Obligations
or the obligations of the Guarantors hereunder, including, without limitation,
the fees and expenses of counsel to the Administrative Agent, such Lenders and
the other Secured Parties.
SECTION 10.02.    Obligations Absolute. The obligations of the Guarantors
hereunder are and shall be absolute and unconditional, irrespective of the
validity, regularity or enforceability


Conformed Credit Agreement - Page 108         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


of this Agreement, any of the Guaranteed Obligations or any of the Loan
Documents, shall not be subject to any counterclaim, set-off, deduction or
defense based upon any claim any of the Guarantors may have against the
Borrower, any other Guarantor or the Administrative Agent, any Lender or any
other Secured Party, hereunder or otherwise, and shall remain in full force and
effect without regard to, and shall not be released, discharged or in any way
affected by, to the fullest extent permitted by law, any circumstance or
condition whatsoever (whether or not any of the Guarantors shall have any
knowledge or notice thereof), including, without limitation:
(a)    any amendment or modification of or supplement to any of the Loan
Documents or any other instrument referred to herein or therein, or any
assignment or transfer of any thereof or of any interest therein, or any
furnishing or acceptance of additional security for any of the Guaranteed
Obligations;
(b)    any waiver, consent or extension under any Loan Document or any such
other instrument, or any indulgence or other action or inaction under or in
respect of, or any extensions or renewals of, any Loan Document, any such other
instrument or any Guaranteed Obligation;
(c)    any failure, omission or delay on the part of the Administrative Agent to
enforce, assert or exercise any right, power or remedy conferred on or available
to the Administrative Agent or any Lender against the Borrower or any Guarantor,
any Subsidiary of the Borrower or any Subsidiary of any Guarantor;
(d)    any bankruptcy, insolvency, readjustment, composition, liquidation or
similar proceeding with respect to the Borrower, any Guarantor, any Subsidiary
of the Borrower or any Subsidiary of any Guarantor or any property of the
Borrower, any Guarantor or any such Subsidiary or any unavailability of assets
against which the Guaranteed Obligations, or any of them, may be enforced;
(e)    any merger or consolidation of the Borrower, any Subsidiary of the
Borrower or any Guarantor or any of the Guarantors into or with any other Person
or any sale, lease or transfer of any or all of the assets of any of the
Guarantors, the Borrower or any Subsidiary of the Borrower or any Guarantor to
any Person;
(f)    any failure on the part of the Borrower, any Guarantor or any Subsidiary
of the Borrower or any Guarantor for any reason to comply with or perform any of
the terms of any agreement with any of the Guarantors;
(g)    any exercise or non-exercise by the Administrative Agent, any Lender or
any other Secured Party, of any right, remedy, power or privilege under or in
respect of any of the Loan Documents or the Guaranteed Obligations, including,
without limitation, under this Section;
(h)    any default, failure or delay, willful or otherwise, in the performance
or payment of any of the Guaranteed Obligations;
(i)    any furnishing or acceptance of security, or any release, substitution or
exchange thereof, for any of the Guaranteed Obligations;
(j)    any failure to give notice to any of the Guarantors of the occurrence of
any breach or violation of, or any event of default or any default under or with
respect to, any of the Loan Documents or the Guaranteed Obligations;


Conformed Credit Agreement - Page 109         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


(k)    any partial prepayment, or any assignment or transfer, of any of the
Guaranteed Obligations; or
(l)    any other circumstance (other than payment in full) which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or which
might in any manner or to any extent vary the risk of such Guarantor.
The Guarantors covenant that their respective obligations hereunder will not be
discharged except by complete performance of the obligations contained in the
Loan Documents and this Agreement and the final payment in full of the
Guaranteed Obligations. The Guarantors unconditionally waive, to the fullest
extent permitted by law (A) notice of any of the matters referred to in this
Section, (B) any and all rights which any of the Guarantors may now or hereafter
have arising under, and any right to claim a discharge of the Guarantor’s
obligations hereunder by reason of the failure or refusal by the Administrative
Agent, any Lender or any other Secured Party to take any action pursuant to any
statute permitting a Guarantor to request that the Administrative Agent or any
Lender attempt to collect the Guaranteed Obligations from the Borrower, any of
the Guarantors or any other guarantor, (C) all notices which may be required by
statute, rule of law or otherwise to preserve any of the rights of the
Administrative Agent, any Lender or any other Secured Party against the
Guarantors, including, without limitation, presentment to or demand of payment
from the Borrower, any of the Subsidiaries of the Borrower or any Guarantor, or
any of the other Guarantors with respect to any Loan Document or this agreement,
notice of acceptance of the Guarantors’ guarantee hereunder and/or notice to the
Borrower, any of the Subsidiaries of the Borrower or any Guarantor, or any
Guarantor of default or protest for nonpayment or dishonor, (D) any diligence in
collection from or protection of or realization upon all or any portion of the
Guaranteed Obligations or any security therefor, any liability hereunder, or any
party primarily or secondarily liable for all or any portion of the Guaranteed
Obligations, and (E) any duty or obligation of the Administrative Agent, any
Lender or any other Secured Party to proceed to collect all or any portion of
the Guaranteed Obligations from, or to commence an action against, the Borrower,
any Guarantor or any other Person, or to resort to any security or to any
balance of any deposit account or credit on the books of the Administrative
Agent, any Lender or any other Secured Party in favor of the Borrower, any
Guarantor or any other Person, despite any notice or request of any of the
Guarantors to do so.
SECTION 10.03.    Continuing Obligations; Reinstatement. The obligations of the
Guarantors under this Article X are continuing obligations and shall continue in
full force and effect until such time as all of the Guaranteed Obligations (and
any renewals and extensions thereof) shall have been finally paid and satisfied
in full. The obligations of the Guarantors under this Article X shall continue
to be effective or be automatically reinstated, as the case may be, if any
payment made by the Borrower, any Guarantor or any Subsidiary of the Borrower or
any Guarantor on, under or in respect of any of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by the recipient upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower, any Guarantor or any such Subsidiary, or upon or as a result of the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to the Borrower, any Guarantor or any such Subsidiary or any
substantial part of the property of the Borrower, any Guarantor or any such
Subsidiary, or otherwise, all as though such payment had not been made. If an
event permitting the acceleration of all or any portion of the Guaranteed
Obligations shall at any time have occurred and be continuing, and such
acceleration shall at such time be stayed, enjoined or otherwise prevented for
any reason, including without limitation because of the pendency of a case or
proceeding relating to the Borrower, any Guarantor or any Subsidiary of the
Borrower or any Guarantor under any bankruptcy or insolvency law, for purposes
of this Article X and the obligations of the Guarantors hereunder, such
Guaranteed Obligations shall be deemed to have been accelerated with the same
effect as if such Guaranteed Obligations had been accelerated in accordance with
the terms of the applicable Loan Documents or of this Agreement.


Conformed Credit Agreement - Page 110         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


SECTION 10.04.    Additional Security, Etc. The Guarantors authorize the
Administrative Agent on behalf of the Lenders without notice to or demand on the
Guarantors and without affecting their liability hereunder, from time to time
(a) to obtain additional or substitute endorsers or guarantors; (b) to exercise
or refrain from exercising any rights against, and grant indulgences to, the
Borrower, any Subsidiary of the Borrower or any Guarantor, any other Guarantor
or others; and (c) to apply any sums, by whomsoever paid or however realized, to
the payment of the principal of, premium, if any, and interest on, and other
obligations consisting of, the Guaranteed Obligations. The Guarantors waive any
right to require the Administrative Agent, any Lender or any other Secured Party
to proceed against any additional or substitute endorsers or guarantors or the
Borrower or any of their Subsidiaries or any other Person or to pursue any other
remedy available to the Administrative Agent, any such Lender or any such other
Secured Party.
SECTION 10.05.    Information Concerning the Borrower. The Guarantors assume all
responsibility for being and keeping themselves informed of the financial
condition and assets of the Borrower, the other Guarantors and their respective
Subsidiaries, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations and the nature, scope and extent of the risks
which the Guarantors assume and insure hereunder, and agree that neither the
Administrative Agent, any Lender nor any other Secured Party shall have any duty
to advise the Guarantors of information known to the Administrative Agent, any
such Lender or any such other Secured Party regarding or in any manner relevant
to any of such circumstances or risks.
SECTION 10.06.    Guarantors’ Subordination. The Guarantors hereby absolutely
subordinate, both in right of payment and in time of payment, any present and
future indebtedness of the Borrower or any Subsidiary of the Borrower or any
Guarantor to any or all of the Guarantors to the indebtedness of the Borrower or
any such Subsidiary or to the Administrative Agent, Lenders and the other
Secured Parties (or any of them), provided that the Guarantors may receive
scheduled payments of principal, premium (if any) and interest in respect of
such present or future indebtedness so long as there is no Event of Default then
in existence.
SECTION 10.07.    Waivers. Notwithstanding anything herein to the contrary, the
Guarantors hereby waive any right of subrogation (under contract, Section 509 of
the Bankruptcy Code or otherwise) or any other right of indemnity, reimbursement
or contribution and hereby waive any right to enforce any remedy that the
Administrative Agent, any Lender or any other Secured Party now has or may
hereafter have against the Borrower, any Guarantor or any endorser or any other
guarantor of all or any part of the Guaranteed Obligations, and the Guarantors
hereby waive any benefit of, and any right to participate in, any security or
collateral given to the Administrative Agent, any Lender or any other Secured
Party to secure payment or performance of the Guaranteed Obligations or any
other liability of the Borrower to the Administrative Agent, any Lender or any
other Secured Party. Each Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Guaranteed Obligations, and all notices of acceptance of this
Guaranty or of the existence, creation or incurrence of new or additional
Obligations. The waivers contained in this Section shall continue and survive
the termination of this Agreement and the final payment in full of the
Guaranteed Obligations.
SECTION 10.08.    Enforcement. In the event that the Guarantors shall fail
forthwith to pay upon demand of the Administrative Agent, any Lender or any
other Secured Party any amounts due pursuant to this Article X or to perform or
comply with or to cause performance or compliance with any other obligation of
the Guarantors under this Agreement the Administrative Agent, any Lender and any
other Secured Party shall be entitled and empowered to institute any action or
proceeding at law or in equity for the collection of the sums so due and unpaid
or for the performance of or compliance with such terms,


Conformed Credit Agreement - Page 111         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


and may prosecute any such action or proceeding to judgment or final decree and
may enforce such judgment or final decree against the Guarantors and collect in
the manner provided by law out of the property of the Guarantors, wherever
situated, any monies adjudged or decreed to be payable. The obligations of the
Guarantors under this Agreement are continuing obligations and a fresh cause of
action shall arise in respect of each default hereunder.
SECTION 10.09.    Miscellaneous. Except as may otherwise be expressly agreed
upon in writing, the liability of the Guarantors under this Article X shall
neither affect nor be affected by any prior or subsequent guaranty by the
Guarantors of any other indebtedness to the Administrative Agent, the Lenders or
any other Secured Party. Notwithstanding anything in this Article X to the
contrary, the maximum liability of each Guarantor hereunder shall in no event
exceed the maximum amount which could be paid out by such Guarantor without
rendering such Guarantor’s obligations under this Article X, in whole or in
part, void or voidable under applicable law, including, without limitation,
(i) the Bankruptcy Code of 1978, as amended, and (ii) any applicable state or
federal law relative to fraudulent conveyances.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGE FOLLOWS]




Conformed Credit Agreement - Page 112         


140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal, by their respective authorized officers as of the day and
year first above written.
HMS INCOME FUND, INC., a Maryland corporation




By:                        
Ryan T. SimsJeff Folkerts,
Chief FinancialAccounting Officer and SecretaryTreasurer


HMS EQUITY HOLDING, LLC, a Delaware limited liability company




By:___________________________________




HMS EQUITY HOLDING II, INC., a Delaware corporation




By:___________________________________












Conformed Credit Agreement – Signature Page        


24046802.4
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


COMMITMENTS    EVERBANK COMMERCIAL FINANCE, INC.,TIAA, FSB,
as Administrative Agent and as a Lender




By:__________________________________
John Dale, Chief Credit Officer


Revolver
Commitment:
$40,000,000




Lending Office
EverBank Commercial Finance, Inc.TIAA, FSB
10000 Midlantic Drive, Suite 400 East
Mt. Laurel, New Jersey 08054
Attention: John Dale, Chief Credit Officer
Telecopy number: (201) 770-4762
Telephone number: (856) 505-8163


And a copy to:


Stephen T. Whelan, Esq.
Blank Rome LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Telecopy number: (917) 332-3801
Telephone number: (212) 885-5191






Conformed Credit Agreement – Signature Page        


24046802.4
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1




GREENVERITEX COMMUNITY BANK,
as a Lender




By:__________________________________
Name:
Title:


Revolver
Commitment:
$20,000,000




Lending Office
GreenVeritex Community Bank
9545 Katy Freeway, Suite 100
4000 Greenbriar
Houston, Texas 7702477098
Attention: Chad Bowser
Telecopy number: (713) 349-4920
Telephone number: (713) 275-8283










Conformed Credit Agreement – Signature Page        


24046802.4
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1




CUSTOMERS BANK,
as a Lender




By:__________________________________
Name:
Title:


Revolver
Commitment:
$15,000,000




Lending Office
Customers Bank
99 Bridge Street
Phoenixville, Pennsylvania 19460
Attention:
Telecopy number:
Telephone number:






Conformed Credit Agreement – Signature Page        


24046802.4
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1






TRUSTMARK NATIONAL BANK,
as a Lender




By:__________________________________
Name:
Title:


Revolver
Commitment:
$10,000,000




Lending Office
945 Bunker Hill Road, Suite 200
Houston, Texas 77024
Attention: Jeff Deutsch
Telecopy number: _____________
Telephone number: (713) 827 3717










Conformed Credit Agreement – Signature Page        


24046802.4
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1






WHITNEY BANK,
as a Lender




By:__________________________________
Name: Nate Ellis
Title:


Revolver
Commitment:
$10,000,000




Lending Office
4265 San Felipe Street
Suite 200
Houston, Texas 77027
Attention: Wayne L. Mediamolle II
Telecopy number: (713) 951-7172
Telephone number: (713) 951-7107
Email: lee.mediamolle@whitneybank.com
 


Conformed Credit Agreement – Signature Page        


24046802.4
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


SCHEDULE A
DESIGNATION NOTICE
_______________, 2017






EverBank Commercial Finance, Inc.,
TIAA, FSB,
as Administrative Agent
10000 Midlantic Drive, Suite 400 East
Mt. Laurel, New Jersey 08054
Attention: John Dale, Chief Credit Officer




Dear Sirs:


Reference is made to the Senior Secured Revolving Credit Agreement dated as of
March 11, 2014 (as amended and in effect on the date hereof, the “supplemented
by that certain Joinder and Reaffirmation Agreement dated as of April 15, 2014,
executed by HMS Equity Holding, LLC (“Holding”) for the benefit of
Administrative Agent on behalf of the Lenders, as amended by that certain First
Amendment to Loan Documents dated as of May 30, 2014, that certain Second
Amendment to Credit Agreement”) dated as of September 22, 2014, that certain
Third Amendment to Credit Agreement dated as of May 13, 2015, and that certain
Fourth Amendment to Credit Agreement dated as of May 29, 2015, as supplemented
by that certain Assignment, Assumption, Joinder and Amendment Agreement dated as
of March 6, 2017, and as amended and restated by that certain Amended and
Restated Senior Secured Revolving Credit Agreement dated as of March 6, 2017, by
and among HMS Income Fund, Inc. (“Borrower”), the Guarantors party thereto,
TIAA, FSB, as successor in interest to certain assets of Everbank Commercial
Finance, Inc., as a Lender and as Administrative Agent, (“Administrative Agent”)
and the Lenders listed on the signature pages thereofparty thereto, as amended
by that certain First Amendment to Credit Agreement dated as of October 19,
2017, as supplemented by that certain Assignment, Assumption, Joinder and
Amendment Agreement dated as of December 21, 2018 and as further amended,
modified, restated, supplemented, renewed or extended from time to time, the
“Credit Agreement”). Terms defined in the Credit Agreement are used herein with
the same meanings.


The undersigned is a Lender and is party to a Hedging Agreement, dated as of
[                           ] and enclosed as Exhibit A to this letter
agreement, pursuant to the Credit Agreement. By executing this letter agreement,
the undersigned: (i) appoints the Administrative Agent as its agent under the
applicable Loan Documents and (ii) agrees to be bound by the provisions of
Articles VI and VII of the Credit Agreement.




Very truly yours,


[NAME OF LENDER]






By:                    
Name:                    
Title:                    




24046802.4
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1




Acknowledged by:


EVERBANK COMMERCIAL FINANCE, INC.,
TIAA, FSB,
as Administrative Agent






By:                    
Name:                    
Title:                    










24046802.4
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


SCHEDULE B
REVOLVER COMMITMENT


Lender
Revolver Commitment
EverBank Commercial Finance, Inc.TIAA, FSB
$40,000,00060,000,000
GreenVeritex Community Bank
$20,000,000
Customers Bank
$15,000,00025,000,000
Trustmark National Bank
$10,000,00015,000,000
Hancock Whitney Bank
$10,000,000
TOTAL
$95,000,000130,000,000





        
24046802.4
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1






SCHEDULE 1.01


MORTGAGED PROPERTIES


None.




Exhibits to Credit Agreement- Schedule Page 002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


SCHEDULE 4.8


SUBSIDIARIES




Subsidiary
Type of Organization
State of Organization
HMS Equity Holding, LLC
Limited Liability Company
Delaware
HMS Equity Holding II, Inc.
Corporation
Delaware
HMS Funding I LLC
Limited Liability Company
Delaware
HMS California Holdings LP
Limited Partnership
Delaware
HMS California Holdings GP LLC
Limited Liability Company
Delaware





Exhibits to Credit Agreement- Schedule Page 002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


SCHEDULE 4.24


SUBSIDIARIES AND AFFILIATES


Subsidiary
Holder of Equity Interests
Nature of Equity Interests
Percentage of Equity Interests Held
Jurisdiction of Organization
HMS Equity Holding, LLC
HMS Income Fund, Inc.
Limited Liability Company Interest
100%
Delaware
HMS Equity Holding II, Inc.
HMS Income Fund, Inc.
Stock
100%
Delaware
HMS Funding I LLC
HMS Income Fund, Inc.
Limited Liability Company Interest
100%
Delaware
HMS California Holdings LP
HMS Income Fund, Inc.


HMS California Holdings GP LLC
Limited Partnership Interest
99%




1%
Delaware




Delaware
HMS California Holdings GP LLC
HMS Income Fund, Inc.
Limited Liability Company Interest
100%
Delaware





Exhibits to Credit Agreement- Schedule Page 002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


SCHEDULE 4.30


INVESTMENTS


HMS Income Fund, Inc. – Custody at Amegy Bank, a division of ZB, National
Association, f/k/a Amegy Bank - #XXXXXXX - $23,218,350.10
HMS Income Fund, Inc. – Depository at Capital One Bank – #XXXXXXXXXX –
$1,047,724.50
HMS Income Fund, Inc. – Disbursement at Capital One Bank – XXXXXXXXXX - $663.48
HMS Income Fund, Inc. – Escrow at UMB Bank - #XXXXXXXXXX - $1,507,278.63


HMS Equity Holding, LLC - Custody at Amegy Bank, a division of ZB, National
Association, f/k/a Amegy Bank - #XXXXXXXX - $5,585,504.89
HMS Equity Holding, LLC – Disbursement at Capital One Bank - #XXXXXXXXXX -
$1,095.36


HMS Equity Holding II, Inc. - Custody at Amegy Bank, a division of ZB, National
Association, f/k/a Amegy Bank - #XXXXXXXX - $845.89
HMS Equity Holding II, Inc. – Disbursement at Capital Bank - #XXXXXXXXXX - $0


Exhibits to Credit Agreement- Schedule Page 002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


SCHEDULE 4.33


CONTRACTS


HMS Income Fund, Inc.


•
Amended and Restated Articles of Incorporation



•
Amended and Restated Bylaws



•
Assignment and Assumption Agreement, dated as of December 12, 2011, among Main
Street Capital Corporation, Main Street Capital II, LP and Main Street Mezzanine
Fund, LP, as assignors, and HMS Income LLC as assignee.



•
Servicing Agreement, dated as of December 12, 2011 between Main Street Capital
Partners, LLC and HMS Income LLC.



•
Advisory Agreement



•
Sub-Advisory Agreement, as modified by that certain Assignment and Assumption,
dated as of December 31, 2013, among Main Street Capital Partners, LLC, Main
Street Capital Corporation, as assignor, and MSC Adviser I, LLC, as assignee.



•
Expense Support and Conditional Reimbursement Agreement, dated as of December
30, 2013, by and between the Borrower and the Adviser, as the same has been
amended, supplemented, restated or otherwise modified from time to time, as
disclosed on the Borrower’s annual report on Form 10-K most recently filed with
the Securities and Exchange Commission and any subsequent reports by the
Borrower on Form 10-Q or Form 8-K filed with the Securities and Exchange
Commission.



•
Amended and Restated Conditional Fee Waiver Agreement, dated as of March 26,
2013, among the Borrower, the Adviser and Main Street Capital Partners, LLC, as
the same has been amended, supplemented, restated or otherwise modified from
time to time, as disclosed on the Borrower’s annual report on Form 10-K most
recently filed with the Securities and Exchange Commission and any subsequent
reports by the Borrower on Form 10-Q or Form 8-K filed with the Securities and
Exchange Commission.



HMS Equity Holding, LLC


•
Certificate of Formation



•
Operating Agreement





HMS Equity Holding II, Inc.


•
Articles of Incorporation



•
By Laws



Exhibits to Credit Agreement- Schedule Page 002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9

--------------------------------------------------------------------------------









HMS California Holdings LP


•
Certificate of Limited Partnership



•
Limited Partnership Agreement



HMS California Holdings GP LLC


•
Certificate of Formation



•
Limited Liability Company Agreement







Exhibits to Credit Agreement- Schedule “A” Page 2        850755-00002

        U
38879020.1
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


SCHEDULE 5.11


LOANS AND ADVANCES


None.


Exhibits to Credit Agreement- Schedule Page 002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


SCHEDULE 5.14


PRINCIPAL AMOUNTS


None.


Exhibits to Credit Agreement- Schedule Page 002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


SCHEDULE 5.31


DEBT


None.


Exhibits to Credit Agreement- Schedule Page 002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------









SCHEDULE 5.37


OPERATING LEASES


None.




Exhibits to Credit Agreement- Schedule “A” Page 2        850755-00002

        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


EXHIBIT A


NOTICE OF BORROWING


__________, 20__




To:    EverBank Commercial Finance, Inc.TIAA, FSB, as Administrative Agent




Re:
Amended and Restated Senior Secured Revolving Credit Agreement dated as of March
11, 2014 (as amended and restated onsupplemented by that certain Joinder and
Reaffirmation Agreement dated as of April 15, 2014, executed by HMS Equity
Holding, LLC (“Holding”) for the benefit of Administrative Agent on behalf of
the Lenders, as amended by that certain First Amendment to Loan Documents dated
as of May 30, 2014, that certain Second Amendment to Credit Agreement dated as
of September 22, 2014, that certain Third Amendment to Credit Agreement dated as
of May 13, 2015, and that certain Fourth Amendment to Credit Agreement dated as
of May 29, 2015, as supplemented by that certain Assignment, Assumption, Joinder
and Amendment Agreement dated as of March 6, 2017, and as further amended,
restated, supplemented, or otherwise modified and in effect on the date hereof,
the “amended and restated by that certain Amended and Restated Senior Secured
Revolving Credit Agreement”), dated as of March 6, 2017, by and among HMS Income
Fund, Inc., HMS Equity Holding, LLC, HMS Equity Holding II, Inc., (“Borrower”),
the Guarantors party thereto, TIAA, FSB, as successor in interest to certain
assets of Everbank Commercial Finance, Inc., as a Lender and as Administrative
Agent, (“Administrative Agent”) and the Lenders listed on the signature pages
thereof.party thereto, as amended by that certain First Amendment to Credit
Agreement dated as of October 19, 2017, as supplemented by that certain
Assignment, Assumption, Joinder and Amendment Agreement dated as of December 21,
2018 and as further amended, modified, restated, supplemented, renewed or
extended from time to time, the “Credit Agreement”).



Ladies and Gentlemen:


Unless otherwise defined herein, capitalized terms used herein shall have the
meanings attributable thereto in the Credit Agreement.


This Notice of Borrowing is delivered to you pursuant to Section 2.02 of the
Credit Agreement.


The Borrower hereby requests a Borrowing in the aggregate principal amount of
$___________ to be made on ________, 20__.


[The Advances included in such Borrowing are to be: [ABR Advances in the
aggregate principal amount of $_________; Euro-Dollar Advances in the aggregate
principal amount of $_________].


Attached to this Notice of Borrowing are true, correct and complete copies of
(a)  a Borrowing Base Certification Report dated as of the date hereof, and
(b) a calculation of the Borrowing Base and all components thereof.




Exhibits to Credit Agreement- Exhibit “A” Page 002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------





The Borrower has caused this Notice of Borrowing to be executed and delivered by
its duly authorized officer this ___ day of _____________, 20___.


All of the conditions applicable to the Borrowing requested herein as set forth
in the Credit Agreement have been satisfied as of the date hereof and will
remain satisfied on the date of such Borrowing, including, without limitation,
those set forth in Section 3.02 of the Credit Agreement.


                        


Exhibits to Credit Agreement- Exhibit “A” Page 002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9

--------------------------------------------------------------------------------







HMS Income Fund, Inc., a Maryland corporation




By:_______________________________
Name: ____________________________
Title:______________________________




Exhibits to Credit Agreement- Exhibit “A” Page 002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9

--------------------------------------------------------------------------------


EXHIBIT 10.1




EXHIBIT B-1


REVOLVER NOTE


[To be attached]




Exhibits to Credit Agreement- Exhibit “B-1002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


EXHIBIT B-2



SWING ADVANCE NOTE


[To be attached]


Exhibits to Credit Agreement- Exhibit “B-2002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


EXHIBIT C


NOTICE OF CONVERSION
_____________________, 20____
To: EverBank Commercial Finance, Inc.TIAA, FSB, as Administrative Agent


Re:
Amended and Restated Senior Secured Revolving Credit Agreement dated as of March
11, 2014 (as amended and restated on March 6, 2017 and thereafter amended,
supplemented, or otherwise modified and in effect on the date hereof, the
“supplemented by that certain Joinder and Reaffirmation Agreement dated as of
April 15, 2014, executed by HMS Equity Holding, LLC (“Holding”) for the benefit
of Administrative Agent on behalf of the Lenders, as amended by that certain
First Amendment to Loan Documents dated as of May 30, 2014, that certain Second
Amendment to Credit Agreement dated as of September 22, 2014, that certain Third
Amendment to Credit Agreement dated as of May 13, 2015, and that certain Fourth
Amendment to Credit Agreement dated as of May 29, 2015, as supplemented by that
certain Assignment, Assumption, Joinder and Amendment Agreement dated as of
March 6, 2017, and as amended and restated by that certain Amended and Restated
Senior Secured Revolving Credit Agreement”), dated as of March 6, 2017, by and
among HMS Income Fund, Inc., HMS Equity Holding, LLC, HMS Equity Holding II,
Inc., (“Borrower”), the Guarantors party thereto, TIAA, FSB, as successor in
interest to certain assets of Everbank Commercial Finance, Inc., as a Lender and
as Administrative Agent, (“Administrative Agent”) and the Lenders listed on the
signature pages thereof.party thereto, as amended by that certain First
Amendment to Credit Agreement dated as of October 19, 2017, as supplemented by
that certain Assignment, Assumption, Joinder and Amendment Agreement dated as of
December 21, 2018 and as further amended, modified, restated, supplemented,
renewed or extended from time to time, the “Credit Agreement”).



Gentlemen:
Unless otherwise defined herein, capitalized terms used herein shall have the
meanings attributable thereto in the Credit Agreement.
This Notice of Conversion is delivered to you pursuant to Section 2.03 of the
Credit Agreement.
With respect to the [ABR Advances] [Euro-Dollar Advances] in the aggregate
amount of $___________, the Borrower hereby requests that such Advances be
converted to [ABR Advances], [Euro-Dollar Advances] in the aggregate principal
amount of $__________ to be made on such date, and for interest to accrue
thereon at the rate established by the Credit Agreement for [ABR Advances]
[Euro-Dollar Advances].
The Borrower has caused this Notice of Conversion to be executed and delivered
by its duly authorized officer this ______ day of ____________ 20___.


HMS INCOME FUND, INC. a Maryland corporation


Exhibits to Credit Agreement- Exhibit “D” Page 002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------









By:                        

Name:                         

Title:                         


Exhibits to Credit Agreement- Exhibit “A” Page 2         703622835v6
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------







EXHIBIT D


BORROWING BASE CERTIFICATION REPORT


Reference is made to the Amended and Restated Senior Secured Revolving Credit
Agreement dated as of March 11, 2014 (as amended and restated onsupplemented by
that certain Joinder and Reaffirmation Agreement dated as of April 15, 2014,
executed by HMS Equity Holding, LLC (“Holding”) for the benefit of
Administrative Agent on behalf of the Lenders, as amended by that certain First
Amendment to Loan Documents dated as of May 30, 2014, that certain Second
Amendment to Credit Agreement dated as of September 22, 2014, that certain Third
Amendment to Credit Agreement dated as of May 13, 2015, and that certain Fourth
Amendment to Credit Agreement dated as of May 29, 2015, as supplemented by that
certain Assignment, Assumption, Joinder and Amendment Agreement dated as of
March 6, 2017, and as further amended, restated, supplemented, or otherwise
modified and in effect on the date hereof, the “amended and restated by that
certain Amended and Restated Senior Secured Revolving Credit Agreement”), dated
as of March 6, 2017, by and among HMS Income Fund, Inc. (the “Borrower”), HMS
Equity Holding, LLC, HMS Equity Holding II, Inc.,the Guarantors party thereto,
TIAA, FSB, as successor in interest to certain assets of Everbank Commercial
Finance, Inc., as a Lender and as Administrative Agent, (“Administrative Agent”)
and the Lenders listed on the signature pages thereofparty thereto, as amended
by that certain First Amendment to Credit Agreement dated as of October 19,
2017, as supplemented by that certain Assignment, Assumption, Joinder and
Amendment Agreement dated as of December 21, 2018 and as further amended,
modified, restated, supplemented, renewed or extended from time to time, the
“Credit Agreement”). Capitalized terms used herein have the meanings ascribed
thereto in the Credit Agreement.
Pursuant to Section 5.01(i) of the Credit Agreement, ___________, the duly
authorized chief financial officer or other authorized officer of Borrower,
acting in his capacity as such officer for Borrower and not in his individual
capacity, hereby certifies to the Administrative Agent and the Lenders that: (i)
attached hereto is a list of the Portfolio Investments that the Borrower
proposes to include in the calculations of the Borrowing Base on the date
hereof, together with the most recent Value and source of the determination of
Value for each, (ii) such Portfolio Investments satisfy all of the requirements
contained in the definitions of “Eligible Quoted Senior Bank Loan Investments”,
“Eligible Investment Grade Debt Securities”, “Eligible Core Portfolio
Investments”, “Eligible Unquoted Senior Bank Loan Investments”, and “Eligible
Non-Investment Grade Debt Securities”, as applicable; (iii) the information
contained herein and in the schedule(s) attached hereto is true, accurate and
complete as of the date hereof; (iv) no Default has occurred and is continuing
on the date hereof; and (v) the representations and warranties of the Loan
Parties contained in Article IV of the Credit Agreement and the other Loan
Documents are true on and as of the date hereof.
Certified as of the ____ day of _________________ 20___.
                        
HMS INCOME FUND, INC., a Maryland corporation.




By:    ______________________________
Name:    ______________________________
Title:    ______________________________




Exhibits to Credit Agreement- Exhibit “A” Page 3         703622835v6
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------







[Attach supporting Schedule(s)]






Exhibits to Credit Agreement- Exhibit “A” Page 4         703622835v6
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


    
EXHIBIT E


OPINION LETTER COVERAGE OF
COUNSEL FOR THE BORROWER AND GUARANTORS


[To be Attached]


Exhibits to Credit Agreement- Exhibit “E” Page 002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


EXHIBIT F


CLOSING CERTIFICATE


Reference is made to the Amended and Restated Senior Secured Revolving Credit
Agreement dated as of March 11, 2014 (as amended and restatedsupplemented by
that certain Joinder and Reaffirmation Agreement dated as of April 15, 2014,
executed by HMS Equity Holding, LLC (“Holding”) for the benefit of
Administrative Agent on behalf of the Lenders, as amended by that certain First
Amendment to Loan Documents dated as of May 30, 2014, that certain Second
Amendment to Credit Agreement dated as of September 22, 2014, that certain Third
Amendment to Credit Agreement dated as of May 13, 2015, and that certain Fourth
Amendment to Credit Agreement dated as of May 29, 2015, as supplemented by that
certain Assignment, Assumption, Joinder and Amendment Agreement dated as of
March 6, 2017, and as further amended, restated, supplemented, or otherwise
modified and in effect on the date hereof, the “amended and restated by that
certain Amended and Restated Senior Secured Revolving Credit Agreement”), dated
as of March 6, 2017, by and among HMS Income Fund, Inc. (the “Borrower”), HMS
Equity Holding, LLC, HMS Equity Holding II, Inc.,the Guarantors party thereto,
TIAA, FSB, as successor in interest to certain assets of Everbank Commercial
Finance, Inc., as a Lender and as Administrative Agent, (“Administrative Agent”)
and the Lenders listed on the signature pages thereofparty thereto, as amended
by that certain First Amendment to Credit Agreement dated as of October 19,
2017, as supplemented by that certain Assignment, Assumption, Joinder and
Amendment Agreement dated as of December 21, 2018 and as further amended,
modified, restated, supplemented, renewed or extended from time to time, the
“Credit Agreement”). Capitalized terms used herein have the meanings ascribed
thereto in the Credit Agreement.


Pursuant to Sections 3.01 and 3.02 of the Credit Agreement, David Covington,
acting in his capacity as the duly authorized Chief Accounting Officer and
Treasurer of the Borrower, and not in his individual capacity, hereby certifies
to the Administrative Agent and the Lenders that:


(a) to the knowledge of such Person (i) no Default has occurred and is
continuing on the date of the first Borrowing under the Credit Agreement; and
(ii) the representations and warranties of the Borrower contained in Article IV
of the Credit Agreement are true on and as of the date of the first Borrowing
under the Credit Agreement;


(b) Borrower will comply with the Investment Policies set forth on Exhibit “A”
attached hereto (the entity to which “we”, “us”, “our” and “Company” refer
within such Exhibit “A” is the Borrower);


(c)    any credit facilities currently in effect for the Borrower (except to the
extent being so repaid with the proceeds of the initial Loan on or after the
Restatement Date) and any and all liens thereunder have been terminated and
released;


(d)    immediately after the Borrowing to be made on the Restatement Date, the
aggregate outstanding principal amount of the Revolver Advances will not exceed
the lesser of: (A) the aggregate amount of the Revolver Commitments of all of
the Lenders as of such date; and (B) the Borrowing Base; and


(e)    as required by Section 5.04, the aggregate Revolver Advances, after
giving effect to the Borrowing to be made on the Restatement Date minus Cash and
Cash Equivalents [does][does not] exceed 85% of the Adjusted Borrowing Base [and
the Borrower has Liquidity in excess of 15% of the aggregate outstanding
principal amount of the sum of all Revolver Advances, after giving effect to the
Borrowing to be made on the Restatement Date].


Exhibits to Credit Agreement- Exhibit “F” Page 002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------







Certified as of the [__] day of March 2017.




Exhibits to Credit Agreement- Exhibit “F” Page 2         703622835v6
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------







BORROWER




HMS INCOME FUND, INC., a Maryland corporation




By:                             
David Covington, Chief Accounting Officer and Treasurer


[Attach Exhibit “A”
Investment Policies]






Exhibits to Credit Agreement- Exhibit “F” Page 3         703622835v6
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


EXHIBIT G


OFFICER’S CERTIFICATE


The undersigned, David Covington, Chief Accounting Officer and Treasurer of
[__________________] (the “Company”), hereby certifies that he has been duly
appointed, qualified and is acting in such capacity and that, as such, he is
familiar with the facts herein certified and is duly authorized to execute and
deliver this Officer’s Certificate on behalf of the Company, and in such
capacity hereby further certifies, in connection with the Amended and Restated
Senior Secured Revolving Credit Agreement dated as of March 11, 2014 (as
supplemented by that certain Joinder and Reaffirmation Agreement dated as of
April 15, 2014, executed by HMS Equity Holding, LLC (“Holding”) for the benefit
of Administrative Agent on behalf of the Lenders, as amended by that certain
First Amendment to Loan Documents dated as of May 30, 2014, that certain Second
Amendment to Credit Agreement dated as of September 22, 2014, that certain Third
Amendment to Credit Agreement dated as of May 13, 2015, and that certain Fourth
Amendment to Credit Agreement dated as of May 29, 2015, as supplemented by that
certain Assignment, Assumption, Joinder and Amendment Agreement dated as of
March 6, 2017, and as amended and restated by that certain Amended and Restated
Senior Secured Revolving Credit Agreement dated as of March 6, 2017, by and
among HMS Income Fund, Inc. (the “Borrower”), HMS Equity Holding, LLC, HMS
Equity Holding II, Inc.,the Guarantors party thereto, TIAA, FSB, as successor in
interest to certain assets of Everbank Commercial Finance, Inc., as a Lender and
as Administrative Agent, (“Administrative Agent”) and the Lenders listed on the
signature pages thereof (as amended and restated on March 6, 2017, andparty
thereto, as amended by that certain First Amendment to Credit Agreement dated as
of October 19, 2017, as supplemented by that certain Assignment, Assumption,
Joinder and Amendment Agreement dated as of December 21, 2018 and as further
amended, modified, restated, modified or supplemented, renewed or extended from
time to time, the “Credit Agreement”; capitalized terms used and not otherwise
defined herein having the meaning set forth therein) that:


1.    Attached hereto as Exhibit A is a complete and correct copy of the
Organizational Documents of the Company as in full force and effect on the date
hereof as certified by the Secretary of State of the State of [____________],
the Company’s state of organization.


2.    Attached hereto as Exhibit B is a complete and correct copy of the
Operating Documents of the Company as in full force and effect on the date
hereof.


3.    Attached hereto as Exhibit C is a complete and correct copy of the
Organizational Actions duly adopted by the [_________________] of the Company,
approving and authorizing the execution and delivery of the Credit Agreement,
the Notes and the other Loan Documents to which the Company is a party. Such
Organizational Actions have not been repealed or amended and are in full force
and effect, and no other Organizational Actions have been adopted by the board
of directors of the Company in connection therewith.


4.    Each of the persons named on Exhibit D attached hereto is, and was at the
time of executing any Loan Document on behalf of the Company, a duly appointed,
qualified and acting officer of the Company with such person holding the title
set forth opposite such person’s name and the signature set forth opposite the
name of such person, and the signatures of such person appearing on the Credit
Agreement, the Notes and the other Loan Documents, is his or her genuine
signature. Each such person is authorized to execute and deliver, and was
authorized at the time of executing and delivering, on behalf of the Company,
the Credit Agreement, the Notes and the other Loan Documents to which the
Company is a party and any certificate or other documents to be executed and
delivered by the Company pursuant to the Loan Documents.




Exhibits to Credit Agreement- Exhibit “G” Page 002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------





[Remainder of page intentionally left blank]


Exhibits to Credit Agreement- Exhibit “G” Page 002
        U
38882093.5
140760.01015/122598522v.9
140760.01015/122598522v.1

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed and delivered this Officer’s
Certificate as of the date first stated above.


[_____________________________________]




By:    _______________________________
Name:     David Covington
Title:    Chief Accounting Officer and Treasurer
                    






Exhibits to Credit Agreement- Exhibit “G” Page 002
        U
38882093.5
140760.01015/122598522v.9
140760.01015/122598522v.1

--------------------------------------------------------------------------------


EXHIBIT 10.1


EXHIBIT H




COMPLIANCE CERTIFICATE




Reference is made to the Amended and Restated Senior Secured Revolving Credit
Agreement dated as of March 11, 2014 (as amended and restated onsupplemented by
that certain Joinder and Reaffirmation Agreement dated as of April 15, 2014,
executed by HMS Equity Holding, LLC (“Holding”) for the benefit of
Administrative Agent on behalf of the Lenders, as amended by that certain First
Amendment to Loan Documents dated as of May 30, 2014, that certain Second
Amendment to Credit Agreement dated as of September 22, 2014, that certain Third
Amendment to Credit Agreement dated as of May 13, 2015, and that certain Fourth
Amendment to Credit Agreement dated as of May 29, 2015, as supplemented by that
certain Assignment, Assumption, Joinder and Amendment Agreement dated as of
March 6, 2017, and as further amended, restated, supplemented, or otherwise
modified and in effect on the date hereof, the “amended and restated by that
certain Amended and Restated Senior Secured Revolving Credit Agreement”), dated
as of March 6, 2017, by and among HMS Income Fund, Inc. (the “Borrower”), HMS
Equity Holding, LLC, HMS Equity Holding II, Inc.,the Guarantors party thereto,
TIAA, FSB, as successor in interest to certain assets of Everbank Commercial
Finance, Inc., as a Lender and as Administrative Agent, (“Administrative Agent”)
and the Lenders listed on the signature pages thereofparty thereto, as amended
by that certain First Amendment to Credit Agreement dated as of October 19,
2017, as supplemented by that certain Assignment, Assumption, Joinder and
Amendment Agreement dated as of December 21, 2018 and as further amended,
modified, restated, supplemented, renewed or extended from time to time, the
“Credit Agreement”). Capitalized terms used herein shall have the meanings
ascribed thereto in the Credit Agreement.


Pursuant to Section 5.01(c) of the Credit Agreement, _________________, acting
in his capacity as the duly authorized [__________________] of the Borrower and
not in his individual capacity, hereby certifies to the Administrative Agent and
the Lenders that the information contained in the Compliance Checklist attached
hereto is true, accurate and complete as of _____________, 20__ (the “Compliance
Date”), and that [no Default is in existence on and as of the date hereof.] [the
following covenants and conditions have not been performed or observed and the
following is a list of each such Default and/or Event of Default and its nature
and status and the actions proposed by the Borrower to remedy such Default
and/or Event of Default:]


Dated as of _________________.




HMS INCOME FUND, INC., a Maryland corporation




By:    _______________________________
Name: _______________________________
Title:    _______________________________


Exhibits to Credit Agreement- Exhibit “H” Page 1        850755-00002

        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------







Compliance Checklist


[To Be Provided By the Borrower In Form and
Content Satisfactory to Administrative Agent]




    


Exhibits to Credit Agreement- Exhibit “H” Page 2        850755-00002

        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


EXHIBIT I


JOINDER AND REAFFIRMATION AGREEMENT




THIS JOINDER AND REAFFIRMATION AGREEMENT (the “Agreement”), dated as of
____________ __, 20__, is by and among [______________] (the “New Guarantor”),
HMS INCOME FUND, INC., a Maryland corporation (the “Borrower”), HMS EQUITY
HOLDING, LLC, a Delaware limited liability company (“Holding”), HMS EQUITY
HOLDING II, INC., a Delaware corporation, [[ ] and [ ] HMS CALIFORNIA HOLDINGS
GP LLC, a Delaware limited liability company, HMS CALIFORNIA HOLDINGS LP, a
Delaware limited partnership (collectively, the “Existing Guarantors”),] and
TIAA, FSB, as successor in interest to certain assets of Everbank Commercial
Finance, Inc., as Administrative Agent (the “Administrative Agent”).


The Borrower, the Existing Guarantors, the Lenders and the Administrative Agent
have entered into that certain Amended and Restated Senior Secured Revolving
Credit Agreement dated as of March 11, 2014 (as amended and restated on March 6,
2017, and assupplemented by that certain Joinder and Reaffirmation Agreement
dated as of April 15, 2014, executed by Holding for the benefit of
Administrative Agent on behalf of the Lenders, as amended by that certain First
Amendment to Loan Documents dated as of May 30, 2014, that certain Second
Amendment to Credit Agreement dated as of September 22, 2014, that certain Third
Amendment to Credit Agreement dated as of May 13, 2015, and that certain Fourth
Amendment to Credit Agreement dated as of May 29, 2015, as supplemented by that
certain Assignment, Assumption, Joinder and Amendment Agreement dated as of
March 6, 2017, and as amended and restated by that certain Amended and Restated
Senior Secured Revolving Credit Agreement dated as of March 6, 2017, by and
among Borrower, the Guarantors party thereto, Administrative Agent and the
Lenders party thereto, as amended by that certain First Amendment to Credit
Agreement dated as of October 19, 2017, as supplemented by that certain
Assignment, Assumption, Joinder and Amendment Agreement dated as of December 21,
2018 and as further amended, modified, restated, supplemented, or otherwise
modified and in effect on the date hereofrenewed or extended from time to time,
the “Credit Agreement”). All of the defined terms in the Credit Agreement are
incorporated herein by reference.


The Borrower, the Existing Guarantors and the New Guarantor have requested that
the New Guarantor become a Guarantor under the Credit Agreement, a Grantor under
the Security Agreement and a Pledgor under the Pledge Agreement in accordance
with Section 5.28 of the Credit Agreement.


Accordingly, the Borrower, Existing Guarantors, New Guarantor and Administrative
Agent hereby agree as follows:


1.    The Borrower, the Existing Guarantors and the New Guarantor hereby
acknowledge, agree and confirm that, by their execution of this Joinder
Agreement, the New Guarantor will be deemed to be a party to the Credit
Agreement, and a “Guarantor” for all purposes of the Credit Agreement, the Notes
and the other Loan Documents, and shall have all of the obligations of a
Guarantor thereunder, as if it had executed the Credit Agreement and the other
Loan Documents. The Borrower, the Existing Guarantors and the New Guarantor
hereby further acknowledge, agree and confirm that, by their execution of this
Joinder Agreement, the New Guarantor will be deemed to be, effective as of the
date hereof, (a) a party to the Security Agreement and a “Grantor” for all
purposes of the Security Agreement and shall have all of the obligations of a
Grantor thereunder as if it had executed the Security Agreement, and (b) a party
to the Pledge Agreement and a “Pledgor” for all purposes of the Pledge Agreement
and shall have all of the obligations of a Pledgor thereunder as if it had
executed the Pledge Agreement. The New Guarantor assumes and agrees to be bound
by and comply with, all of the terms, provisions and conditions contained in the
Credit Agreement, the


Exhibits to Credit Agreement- Exhibit “I” Page 1        850755-00002

        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------







Security Agreement, the Pledge Agreement and the other Loan Documents applicable
to the Guarantors and all duties and obligations of a Guarantor thereunder, as
fully and completely as all other Guarantors thereunder, jointly and severally,
individually and collectively, with all other Guarantors, including without
limitation (i) all of the representations, warranties, covenants, undertakings
and obligations set forth in the Credit Agreement, the Security Agreement, the
Pledge Agreement and the other Loan Documents (each of which, as to the New
Guarantor, shall be deemed made on the date hereof), and (ii) all waivers set
forth in the Credit Agreement, the Security Agreement, the Pledge Agreement and
the other Loan Documents.


2.    The New Guarantor has received a copy of the Credit Agreement, the
Security Agreement, the Pledge Agreement and the other Loan Documents (as well
as all schedules and exhibits to each). The information on the exhibits and
schedules to the Credit Agreement, the Security Agreement, the Pledge Agreement
and the other Loan Documents, as applicable, are amended to provide the
information shown on the attached Schedule A. In furtherance and not in
limitation of the terms of the Security Agreement and the Pledge Agreement, the
New Guarantor acknowledges its present grant of a first priority security
interest in all of its Collateral (as defined in the Security Agreement) and
Collateral (as defined in the Pledge Agreement) to the Administrative Agent, for
the benefit of the Secured Parties (as described in the Security Agreement). In
furtherance and not in limitation thereof, the New Guarantor hereby, as security
for the payment of the Notes, the Guaranty and all Obligations whatsoever of the
Borrower and each Guarantor, hereby grants to the Administrative Agent, for the
benefit of the Secured Parties (as defined in the Security Agreement) a
continuing, general lien upon and security interest in and to the following
described property, wherever located, whether now existing or hereafter acquired
or arising, namely: (a) (i) all Accounts (as defined in the Security Agreement),
General Intangibles (as defined in the Security Agreement), Documents (as
defined in the Security Agreement), Chattel Paper (as defined in the Security
Agreement) and Instruments (as defined in the Security Agreement) now existing
or hereafter arising of the New Guarantor; (ii) all guarantees of the New
Guarantor’s existing and future Accounts (as defined in the Security Agreement),
General Intangibles (as defined in the Security Agreement), Chattel Paper (as
defined in the Security Agreement) and Instruments (as defined in the Security
Agreement) and all other security held by the New Guarantor for the payment and
satisfaction thereof; (iii) all Inventory (as defined in the Security Agreement)
now owned or hereafter acquired by the New Guarantor; (iv) all Equipment (as
defined in the Security Agreement) now owned or hereafter acquired of the New
Guarantor; (v) all Intercompany Claims (as defined in the Security Agreement)
now existing or hereafter arising; (vi) any and all now owned or hereafter
acquired or arising Deposit Accounts (as defined in the Security Agreement),
Investment Property (as defined in the Security Agreement), Letter of Credit
Rights (as defined in the Security Agreement), Goods (as that term is defined in
the UCC) and Supporting Obligations (as defined in the Security Agreement);
(vii) all books and records of the New Guarantor (including, without limitation,
computer records, tapes, discs and programs and all other media, written,
electric, magnetic or otherwise, containing such records) which relate to the
New Guarantor’s Inventory (as defined in the Security Agreement), Equipment (as
defined in the Security Agreement), Accounts (as defined in the Security
Agreement), Deposit Accounts (as defined in the Security Agreement), Investment
Property (as defined in the Security Agreement), Letter of Credit Rights (as
defined in the Security Agreement), Goods (as defined in the Security
Agreement), Supporting Obligations (as defined in the Security Agreement),
General Intangibles (as defined in the Security Agreement), Chattel Paper (as
defined in the Security Agreement) and Instruments (as defined in the Security
Agreement) or guarantees thereof; (viii) all insurance on all of the foregoing
and the proceeds of that insurance; and (ix) all cash and noncash proceeds and
products of all of the foregoing and the proceeds and products of other proceeds
and products; and (b) all of such New Guarantor’s membership interests, limited
partnership interests, common stock and other equity interests in the “Pledged
Entities” (the entities described on the attached update to Schedule I of the
Pledge Agreement) and all securities instruments or other rights convertible
into or exercisable for the foregoing (the “Equity Interests”), together with
all proceeds, profits, interests, capital accounts, accounts, contract rights,
general intangibles, deposits, funds, dividends, distributions, rights to
dividends, rights to distributions, including both distributions of money and of
property, and other rights, claims and interests relating to or arising out of
such New Guarantor’s Equity Interests in the Pledged Entities,


Exhibits to Credit Agreement- Exhibit “I” Page 2        850755-00002

        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------







together with any and all replacements or substitutions for or proceeds of all
of the foregoing (collectively, the “Pledge Collateral”); provided that,
notwithstanding anything herein to the contrary, the Pledge Collateral shall not
include, and the security interest herein shall not attach to, (i) any
outstanding Equity Interests of a Foreign Subsidiary, held individually by the
New Guarantor or in the aggregate with all other Pledgors in excess of 65% of
the voting power of all classes of Equity Interests of such Foreign Subsidiary
entitled to vote or (ii) any property rights in Equity Interests (other than
Equity Interests issued by any Subsidiary), or any Operating Documents of any
issuer of such Equity Interests to which New Guarantor is a party, or any of its
rights or interests thereunder, if the grant of such security interest shall
constitute or result in (A) the abandonment, invalidation or unenforceability of
any right, title or interest of the New Guarantor therein or (B) a breach or
termination pursuant to the terms of, or a default under, any such property
rights or Operating Documents (other than to the extent that any such term would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provisions) of any relevant jurisdiction or any other
Applicable Law (including the Bankruptcy Code) or principles of equity).
Further, New Guarantor hereby delivers to the Administrative Agent (or to the
Collateral Custodian as its agent and bailee), on behalf of the Secured Parties,
including itself, herewith all certificates, instruments and documents, if any,
representing the Equity Interests in the Pledged Entities to be held by the
Administrative Agent as Collateral, together with a transfer power in blank duly
executed by Pledgor, as well as any other deliverables required by Section 5.28
of the Credit Agreement.


3.    The New Guarantor hereby waives presentment, demand, protest, acceptance,
notice of demand, protest and nonpayment and any other notice required by law
relative to the Credit Agreement, the Obligations, the Notes and the other Loan
Documents.


4.    This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.


5.    Except as set forth expressly herein, all terms of the Credit Agreement,
the Security Agreement, the Pledge Agreement and the other Loan Documents, shall
be and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower and Guarantors to the
Administrative Agent and Lenders. To the extent any terms and conditions in any
of the Loan Documents shall contradict or be in conflict with any terms or
conditions of the Credit Agreement, after giving effect to this Joinder
Agreement, such terms and conditions are hereby deemed modified and amended
accordingly to reflect the terms and conditions of the Credit Agreement as
modified and amended hereby. In any event, this Joinder Agreement and the
documents executed in connection therewith shall not, individually or
collectively, constitute a novation.


6.    To induce the Administrative Agent and Lenders to enter into this Joinder
Agreement, the Borrower, the Existing Guarantors and the New Guarantor hereby
(a) restate and renew each and every representation and warranty heretofore made
by them under, or in connection with the execution and delivery of, the Credit
Agreement, the Security Agreement, the Pledge Agreement and the other Loan
Documents; (b) restate, ratify and reaffirm each and every term and condition
set forth in the Credit Agreement, the Security Agreement and in the Loan
Documents, effective as of the date hereof; (c) acknowledge and agree that, as
of the date hereof, there exists no right of offset, defense, counterclaim or
objection in favor of Borrower or any Existing Guarantor as against the
Administrative Agent or any Lender with respect to the payment or performance of
its Obligations; and (d) certifies that no Default or Event of Default exists.


7.    This Joinder Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.


8.    The Borrower, the Existing Guarantors and the New Guarantor agree to pay
upon request the actual costs and expenses of the Administrative Agent and
Lenders reasonably incurred in connection


Exhibits to Credit Agreement- Exhibit “I” Page 3        850755-00002

        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------







with the preparation, execution, delivery and enforcement of this Joinder
Agreement and all other Loan Documents executed in connection herewith, the
closing hereof, and any other transactions contemplated hereby, including the
reasonable fees and out-of-pocket expenses of Administrative Agent’s legal
counsel.


Exhibits to Credit Agreement- Exhibit “I” Page 4        850755-00002

        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, The Borrower, the Existing Guarantors and the New Guarantor
have caused this Joinder Agreement to be duly executed by its authorized
officers for the benefit of the Administrative Agent and the Lenders as of the
day and year first above written.


NEW GUARANTOR:


[_______________________]        


By: ______________________________
Name: ___________________________
Title:_____________________________




BORROWER:


HMS INCOME FUND, INC.,
a Maryland corporation


By:_______________________________
Name: ____________________________
Title:______________________________


                    
EXISTING GUARANTORS:


HMS EQUITY HOLDING, LLC, a Delaware
limited liability company


By: HMS INCOME FUND, INC.,
Its Managing Member


By: ______________________________
Name: ___________________________
Title:_____________________________




HMS EQUITY HOLDING II, INC., a Delaware
corporation


By: ______________________________
Name: ___________________________
Title:_____________________________


Exhibits to Credit Agreement- Exhibit “I” Page 5        850755-00002

        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------











EVERBANK COMMERCIAL FINANCE, INC.,
TIAA, FSB,
as Administrative Agent and as a Lender    




By: __________________________________
Name: _______________________________
Title:_________________________________




Exhibits to Credit Agreement- Exhibit “I” Page 6        850755-00002

        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------









•
Schedule A to Joinder Agreement





[Provide Information here to update Schedules and Exhibits
to Credit Agreement, Security Agreement, Pledge Agreement and other Loan
Documents]






Exhibits to Credit Agreement- Exhibit “I” Page 7        850755-00002

        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


EXHIBIT J


FORM OF SECURITY AGREEMENT


[To be attached]






Exhibits to Credit Agreement- Exhibit “J”         850755-00002

        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


EXHIBIT K


FORM OF PLEDGE AGREEMENT


[To be attached]






Exhibits to Credit Agreement- Exhibit “K”         850755-00002

        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


EXHIBIT L




ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.    Assignor:        ______________________________
2.    Assignee:        ______________________________
[and is an Affiliate /Approved Fund of [identify Lender]]
3.    Borrower:        HMS INCOME FUND, INC., a Maryland corporation
4.    Administrative Agent:    TIAA, FSB, as successor in interest to certain
assets of EVERBANK COMMERCIAL FINANCE INC., as the administrative agent under
the Credit Agreement
5.    Credit Agreement:    The Amended and Restated Senior Secured Revolving
Credit Agreement dated as of March 11, 2014 (as amended and restated March 6,
2017), among HMS Income Fund, Inc.,supplemented by that certain Joinder and
Reaffirmation Agreement dated as of April 15, 2014, executed by HMS Equity
Holding, LLC, HMS Equity (“Holding II, Inc., Everbank Commercial Finance, Inc.,
as a Lender and as”) for the benefit of Administrative Agent, and the Lenders
listed on the signature pages thereof. on behalf of the Lenders, as amended by
that certain First Amendment to Loan Documents dated as of May 30, 2014, that
certain Second Amendment to Credit Agreement dated as of September 22, 2014,
that certain Third Amendment to Credit Agreement dated as of May 13, 2015, and
that certain Fourth Amendment to Credit Agreement dated as of May 29, 2015, as
supplemented by that certain Assignment, Assumption, Joinder and Amendment
Agreement dated as of March 6, 2017, and as amended and restated by that certain


Exhibits to Credit Agreement- Exhibit “L” Page 002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------







Amended and Restated Senior Secured Revolving Credit Agreement dated as of March
6, 2017, by and among Borrower, the Guarantors party thereto, Administrative
Agent and the Lenders party thereto, as amended by that certain First Amendment
to Credit Agreement dated as of October 19, 2017, as supplemented by that
certain Assignment, Assumption, Joinder and Amendment Agreement dated as of
December 21, 2018 and as further amended, modified, restated, supplemented,
renewed or extended from time to time).


Exhibits to Credit Agreement- Exhibit “L” Page 002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------







6.    Assigned Interest:
Revolver Commitment
Aggregate Amount of Commitment/Loans for all Lenders3
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
 
$
$
   %



[7.    Trade Date:        ______________]
[Remainder of the page intentionally left blank]


Exhibits to Credit Agreement- Exhibit “L” Page 002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------







Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]
By:______________________________
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:______________________________
Title:


[Consented to and] Accepted:
EVERBANK COMMERCIAL FINANCE, INC.TIAA, FSB, as
Administrative Agent
By_________________________________
Title:
[Consented to:]
HMS INCOME FUND, INC., a Maryland corporation
By________________________________
Title:




HMS EQUITY HOLDING, LLC, a Delaware limited
liability company


By: HMS INCOME FUND, INC., its Managing Member


By________________________________
Title:




HMS EQUITY HOLDING II, INC., a
Delaware corporation




Exhibits to Credit Agreement- Exhibit “L” Page 002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------







By________________________________
Title:






Exhibits to Credit Agreement- Exhibit “L” Page 002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------







ANNEX 1 to Assignment and Assumption




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective


Exhibits to Credit Agreement- Exhibit “L” Page 002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------







as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.




Exhibits to Credit Agreement- Exhibit “L” Page 002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


EXHIBIT M-1


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Amended and Restated Senior Secured Revolving
Credit Agreement dated as of March 11, 2014 (as amended and restated
onsupplemented by that certain Joinder and Reaffirmation Agreement dated as of
April 15, 2014, executed by HMS Equity Holding, LLC (“Holding”) for the benefit
of Administrative Agent on behalf of the Lenders, as amended by that certain
First Amendment to Loan Documents dated as of May 30, 2014, that certain Second
Amendment to Credit Agreement dated as of September 22, 2014, that certain Third
Amendment to Credit Agreement dated as of May 13, 2015, and that certain Fourth
Amendment to Credit Agreement dated as of May 29, 2015, as supplemented by that
certain Assignment, Assumption, Joinder and Amendment Agreement dated as of
March 6, 2017, and as further amended, restated, supplemented, or otherwise
modified and in effect on the date hereof, the “amended and restated by that
certain Amended and Restated Senior Secured Revolving Credit Agreement”), dated
as of March 6, 2017, by and among HMS Income Fund, Inc., a Maryland corporation,
as Borrower (“Borrower”), HMS EQUITY HOLDING, LLC, Delaware limited liability
company, HMS EQUITY HOLDING II, INC., a Delaware corporation,the Guarantors
party thereto, TIAA, FSB, as successor in interest to certain assets of Everbank
Commercial Finance, Inc., as Administrative Agent (“Administrative Agent”), and
each lenderthe Lenders party thereto, as amended by that certain First Amendment
to Credit Agreement dated as of October 19, 2017, as supplemented by that
certain Assignment, Assumption, Joinder and Amendment Agreement dated as of
December 21, 2018 and as further amended, modified, restated, supplemented,
renewed or extended from time to time party thereto, the “Credit Agreement”).


Pursuant to the provisions of Section 2.12(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]




Exhibits to Credit Agreement- Exhibit “M-1002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


By: _______________________________________________
Name:
Title:


Date: __________________, 20[ ]




Exhibits to Credit Agreement- Exhibit “M-1002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


EXHIBIT M-2


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)






Reference is hereby made to the Amended and Restated Senior Secured Revolving
Credit Agreement dated as of March 11, 2014 (as amended and restated
onsupplemented by that certain Joinder and Reaffirmation Agreement dated as of
April 15, 2014, executed by HMS Equity Holding, LLC (“Holding”) for the benefit
of Administrative Agent on behalf of the Lenders, as amended by that certain
First Amendment to Loan Documents dated as of May 30, 2014, that certain Second
Amendment to Credit Agreement dated as of September 22, 2014, that certain Third
Amendment to Credit Agreement dated as of May 13, 2015, and that certain Fourth
Amendment to Credit Agreement dated as of May 29, 2015, as supplemented by that
certain Assignment, Assumption, Joinder and Amendment Agreement dated as of
March 6, 2017, and as further amended, restated, supplemented, or otherwise
modified and in effect on the date hereof, the “amended and restated by that
certain Amended and Restated Senior Secured Revolving Credit Agreement”), dated
as of March 6, 2017, by and among HMS Income Fund, Inc., a Maryland corporation,
as Borrower (“Borrower”), HMS EQUITY HOLDING, LLC, Delaware limited liability
company, HMS EQUITY HOLDING II, INC., a Delaware corporation,the Guarantors
party thereto, TIAA, FSB, as successor in interest to certain assets of Everbank
Commercial Finance, Inc., as Administrative Agent (“Administrative Agent”), and
each lenderthe Lenders party thereto, as amended by that certain First Amendment
to Credit Agreement dated as of October 19, 2017, as supplemented by that
certain Assignment, Assumption, Joinder and Amendment Agreement dated as of
December 21, 2018 and as further amended, modified, restated, supplemented,
renewed or extended from time to time party thereto, the “Credit Agreement”).


Pursuant to the provisions of Section 2.12(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF PARTICIPANT]


By: _______________________________________________


Exhibits to Credit Agreement- Exhibit “M-2002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


Name:
Title:


Date: __________________, 20[ ]




Exhibits to Credit Agreement- Exhibit “M-2002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


EXHIBIT M-3


FORM OF


U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)






Reference is hereby made to the Amended and Restated Senior Secured Revolving
Credit Agreement dated as of March 11, 2014 (as amended and restated
onsupplemented by that certain Joinder and Reaffirmation Agreement dated as of
April 15, 2014, executed by HMS Equity Holding, LLC (“Holding”) for the benefit
of Administrative Agent on behalf of the Lenders, as amended by that certain
First Amendment to Loan Documents dated as of May 30, 2014, that certain Second
Amendment to Credit Agreement dated as of September 22, 2014, that certain Third
Amendment to Credit Agreement dated as of May 13, 2015, and that certain Fourth
Amendment to Credit Agreement dated as of May 29, 2015, as supplemented by that
certain Assignment, Assumption, Joinder and Amendment Agreement dated as of
March 6, 2017, and as further amended, restated, supplemented, or otherwise
modified and in effect on the date hereof, the “amended and restated by that
certain Amended and Restated Senior Secured Revolving Credit Agreement”), dated
as of March 6, 2017, by and among HMS Income Fund, Inc., a Maryland corporation,
as Borrower (“Borrower”), HMS EQUITY HOLDING, LLC, Delaware limited liability
company, HMS EQUITY HOLDING II, INC., a Delaware corporation,the Guarantors
party thereto, TIAA, FSB, as successor in interest to certain assets of Everbank
Commercial Finance, Inc., as Administrative Agent (“Administrative Agent”), and
each lenderthe Lenders party thereto, as amended by that certain First Amendment
to Credit Agreement dated as of October 19, 2017, as supplemented by that
certain Assignment, Assumption, Joinder and Amendment Agreement dated as of
December 21, 2018 and as further amended, modified, restated, supplemented,
renewed or extended from time to time party thereto, the “Credit Agreement”).


Pursuant to the provisions of Section 2.12(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-81MY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or (ii)
an IRS Form W-81MY accompanied by an IRS Form W-8BEN-E from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.




Exhibits to Credit Agreement- Exhibit “M-3002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By: _______________________________________________
Name:
Title:


Date: __________________, 20[ ]




Exhibits to Credit Agreement- Exhibit “M-3002
        U
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1


EXHIBIT M-4
FORM OF


U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)




Reference is hereby made to the Amended and Restated Senior Secured Revolving
Credit Agreement dated as of March 11, 2014 (as amended and restated
onsupplemented by that certain Joinder and Reaffirmation Agreement dated as of
April 15, 2014, executed by HMS Equity Holding, LLC (“Holding”) for the benefit
of Administrative Agent on behalf of the Lenders, as amended by that certain
First Amendment to Loan Documents dated as of May 30, 2014, that certain Second
Amendment to Credit Agreement dated as of September 22, 2014, that certain Third
Amendment to Credit Agreement dated as of May 13, 2015, and that certain Fourth
Amendment to Credit Agreement dated as of May 29, 2015, as supplemented by that
certain Assignment, Assumption, Joinder and Amendment Agreement dated as of
March 6, 2017, and as further amended, restated, supplemented, or otherwise
modified and in effect on the date hereof, the “amended and restated by that
certain Amended and Restated Senior Secured Revolving Credit Agreement”), dated
as of March 6, 2017, by and among HMS Income Fund, Inc., a Maryland corporation,
as Borrower (“Borrower”), HMS EQUITY HOLDING, LLC, Delaware limited liability
company, HMS EQUITY HOLDING II, INC., a Delaware corporation,the Guarantors
party thereto, TIAA, FSB, as successor in interest to certain assets of Everbank
Commercial Finance, Inc., as Administrative Agent (“Administrative Agent”), and
each lenderthe Lenders party thereto, as amended by that certain First Amendment
to Credit Agreement dated as of October 19, 2017, as supplemented by that
certain Assignment, Assumption, Joinder and Amendment Agreement dated as of
December 21, 2018 and as further amended, modified, restated, supplemented,
renewed or extended from time to time party thereto, the “Credit Agreement”).


Pursuant to the provisions of Section 2.12(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-81MY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-81MY accompanied by an IRS Form W-8BEN-E
from each of such partner's/member's beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the


7
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------

EXHIBIT 10.1


Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By: _______________________________________________
Name:
Title:


Date: __________, 20[ ]










8
38882093.5
140760.01015/122598522v.1140760.01015/122598522v.9
43991335.2

--------------------------------------------------------------------------------


EXHIBIT 10.1






Summary report:
Litera® Change-Pro for Word 10.2.0.10 Document comparison done on 3/4/2020
8:36:38 AM
Style name: Default Style
Intelligent Table Comparison: Active
Original DMS: iw://imanage.blankrome.com/BRMATTERS/122598522/1
Modified DMS: iw://imanage.blankrome.com/BRMATTERS/122598522/9
Changes:
Add
520
Delete
465
Move From
5
Move To
5
Table Insert
4
Table Delete
0
Table moves to
0
Table moves from
0
Embedded Graphics (Visio, ChemDraw, Images etc.)
0
Embedded Excel
0
Format changes
0
Total Changes:
999










